Exhibit 10.1
EXECUTION COPY
UNSECURED CREDIT AGREEMENT
DATED AS OF JULY 14, 2011

AMONG
BIOMED REALTY, L.P.,
AS BORROWER
AND
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND CO-LEAD ARRANGER
AND
WELLS FARGO BANK NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
AND
WELLS FARGO SECURITIES, LLC
AS CO-LEAD ARRANGER
AND
U.S. BANK NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT
AND
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS

 

 



--------------------------------------------------------------------------------



 



UNSECURED CREDIT AGREEMENT
Dated as of July 14, 2011
This UNSECURED CREDIT AGREEMENT is entered into as of July 14, 2011 (the
“Agreement Effective Date”) by and among BIOMED REALTY, L.P., a Maryland limited
partnership (“Borrower” or “Operating Partnership”), KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), each lender whose name
is set forth on the signature pages of this Agreement, and each lender which may
hereafter become a party to this Agreement pursuant to Section 2.8 or
Section 11.8 (collectively, together with KeyBank, the “Lenders” and,
individually, a “Lender”) and KEYBANK NATIONAL ASSOCIATION, not individually but
as “Administrative Agent.”
RECITALS
WHEREAS, Borrower has requested that the Lenders provide an unsecured revolving
credit facility to Borrower; and
WHEREAS, the Lenders are willing to do so on the terms set forth in this
Agreement.
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1.1. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Absolute Interest Period” means, with respect to a Competitive Bid Loan made at
an Absolute Rate, a period of from one to one hundred-eighty days as requested
by Borrower in a Competitive Bid Quote Request and confirmed by a Lender in a
Competitive Bid Quote but in no event extending beyond the Maturity Date. If an
Absolute Interest Period would end on a day which is not a Banking Day, such
Absolute Interest Period shall end on the next succeeding Banking Day.
“Absolute Rate” means a fixed rate of interest (rounded to the nearest 1/100 of
1%) for an Absolute Interest Period with respect to a Competitive Bid Loan
offered by a Lender and accepted by the Borrower at such rate in accordance with
Section 2.4 hereof.
“Adjusted EBITDA” means, as of any date, (a) EBITDA with respect to the
Consolidated Group for the most recent Fiscal Quarter for which financial
results have been reported less (b) Capital Reserves divided by four (4).
“Adjusted NOI” means, as of any date with respect to any Project or group of
Projects, an annualized amount determined by multiplying four (4) times NOI of
such Project or group of Projects for the most recent Fiscal Quarter for which
financial results have been reported and deducting therefrom the then-current
annualized Capital Reserves with respect to such Project or group of Projects.

 

 



--------------------------------------------------------------------------------



 



“Adjusted Unencumbered NOI” means, as of any date, Adjusted NOI attributable to
Unencumbered Projects, provided that, with respect to any such Unencumbered
Projects that were either (i) acquired by the Consolidated Group after the first
day of the Fiscal Quarter on which such Adjusted NOI is based, or (ii) first
opened for occupancy after the first day of such Fiscal Quarter, the Adjusted
NOI for such Project for such Fiscal Quarter shall be deemed to be increased by
the per diem Adjusted NOI for such Project after acquisition or opening times
the number of days in such Fiscal Quarter prior to the date of acquisition or
the date such Project was first opened for occupancy.
“Administrative Agent” means KeyBank, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.
“Administrative Agent’s Office” means the Administrative Agent’s office located
at 127 Public Square, Cleveland, Ohio 44114, or such other office as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.
“Advance” means any advance made or to be made by any Lender to Borrower as
provided in Article 2, including each Competitive Bid Advance, Base Rate Advance
and LIBOR Rate Advance.
“Affected Lender” is defined in Section 11.8(f).
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person which owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation, or 10% or more of the partnership or other ownership interests of
any other Person, will be deemed to be an Affiliate of such corporation,
partnership or other Person, provided, however, in no event shall the
Administrative Agent or any Lender or any of their respective Affiliates be an
Affiliate of the Borrower.
“Aggregate Commitment” means, subject to Section 2.7 and Section 2.8, Seven
Hundred Fifty Million Dollars ($750,000,000). The respective Commitments and
Percentages of the Lenders with respect to the Aggregate Commitment are set
forth on Schedule 1.1.
“Agreement” means this Unsecured Credit Agreement, either as originally executed
or as it may from time to time be extended, supplemented, consolidated, amended,
restated, increased, renewed or modified.
“Applicable Margin” means, as of any date, the interest rate margin set forth on
Schedule 1.2 attached hereto and made a part hereof in the LIBOR Rate Margin
column with respect to LIBOR Rate Loans or in the Base Rate Margin column with
respect to Base Rate Loans, as the case may be, opposite Guarantor’s
then-current Credit Rating.

 

- 2 -



--------------------------------------------------------------------------------



 



“ASC 805” means Accounting Standards Codification section 805 Business
Combinations as issued by the Financial Accounting Standards Board.
“Banking Day” means (i) with respect to any borrowing, payment or rate selection
of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on which banks
generally are open in Cleveland, Ohio, and New York, New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio, and New York, New York for the conduct of substantially
all of their commercial lending activities.
“Base Rate” means, as of any date of determination, the rate per annum equal to
the highest of (a) the Prime Rate in effect on such date plus the then-current
“Base Rate Margin” as set forth in Schedule 1.2 and (b) the Federal Funds
Effective Rate in effect on such date plus one-half of 1% (50 basis points) plus
the then-current “Base Rate Margin” set forth in Schedule 1.2, and (c) the LIBOR
Base Rate for a one-month LIBOR Period commencing on such date plus the
then-current “LIBOR Rate Margin” set forth in Schedule 1.2.
“Base Rate Advance” means an Advance made hereunder and specified to be a Base
Rate Advance in accordance with Article 2.
“Base Rate Loan” means a Loan made hereunder and specified to be a Base Rate
Loan in accordance with Article 2.
“BioMed Pro Rata Share” means, with respect to any member of the Consolidated
Group that is not a Wholly-Owned Subsidiary of Borrower and/or Parent, the
percentage of the issued and outstanding stock, partnership interests or
membership interests held by Borrower and Guarantor, in the aggregate, directly
or indirectly, in such member of the Consolidated Group.
“Borrowing Date” means any Banking Day on which a Loan is requested to be made
hereunder.
“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with Generally Accepted
Accounting Principles, is classified as a capital lease, other than those
obligations so classified solely as a result of ASC 805.
“Capital Reserves” means, as of any date with respect to any Income-Producing
Project or group of Income-Producing Projects, an annual amount equal to (i)
$0.30 per square foot of the aggregate Net Rentable Area of those
Income-Producing Projects owned by a member of the Consolidated Group as of the
last day of the most recent Fiscal Quarter for which financial results have been
reported and (ii) the applicable Consolidated Group Pro Rata Share of $0.30 per
square foot of the Net Rentable Area of those Income-Producing Projects owned by
an Investment Affiliate as of the last day of such Fiscal Quarter.
“Capitalization Rate” means (i) seven and three-quarters percent (7.75%) with
respect to all Projects other than the CFLS Project. or (ii) six and one-half
percent (6.50%) with respect to the CFLS Project.

 

- 3 -



--------------------------------------------------------------------------------



 



“Cash Equivalents” means, as of any date:
(i) securities issued or directly and fully guaranteed or insured by the United
States of America government or any agency or instrumentality thereof having
maturities of not more than one year from such date;
(ii) mutual funds organized under the United States Investment Company Act of
1940, as amended, rated AAm or AAm-G by S&P and P-1 by Moody’s;
(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1+ by Moody’s and which has a long term unsecured debt rating of not
less than A1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;
(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A1 by Moody’s issued by or by authority of any state of the United
States of America, any territory or possession of the United States of America,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;
(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody’s which are secured by United States of America
government securities of the type described in clause (i) of this definition
maturing on or prior to a date one month from the date the repurchase agreement
is entered into;
(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and
(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

 

- 4 -



--------------------------------------------------------------------------------



 



“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
“CFLS Project” means that certain Project known as the Center for Life Sciences
Building located at 3 Blackfan Street, Boston, Massachusetts, consisting of
approximately 1.520 acres of land on which an eighteen (18) story office
building/laboratory research center containing approximately 704,159 rentable
square feet has been completed and which is owned in fee simple by a
Wholly-Owned Subsidiary of Borrower.
“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied or waived. The Administrative Agent shall notify
Borrower and the Lenders of the date that is the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.
“Commitment” means the commitment of each of the Lenders (as initially specified
in Schedule 1.1 hereto) to make Advances to fund Loans on a revolving basis
under Section 2.1(a) or under Section 2.4 and to participate in Letters of
Credit issued under Section 2.6 and Swing Loans made under Section 2.5, as such
commitment may increase or decrease pursuant to the terms of this Agreement.
“Commitment Assignment and Acceptance” means an assignment and acceptance
agreement substantially in the form of Exhibit A.
“Competitive Bid Advance” means any Advance made from time to time to Borrower
hereunder on a non-pro rata basis by a Lender pursuant to Section 2.4.
“Competitive Bid Borrowing Notice” is defined in Section 2.4(f).
“Competitive Bid Lender” means a Lender or Designated Lender which has a
Competitive Bid Advance outstanding.
“Competitive Bid Loan” means a Loan to Borrower funded by Competitive Bid
Advances from one or more Lenders made pursuant to Section 2.4.
“Competitive Bid Note” means the promissory note payable to the order of each
Competitive Bid Lender in the form attached hereto as Exhibit D-2 to be used to
evidence any Competitive Bid Loans which such Competitive Bid Lender elects to
make (collectively, the “Competitive Bid Notes”).
“Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent or the Borrower, as the case may be with respect to an
Invitation for Competitive Bid Quotes in the form attached as Exhibit C-3.
“Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.

 

- 5 -



--------------------------------------------------------------------------------



 



“Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan for a
LIBOR Interest Period, the percentage established in the applicable Competitive
Bid Quote which is to be used to determine the interest rate applicable to such
Competitive Bid Loan.
“Competitive LIBOR Rate” means, as of any date during any LIBOR Period with
respect to a Competitive Bid Loan based on a Competitive LIBOR Margin, the sum
of (A) the LIBOR Base Rate applicable to such LIBOR Period divided by one minus
the then-current Reserve Percentage and (B) the Competitive LIBOR Margin
established in the Competitive Bid Quote applicable to such Competitive Bid
Loan.
“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Senior Officer of Borrower.
“Confidential Information” means (i) all of the terms, covenants, conditions or
agreements set forth in this Agreement or any amendments hereto and any related
agreements of whatever nature, (ii) the information and reports provided in
compliance with Article 7 of this Agreement, (iii) any and all information
provided, disclosed or otherwise made available to the Administrative Agent and
the Lenders including, without limitation, any and all plans, maps, studies
(including market studies), reports or other data, operating expense
information, as-built plans, specifications, site plans, drawings, notes,
analyses, compilations, or other documents or materials relating to the Projects
or their condition or use, whether prepared by Borrower or others, which use, or
reflect, or that are based on, derived from, or are in any way related to the
foregoing, and (iv) any and all other information of Parent, its Subsidiaries or
the Investment Affiliates that the Administrative Agent or any Lender may have
access to including, without limitation, ideas, samples, media, techniques,
sketches, specifications, designs, plans, forecasts, financial information,
technical information, drawings, works of authorship, models, inventions,
know-how, processes, apparatuses, equipment, algorithms, financial models and
databases, software programs, software source documents, manuals, documents,
properties, names of tenants or potential tenants, vendors, suppliers,
distributors and consultants, and formulae related to the current, future, and
proposed products and services of Parent, its Subsidiaries, the Investment
Affiliates, tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Such Confidential Information may be disclosed or accessible to the
Administrative Agent and the Lenders as embodied within tangible material (such
as documents, drawings, pictures, graphics, software, hardware, graphs, charts,
or disks), orally, or visually.
“Consolidated Group” means Parent, Borrower and all Subsidiaries of Borrower
which are consolidated with Parent and Borrower for financial reporting purposes
under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the issued and outstanding stock, partnership
interests or membership interests held by the Consolidated Group in the
aggregate in such Investment Affiliate.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.

 

- 6 -



--------------------------------------------------------------------------------



 



“Continuing Tenant” means, with respect to any Income-Producing Project for any
Fiscal Quarter, a tenant of such Project which was leasing space in such Project
at all times during such Fiscal Quarter.
“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
“Controlled Entity” means a Person (a) that is a Subsidiary of Parent, (b) that
is a general partnership or a limited partnership in which Borrower or a
Wholly-Owned Subsidiary of Borrower is the sole managing general partner and
such managing general partner has the sole power to (i) sell all or
substantially all of the assets of such Person, (ii) incur Indebtedness in the
name of such Person, (iii) grant a Lien on all or any portion of the assets of
such Person and (iv) otherwise generally manage the business and assets of such
Person or (c) that is a limited liability company for which Borrower or a
Wholly-Owned Subsidiary of Borrower is the sole manager and such manager has the
sole power to do the acts described in subclauses (i) through (iv) of clause (b)
above.
“Credit Rating” means, as of any date, with respect to the Guarantor and with
respect to any one of Moody’s, S&P and Fitch, the most recent credit rating of
Guarantor issued by such rating agency prior to such date, the number of Credit
Ratings from specified rating agencies required to qualify for the various
Applicable Margins being set forth in Schedule 1.2 below.
“Debt Offering” means the issuance and sale by any member of the Consolidated
Group of any debt securities of such member, excluding debt securities issued to
and retained by another member of the Consolidated Group.
“Debt Service” means, for any Fiscal Quarter, the sum of all Interest Expense
and all mandatory or regularly scheduled principal payments due and payable
during such Fiscal Quarter on the related Indebtedness, excluding any balloon
payments due upon maturity of such Indebtedness (provided that Debt Service with
respect to the Consolidated Group shall include only the applicable Consolidated
Group Pro Rata Share of all such principal payments for such Fiscal Quarter with
respect to Indebtedness of Investment Affiliates). Debt Service shall include
the portion of rent payable by a Person during such Fiscal Quarter under Capital
Lease Obligations that should be treated as principal in accordance with
Generally Accepted Accounting Principles.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1 or both, would be an Event of Default.

 

- 7 -



--------------------------------------------------------------------------------



 



“Default Rate” means the interest rate prescribed in Section 3.6.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swing Loans within three (3) Banking Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
(b) notified the Borrower, the Administrative Agent, the Swing Loan Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement (other than a notice of a good faith dispute or
related communications) or has made a public statement to the effect that it
does not intend to comply with its funding obligations under this Agreement or
under other agreements in which it commits to extend credit, unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that one or more conditions precedent to funding (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) has not been satisfied, (c) failed, within
three (3) Banking Days after request by the Administrative Agent, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Banking Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or any direct or indirect parent company
thereof by a Governmental Agency, so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
in the United States or from the enforcement of judgments or writs of attachment
on its assets or permit such Lender (or such Governmental Agency) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Designated Deposit Account” means a deposit account to be maintained by
Borrower with KeyBank or one of its Affiliates, as from time to time designated
by Borrower by written notification to the Administrative Agent.
“Designated Lender” means any Person who has been designated by a Lender to fund
Competitive Bid Advances and is either an Affiliate of such Lender or another
entity organized or sponsored by such Lender.

 

- 8 -



--------------------------------------------------------------------------------



 



“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Lender) and a Designated Lender, and accepted by the
Administrative Agent and Borrower, in substantially the form of Exhibit I
hereto.
“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security or interest
issued by a Person, (i) the retirement, redemption, purchase or other
acquisition for cash or for Property by such Person of any such security or
interest, (ii) the payment by such Person of any dividend in cash or in Property
(including for clarification purposes, common stock) on or with respect to any
such security or interest, (iii) any Investment by such Person in the holder of
5% or more of any such security or interest if a purpose of such Investment is
to avoid characterization of the transaction as a Distribution or (iv) any other
payment in cash or Property by such Person constituting a distribution under
applicable Laws with respect to such security or interest.
“Dollars” or “$” means United States of America dollars.
“EBITDA” means, with respect to any Person for any Fiscal Quarter, the Net
Income of such Person (from operations and from discontinued operations) for
that Fiscal Quarter, before (i) interest, income taxes, minority interests,
Preferred Distributions, depreciation and amortization, (ii) provisions for
gains and losses on sale of investments and joint ventures, (iii) provisions for
gains and losses on the disposition of discontinued operations, (iv) rent
adjustments and amortization of intangibles required by acquisition accounting
rules pursuant to GAAP, (v) transaction costs of acquisitions not permitted to
be capitalized pursuant to GAAP (vi) impairment charges, property valuation
losses, gains and/or losses related to the extinguishment of debt and non-cash
charges necessary to record interest rate contracts at fair value, (vii) all
other non-cash expenses (including non-cash compensation, non-cash severance and
other non-cash restructuring charges, to the extent not actually paid as a cash
expense), (viii) extraordinary or non-recurring items, and (ix) the effect of
any adjustment resulting from a change in accounting principles in determining
Net Income for such period of such Person for that Fiscal Quarter, in each case
as determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles; provided, that in performing the foregoing calculation of
EBITDA with respect to the Consolidated Group, that portion of EBITDA
attributable to the Consolidated Group’s equity interests in any Investment
Affiliates shall be deducted, and the applicable Consolidated Group Pro Rata
Share of EBITDA in each such Investment Affiliate shall be added back into the
calculation.
“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having a combined capital
and surplus of $5,000,000,000 or more, (d) the central bank of any country which
is a member of the Organization for Economic Cooperation and Development,
(e) any savings bank, savings and loan association or similar financial
institution which (A) has a net worth of $500,000,000 or more, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, and (f) any other financial
institution (including a mutual fund or other fund) approved by the
Administrative Agent and, unless an Event of Default shall have occurred and be
continuing, by Borrower (which approval shall not be unreasonably withheld and
may be deemed given under certain circumstances

 

- 9 -



--------------------------------------------------------------------------------



 



as set forth below), having total assets of $500,000,000 or more which meets the
requirements set forth in subclauses (B) and (C) of clause (e) above; provided
that each Eligible Assignee must either (a) be organized under the Laws of the
United States of America, any State thereof or the District of Columbia or
(b) be organized under the Laws of the Cayman Islands or any country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on interest and deliver the documents related
thereto pursuant to Section 11.21. If the Administrative Agent requests in
writing the approval of Borrower to a proposed assignment under the preceding
sentence, Borrower shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within five (5) Banking Days after such
written request from the Administrative Agent. If Borrower does not so respond
to the Administrative Agent within such period, the Administrative Agent may
issue a second request in writing to Borrower for such approval, which shall
include in the heading a notice in capital letters that such request is a second
request and that Borrower’s approval shall be deemed to have been given if no
response is received by the Administrative Agent within five (5) Banking Days
after such second request. If Borrower fails to so respond to such second
request within such period of five (5) Banking Days, Borrower shall be deemed to
have approved the proposed assignment. Notwithstanding anything herein to the
contrary neither the Parent nor the Borrower nor any Affiliate of the Parent or
the Borrower shall qualify as an “Eligible Assignee”.
“Employee Plan” means any (a) employee benefit plan (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (b) any plan (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code,
(c) any entity the underlying assets of which include plan assets (as defined in
29 C.F.R. Section 2510.3-101 or otherwise under ERISA) by reason of a plan’s
investment in such entity (including an insurance company general account), or
(d) a governmental plan (as defined in Section 3(32) of ERISA or Section 414(d)
of the Code) organized in a jurisdiction within the United States of America
having prohibitions on transactions with such governmental plan substantially
similar to those contained in Section 406 of ERISA or Section 4975 of the Code.
“Equity Offering” means the issuance and sale by any member of the Consolidated
Group of any equity securities of such member, excluding equity securities
issued to and retained by another member of the Consolidated Group.
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Parent pursuant to Section 414 of the Code.
“Event of Default” shall have the meaning provided in Section 9.1.
“Excluded Tenant” means, with respect to any Income-Producing Project for any
Fiscal Quarter, a tenant of such Project (i) whose lease expired or was
terminated during such Fiscal Quarter or (ii) which either defaulted in the
payment of any of its base rental obligations during such Fiscal Quarter (and
such payment default is continuing after all required notices have been given
and all applicable cure periods provided for in such lease have expired) or was
the debtor in a voluntary or involuntary proceeding under any Debtor Relief Law
during such Fiscal Quarter.

 

- 10 -



--------------------------------------------------------------------------------



 



“Existing Letters of Credit” means those letters of credit issued by the
Administrative Agent under the Prior Agreement which remain outstanding on the
Agreement Effective Date, as shown on Schedule 1.3 attached hereto and made a
part hereof, and which shall be deemed for all purposes hereunder to be Letters
of Credit issued hereunder from and after the Agreement Effective Date.
“Facility” means the Loans, Swing Loans and Letters of Credit made available to
Borrower hereunder from time to time by the Lenders.
“Facility Fee” is defined in Section 3.3.
“Facility Fee Percentage” means, as of any date, the percentage set forth in
Schedule 1.2 opposite the Guarantor’s then-current Credit Rating.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
“Fee Letter” means that certain fee letter dated as of May 16, 2011 among
Borrower, the Syndication Agent, the Administrative Agent and the Co-Lead
Arrangers.
“Fiscal Quarter” means the fiscal quarter of the Consolidated Group ending on
each March 31, June 30, September 30 and December 31.
“Fiscal Year” means the fiscal year of Borrower ending on each December 31.
“Fitch” means Fitch Ratings and its successors.
“Fixed Charge Coverage Ratio” means, as of any date, (a) Adjusted EBITDA divided
by (b) the sum of (i) Debt Service with respect to the Consolidated Group plus
(ii) all Preferred Distributions of the Consolidated Group plus (iii) the
Consolidated Group Pro Rata Share of all Preferred Distributions of Investment
Affiliates, in each case based on the most recent Fiscal Quarter for which
financial results have been reported.
“Funds From Operations” with respect to any fiscal period means (i) Net Income
(or, if applicable, net deficit under GAAP)); (ii) less gains from property
sales; (iii) plus losses from property sales; (iv) plus depreciation and
amortization, including applicable amounts attributed from Projects owned by
Investment Affiliates; (v) plus Preferred Distributions; and (vi) plus minority
interest of exchangeable operating partnership units as provided under GAAP,
but, in each case under clauses (ii) through (vi) without duplication and only
to the extent that such items were included in or excluded from the
determination of Net Income or net deficit, as applicable. For purposes of
calculating Funds From Operations, gains and/or losses related to the
extinguishment of debt and derivatives will be excluded.

 

- 11 -



--------------------------------------------------------------------------------



 



“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time (including Swing Line Loans
and Competitive Bid Advances), and the denominator of which is the total amount
disbursed and outstanding to Borrower by all of the Lenders at such time
(including Swing Line Loans and Competitive Bid Advances).
“Generally Accepted Accounting Principles” or “GAAP” means, as of any date of
determination, accounting principles (a) set forth as generally accepted in then
currently effective Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (b) set forth as generally accepted
in then currently effective Statements of the Financial Accounting Standards
Board or (c) that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America. The term “consistently applied,” as used in connection therewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods. To the extent that any
change in GAAP promulgated subsequent to the Agreement Effective Date would
cause a material change in the calculated result of any covenant that is adverse
to Borrower and Guarantor, such change will not be incorporated in the
calculation of the covenants (i.e., the covenants will be calculated in the same
manner as before the material change), as provided in Section 1.3 below.
“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal, each of competent jurisdiction.
“Gross Asset Value” means, as of any day, an amount equal to the sum of the
following assets then owned by a member of the Consolidated Group or an
Investment Affiliate and valued as follows: (i) Adjusted NOI attributable to
Projects owned by a member of the Consolidated Group (or the Consolidated Group
Pro Rata Share thereof with respect to Projects owned by an Investment
Affiliate) (excluding any such portion of such Adjusted NOI attributable to
(a) Projects that were Unstabilized Projects at any time during the Fiscal
Quarter with respect to which Adjusted NOI is determined, (b) Projects acquired
after the first day of such Fiscal Quarter, or (c) Projects disposed of during
or after such Fiscal Quarter), divided by the Capitalization Rate; plus, without
duplication, (ii) with respect to each such Project that was an Unstabilized
Project, the greater of (a) the portion of such Adjusted NOI attributable to
such Project (or the Consolidated Group Pro Rata Share thereof with respect to
any such excluded Project owned by an Investment Affiliate), divided by the
Capitalization Rate and (b) the Consolidated Group’s GAAP cost basis (or the
Consolidated Group Pro Rata Share thereof with respect to any such excluded
Project owned by an Investment Affiliate) in such Project; plus (iii) the
Consolidated Group’s GAAP cost basis of all Projects acquired after the first
day of such Fiscal Quarter and on or prior to such date of determination (or the
Consolidated Group Pro Rata Share thereof with respect to any such acquired
Project owned by an Investment Affiliate); plus (iv) the Consolidated Group’s
GAAP cost basis of all raw land held for development as of such date (or the
Consolidated Group Pro Rata Share thereof with respect to any such land owned by
an Investment Affiliate) (provided that the amount contributed to Gross Asset
Value under this clause (iv) shall not exceed 10% of the total Gross Asset
Value); plus (v) cash and Cash Equivalents of the Consolidated Group as of such
date of determination. For purposes of determining Gross Asset Value, Projects
with negative Adjusted NOI shall be excluded from clause (i) of the preceding
sentence.

 

- 12 -



--------------------------------------------------------------------------------



 



“Guarantor” means Parent.
“Guarantee” or “Guaranteed Obligation” means, as to any Person, any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature given
for the purpose of assuring or holding harmless such obligee against loss with
respect to any obligation of such other Person; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guarantee Obligation is limited by its terms to a lesser amount, in which case
to the extent of such amount) or, if not stated or determinable, the reasonably
anticipated liability in respect thereof as determined by the Person in good
faith pursuant to Generally Accepted Accounting Principles.
“Guaranty” means that certain Parent Guaranty dated as of the Agreement
Effective Date executed by Parent in the form attached hereto as Exhibit H and
made a part hereof.
“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq., or as “friable asbestos” pursuant to the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq. or any other applicable
Hazardous Materials Law, in each case as such Laws are amended from time to
time.
“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the
Projects.
“Income-Producing Project” means any Project other than an Unstabilized Project.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for Property or services rendered; (c) Capital Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of

 

- 13 -



--------------------------------------------------------------------------------



 



credit or acceptances (whether or not the same have been presented for payment);
(e) all off-balance sheet obligations of such Person; (f) all obligations of
such Person in respect of any repurchase obligation, takeout commitment or
forward equity commitment, in each case evidenced by a binding agreement (it
being understood that the term “Indebtedness” shall not include trade payables
incurred in the ordinary course of business or obligations of such Person under
purchase agreements pertaining to potential acquisition by such Person of
additional real properties (and related assets)); (g) net mark to market
exposure of such Person under any interest rate protection agreement (including,
without limitation, any interest rate swaps, caps, floors, collars and similar
agreements) and currency swaps and similar agreements; (h) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary non-recourse “carve-out” exceptions
for fraud, misapplication of funds, failure to procure insurance, failure to pay
property taxes, the unauthorized sale of a Project, the applicable lender’s
costs of enforcement of its loan documents, protective advances made by a
lender, voluntary bankruptcy, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to involuntary
bankruptcy, insolvency, receivership or other similar events)); and (i) all
Indebtedness of another Person secured by any Lien on Property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation, provided however that the
amount of Indebtedness attributed to the Person owning the Property subject to
such Lien shall be limited to the value of such Property. For the avoidance of
doubt, Indebtedness shall not include premiums or discounts related to ASC 805
or arising from the terms of any senior unsecured debt issued by Borrower.
“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
copyrights, trade names, trademarks and patents.
“Interest Expense” means, with respect to the Consolidated Group and measured as
of the last day of the most recent Fiscal Quarter for which financial results
have been reported, the sum of (a) all interest of the Consolidated Group
(whether accrued or paid, without duplication) for such Fiscal Quarter reported
under GAAP, less (b) any non-cash interest expense (e.g., swap amortization,
amortization of premiums or discounts), plus (c) capitalized interest due to any
Person who is not a member of the Consolidated Group which is not funded from
the proceeds of a construction loan, plus (d) the portion of rent paid or
payable by the Consolidated Group (without duplication) for such Fiscal Quarter
under Capital Lease Obligations that should be treated as interest in accordance
with ASC 805, plus (e) the Consolidated Group Pro Rata Share of any interest
expense of each Investment Affiliate for such Fiscal Quarter reported under
GAAP, adjusted as described in clauses (b), (c) and (d) above.
“Interest Period” means an Absolute Interest Period or a LIBOR Period, as
applicable.
“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan (including a purchase
money loan or the purchase of an existing loan), advance creating a debt,
capital contribution, guaranty or other debt or equity participation or interest
in any other Person, including any partnership and joint venture interests of
such Person. The amount of any Investment shall be the amount actually invested
(minus any return of capital with respect to such Investment which has actually
been received in cash or Cash Equivalents or has been converted into cash or
Cash Equivalents), without adjustment for subsequent increases or decreases in
the value of such Investment.

 

- 14 -



--------------------------------------------------------------------------------



 



“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has either a controlling interest or a ten percent (10%)
or greater ownership interest, whose financial results, in either case, are not
consolidated under GAAP with the financial results of the Consolidated Group.
“Invitation for Competitive Bid Quotes” means a written notice to the Lenders
from the Administrative Agent in the form attached as Exhibit C-2 for
Competitive Bid Loans made pursuant to Section 2.4.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.
“Lender” means each Lender whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 2.8 or Section 11.8.
“Letter of Credit” means a standby letter of credit which is payable upon
presentation of a sight draft and other documents, as originally issued pursuant
to this Agreement or as amended, modified, extended, renewed or supplemented
thereafter, including without limitation the Existing Letters of Credit.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all unreimbursed drawings under Letters of Credit at such
time.
“Letter of Credit Fee” means the fees payable to the Lenders with respect to a
Letter of Credit as described in Section 2.6(e).
“Letter of Credit Request” means the request described in Section 2.6.
“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance or a Competitive
Bid Loan based on a Competitive LIBOR Margin for the relevant LIBOR Period, the
applicable British Bankers’ Association LIBOR rate for deposits in Dollars as
reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Banking Days prior to the first day of such LIBOR
Period, and having a maturity equal to such LIBOR Period, provided that, if no
such British Bankers’ Association LIBOR rate is available to the Administrative
Agent, the applicable LIBOR Base Rate for the relevant LIBOR Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which KeyBank or one of its Affiliate banks offers to place deposits in Dollars
with first class banks in the London interbank market at approximately
11:00 a.m. (London time) two Banking Days prior to the first day of such LIBOR
Period, in the approximate amount of the relevant LIBOR Rate Advance or
Competitive Bid Loan based on a Competitive LIBOR Margin and having a maturity
equal to such LIBOR Period.
“LIBOR Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office. If no LIBOR Lending Office is designated by a Lender, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.

 

- 15 -



--------------------------------------------------------------------------------



 



“LIBOR Period” means, as to each LIBOR Rate Loan, the period commencing on the
date specified by Borrower pursuant to Section 2.1(d) and ending 1, 2, 3 or
6 months (or, if available from all Lenders, 12 months) thereafter, as specified
by Borrower in the applicable Request for Loan; provided that:
(a) the first day of any LIBOR Period shall be a Banking Day;
(b) any LIBOR Period that would otherwise end on a day that is not a Banking Day
shall be extended to the next succeeding Banking Day unless such Banking Day
falls in another calendar month, in which case such LIBOR Period shall end on
the next preceding Banking Day;
(c) any LIBOR Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Period would
otherwise end shall instead end on the last Banking Day of such calendar month;
and
(d) no LIBOR Period shall extend beyond the Maturity Date.
“LIBOR Rate” means, as of any date during any LIBOR Period, the sum of (A) the
LIBOR Base Rate applicable to such LIBOR Period divided by one minus the
then-current Reserve Percentage and (B) the then-current Applicable Margin with
respect to LIBOR Rate Loans.
“LIBOR Rate Advance” means an Advance made hereunder and specified to be a LIBOR
Rate Advance in accordance with Article 2.
“LIBOR Rate Loan” means a Loan made hereunder and specified to be a LIBOR Rate
Loan in accordance with Article 2.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.
“Line Advance” means any Advance made from time to time to Borrower hereunder,
on a pro rata basis by a Lender pursuant to Section 2.1(a).
“Line Loan” means a Loan to Borrower under the Aggregate Commitment funded by
Line Advances from the Lenders made pursuant to Section 2.1(a).
“Line Note” means any of the promissory notes made by Borrower to a Lender
holding a Commitment evidencing Line Advances under that Lender’s Percentage of
the Aggregate Commitment, substantially in the form of Exhibit D-1, either as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed or extended.

 

- 16 -



--------------------------------------------------------------------------------



 



“Loan” means the aggregate of the Advances made at any one time by the Lenders
pursuant to Section 2.1(a) or Section 2.4 and the Swing Loans made pursuant to
Section 2.5.
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
and any other agreements of any type or nature hereafter executed and delivered
by Borrower or Guarantor to the Administrative Agent or to any Lender in any way
relating to or in furtherance of this Agreement, in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X.
“Material Adverse Effect” means (a) a material adverse change in the status of
the business, results of operations or condition (financial or otherwise) of the
Consolidated Group taken as a whole, and/or (b) any set of circumstances or
events which (i) has had or would reasonably be expected to have a material
adverse effect upon the validity or enforceability of any Loan Document (other
than as a result of any action or inaction of the Administrative Agent or any
Lender), or (ii) has materially impaired or would reasonably be expected to
materially impair the ability of Borrower and the Guarantor to perform the
Obligations.
“Maturity Date” means July 13, 2015 or, if the Maturity Date with respect to the
Facility is extended pursuant to Section 2.10, July 13, 2016.
“Monthly Payment Date” means the first day of each calendar month.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgageable Ground Lease” means any lease (a) which is a direct lease granted
by the fee owner of the applicable Project, (b) which has a remaining term, as
of the date such Project becomes an Unencumbered Project, of not less than
thirty (30) years, including extension options which are exercisable solely at
the discretion of the lessee thereunder, (c) under which no material default has
occurred and is continuing, (d) with respect to which a leasehold mortgage may
be granted, and (e) which the Administrative Agent has otherwise reasonably
determined is financeable.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which one or more members of the Consolidated
Group or any of their ERISA Affiliates contribute or are obligated to
contribute.
“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on any owner of a Project that prohibits Liens on any of such owner’s
Projects, other than any such covenant contained in a Contractual Obligation
granting or relating to a particular Lien on a Project which prohibits further
Liens on such Project and on the direct or indirect ownership interests in the
entity owning such Project.
“Net Income” means, with respect to any Person and with respect to any fiscal
period, the net income available to common stockholders of that Person for that
period, determined in accordance with Generally Accepted Accounting Principles,
consistently applied.

 

- 17 -



--------------------------------------------------------------------------------



 



“Net Rentable Area” means with respect to any Project, the floor area of any
buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces), as reasonably determined by the
Administrative Agent, the manner of such determination to be consistent for all
Projects unless otherwise approved by the Administrative Agent.
“Net Worth” means, as of any day, (a) Gross Asset Value as of such date minus
(b) Consolidated Outstanding Indebtedness as of such date.
“New Tenant” means, with respect to any Income-Producing Project for any Fiscal
Quarter, a tenant of such Project which first commenced leasing its premises at
such Project during the period from the second day of such Fiscal Quarter
through the end of such Fiscal Quarter.
“NOI” means, with respect to any Project for any applicable Fiscal Quarter, the
sum of (i) rental income for such Fiscal Quarter attributable to Continuing
Tenants and New Tenants as included in total rental revenue reported in
accordance with GAAP; (ii) with respect to any New Tenant, an imputed amount of
net rental income for those days during such Fiscal Quarter during which such
New Tenant was not leasing space and paying rent based on the per diem net
rental income being paid by such New Tenant as of the commencement of its
obligation to pay rent on its lease; (iii) all actual expense reimbursements
received or receivable from such tenants for such Fiscal Quarter; and (iv) all
actual other income for such Fiscal Quarter less (A) property operating
expenses, including property taxes, for such Fiscal Quarter as included in total
rental operations expense reported in accordance with GAAP, (B) actual
management fees payable with respect to such Project for such Fiscal Quarter and
(C) any actual or imputed rental income for such Fiscal Quarter attributable to
Excluded Tenants, provided, however, that in the case of any such Project owned
by an Investment Affiliate, only the Consolidated Group Pro Rata Share of the
foregoing amount attributable to such Project shall be included in “NOI”. For
the avoidance of doubt, the following shall be disregarded in the determination
of NOI (to the extent such adjustments otherwise would be included in the
determination of NOI): (i) provisions for gains and losses on sale of
investments and joint ventures, (ii) provisions for gains and losses on the
disposition of discontinued operations, (iii) rent adjustments and amortization
of intangibles required by acquisition accounting rules pursuant to GAAP,
(iv) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP, (v) impairment charges, property valuation losses, gains and/or losses
related to the extinguishment of debt and non-cash charges necessary to record
interest rate contracts at fair value, (vi) all other non-cash expenses
(including non-cash compensation, non-cash severance and other non-cash
restructuring charges to the extent not actually paid as a cash expense),
(vii) extraordinary or non-recurring items, and (viii) the effect of any
adjustment resulting from a change in accounting principals in determining Net
Income for such period of such Person for the Fiscal Quarter.
“Non-Recourse Indebtedness” means Indebtedness for which the liability of the
obligor thereunder (except with respect to fraud, Hazardous Materials Laws
liability and other customary non-recourse “carve-out” exceptions) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Law.
“Notes” means, collectively, the Line Notes, the Competitive Bid Notes and the
Swing Loan Note.

 

- 18 -



--------------------------------------------------------------------------------



 



“Obligations” means all present and future obligations of every kind or nature
of the Borrower or Guarantor at any time and from time to time owed to the
Administrative Agent or the Lenders or any one or more of them, under any one or
more of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any proceeding under any Debtor
Relief Law by or against any member of the Consolidated Group.
“Offer” is defined in Section 2.4(d)(i).
“One Day LIBOR Rate” means, with respect to Swing Loans only, for any day, the
sum of (A) an interpolated rate, as determined by the Swing Loan Lender in its
sole discretion for such day, equal to the LIBOR Base Rate that would apply to a
LIBOR Period of one day divided by one minus the then-current Reserve Percentage
and (B) the then-current Applicable Margin with respect to LIBOR Rate Loans.
“Opinions of Counsel” means the favorable written legal opinions of Latham &
Watkins LLP and Venable LLP, counsel to Borrower and Guarantor, in form and
substance reasonably satisfactory to the Administrative Agent.
“Outstanding Competitive Bid Amount” means, as of any date, the aggregate of all
Competitive Bid Loans, if any, outstanding on such date.
“Outstanding Facility Amount” means, as of any date, the sum of the Outstanding
Line Amount and the Outstanding Competitive Bid Amount, if any.
“Outstanding Line Amount” means, as of any date, the aggregate of all Line
Loans, Swing Loans and Letter of Credit Exposure, outstanding on such date.
“Overall Leverage Ratio” means, as of any day, (a) Consolidated Outstanding
Indebtedness as of such date, divided by (b) Gross Asset Value as of such date,
expressed as a percentage.
“Parent” means BioMed Realty Trust, Inc., a Maryland corporation.
“Party” means any Person other than the Administrative Agent and the Lenders,
which now or hereafter is a party to any of the Loan Documents.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and with respect to the Consolidated Group is
maintained by a member of the Consolidated Group or to which a member of the
Consolidated Group contributes or has an obligation to contribute.

 

- 19 -



--------------------------------------------------------------------------------



 



“Percentage” means, with respect to each Lender as of any date, the percentage
derived by dividing that Lender’s then-current Commitment by the then-current
Aggregate Commitment or, if the Aggregate Commitment has been terminated, the
percentage derived by dividing that Lender’s then-current share of the
then-current Outstanding Facility Amount by the then-current Outstanding
Facility Amount, in each case disregarding and excluding any portion of the
Aggregate Commitment or the Outstanding Facility Amount held by a Defaulting
Lender.
“Permitted Business Activities” means the acquisition, development, renovation,
ownership, leasing, sale, operation and management of buildings primarily used
or intended to be used for office, office/laboratory, research or manufacturing
purposes and additional Investments of the type expressly permitted under
Section 6.13.
“Permitted Liens” is defined in Section 6.14.
“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
“Preferred Distributions” means, as of any date with respect to any Person, the
Distributions due and payable to the holders of Preferred Equity in such Person
for the most recent Fiscal Quarter for which financial results have been
reported.
“Preferred Equity” means, with respect to any Person, any form of preferred
stock (whether perpetual, convertible or otherwise) or other ownership or
beneficial interest in such Person that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
“Prior Agreement” means that certain Second Amended and Restated Unsecured
Credit Agreement dated as of August 1, 2007 as amended by a First Amendment
thereto dated as of November 23, 2009 and a Second Amendment thereto dated as of
December 4, 2009 by and among Borrower, the Administrative Agent and certain
other lenders.
“Project” means any parcel of real property located in the 48 states that
comprise the continental United States of America or in the District of Columbia
which is owned, leased or operated (in each case in whole or in part) by
Borrower, or any of its Subsidiaries or Investment Affiliates and which is
improved with a building or buildings primarily used or intended to be used for
office, office/laboratory, research, warehouse or manufacturing purposes or
other ancillary purposes such as a parking garage serving or in the vicinity of
any such building.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

- 20 -



--------------------------------------------------------------------------------



 



“Redevelopment Project” means any Project with fifty percent (50%) or more of
its Net Rentable Area vacant and under renovation, reconstruction or other
redevelopment.
“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.
“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit E, signed by a Senior Officer of Borrower, and properly completed to
provide all information required to be included therein.
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
“Requisite Lenders” means (a) as of any date of determination if the Aggregate
Commitment is then in effect, Lenders having in the aggregate more than 50% of
the Aggregate Commitment then in effect and (b) as of any date of determination
if the Aggregate Commitment has then been suspended or terminated, Lenders
holding Advances and participation interests in Letters of Credit and Swing
Loans evidencing in the aggregate more than 50% of the aggregate Outstanding
Facility Amount, in each case disregarding and excluding any portion of the
Aggregate Commitment or the Outstanding Facility Amount held by a Defaulting
Lender.
“Replacement Lender” is defined in Section 11.8(f).
“Reserve Percentage” means for any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any lender subject thereto would
be required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D against
“Eurocurrency Liabilities” (as that term is used in Regulation D), if such
liabilities were outstanding. The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
“Responsible Official” means (a) when used with reference to a Person other than
an individual, any corporate officer of such Person, general partner or managing
member of such Person, corporate officer of a corporate general partner or
managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such Person.
The Administrative Agent and the Lenders shall be entitled to conclusively rely
upon any document or certificate that is signed or executed by a Responsible
Official of Parent or any of its Subsidiaries as having been authorized by all
necessary corporate, partnership and/or other action on the part of Parent or
such Subsidiary.

 

- 21 -



--------------------------------------------------------------------------------



 



“S&P” means Standard & Poor’s Rating Group or its successors.
“Secured Indebtedness” means any Indebtedness of a Person that is secured by
(i) a Lien on a Project or (ii) a pledge of any ownership interests in any other
Person or on any other assets, provided that the portion of such Indebtedness
included in “Secured Indebtedness” shall not exceed the aggregate value of the
assets securing such Indebtedness at the time such Indebtedness was incurred.
“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) the chief operating officer, (d) the chief financial officer, (e) the chief
accounting officer, (f) any senior vice president or (g) the vice president of
finance, of any of the members of the Consolidated Group or of any of their
corporate general partners or managing members, as applicable.
“Special LIBOR Circumstance” means the application or adoption after the Closing
Date of any Law or interpretation, or any change therein or thereof, or any
change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its LIBOR Lending Office
with any request or directive (whether or not having the force of Law) of any
such Governmental Agency, central bank or comparable authority. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case under this clause (ii) pursuant
to Basel III, shall be deemed to be a “change” under this definition regardless
of the date enacted or adopted.
“Stabilization” means, as of any date with respect to any Project, that either
(i) the entire Project, or in the case of a Redevelopment Project, the
redeveloped portion thereof, was substantially completed one (1) year or more
prior to such date or (ii) the entire Project has, as of such date, tenants
leasing under leases for which the term commencement date has occurred of
eighty-five percent (85%) or more of the total Net Rentable Area thereof, each
of which is either paying rent or is obligated to begin paying rent not later
than ninety (90) days after the commencement date of such tenant’s lease.
“Subsidiary” means, as of any date of determination and with respect to any
Person, (a) any corporation, limited liability company, partnership or other
Person (whether or not, in any case, characterized as such or as a joint
venture), whether now existing or hereafter organized or acquired: (i) in the
case of a corporation, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (ii) in the case of a partnership or limited
liability company, of which a majority of the partnership, membership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries; and (b) any other Person the accounts of which are
consolidated with the accounts of the designated parent.

 

- 22 -



--------------------------------------------------------------------------------



 



“Swap Agreement” means a written agreement between Borrower and one or more
financial institutions, including without limitation, KeyBank, providing for
“swap”, “cap”, “collar” or other interest rate protection with respect to any
Indebtedness.
“Swing Loan Commitment” means $75,000,000 of the then-effective Aggregate
Commitment, subject to possible reduction as provided for in Section 2.7 in the
case of any reductions in the Aggregate Commitment made by Borrower.
“Swing Loan Lender” means KeyBank, in its capacity as the Swing Loan Lender
under this Agreement.
“Swing Loan Note” means the note described in Section 2.5.
“Swing Loans” means those Loans described in Section 2.5 that are made or to be
made by the Swing Loan Lender and evidenced by the Swing Loan Note.
“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).
“Total Unencumbered Asset Value” means, as of any day, an amount equal to the
sum of the following amounts for assets then owned or leased under a
Mortgageable Ground Lease by a member of the Consolidated Group or an Investment
Affiliate and valued as follows: (i) Adjusted NOI attributable to Unencumbered
Projects that are wholly owned in fee simple (or wholly leased under a
Mortgageable Ground Lease) by Borrower or a Wholly-Owned Subsidiary of Borrower
divided by the Capitalization Rate (excluding, however, for purposes of this
clause (i) and the following clauses (ii) and (iii) any such portion of such
Adjusted NOI attributable to (a) Unencumbered Projects that were Unstabilized
Projects at any time during the Fiscal Quarter with respect to which Adjusted
NOI is determined, (b) Unencumbered Projects acquired after the first day of
such Fiscal Quarter, or (c) Unencumbered Projects disposed of during or after
such Fiscal Quarter); plus, without duplication (ii) the BioMed Pro Rata Share
of Adjusted NOI attributable to Unencumbered Projects that are wholly owned in
fee simple (or wholly leased under a Mortgageable Ground Lease, or a combination
of owned in fee simple and leased under a Mortgageable Ground Lease) by a member
of the Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of
Borrower, divided by the Capitalization Rate; plus (iii) the Consolidated Group
Pro Rata Share of Adjusted NOI attributable to Unencumbered Projects that are
wholly owned in fee simple (or wholly leased under a Mortgageable Ground Lease)
by an Investment Affiliate, divided by the Capitalization Rate, provided that in
the case of clauses (ii) and (iii), if the aggregate amount to be contributed to
Total Unencumbered Asset Value on account of the Unencumbered Projects described
therein would exceed ten percent (10%) of Total Unencumbered Asset Value, the
excess of such aggregate contribution over such maximum percentage shall be
excluded; plus (iv) with respect to Unencumbered Projects excluded from clauses
(i), (ii) and (iii) because they are

 

- 23 -



--------------------------------------------------------------------------------



 



Unstabilized Projects, the greater of (a) the portion of such Adjusted NOI
attributable to such Unstabilized Projects (or the BioMed Pro Rata Share or
Consolidated Group Pro Rata Share, as the case may be, thereof with respect to
any such Unstabilized Project owned by a member of the Consolidated Group other
than Borrower or a Wholly-Owned Subsidiary of Borrower or owned by an Investment
Affiliate), divided by the Capitalization Rate; and (b) the Consolidated Group’s
GAAP cost basis (or the BioMed Pro Rata Share or Consolidated Group Pro Rata
Share, as the case may be, thereof with respect to any such Unstabilized Project
owned by a member of the Consolidated Group other than Borrower or a
Wholly-Owned Subsidiary of Borrower or owned by Investment Affiliate) in such
Unstabilized Project, provided that, in the case of clause (iv), if the amount
to be contributed to Total Unencumbered Asset Value on account of the
Unencumbered Projects described in such clause would exceed ten percent (10%) of
Total Unencumbered Asset Value, the excess of such contribution over such
maximum percentage shall be excluded; plus (v) the Consolidated Group’s GAAP
cost basis (or the BioMed Pro Rata Share or Consolidated Group Pro Rata Share,
as the case may be, thereof with respect to any such unencumbered land parcel
owned by a member of the Consolidated Group other than Borrower or a
Wholly-Owned Subsidiary of Borrower or by an Investment Affiliate) of all
unencumbered land parcels, provided that, in the case of clause (v), if the
amount to be contributed to Total Unencumbered Asset Value on account of the
unencumbered land parcels described in such clause would exceed five percent
(5%) of Total Unencumbered Asset Value, the excess of such contribution over
such maximum percentage shall be excluded; plus (vi) the acquisition cost of all
Unencumbered Projects acquired after the first day of the most recent Fiscal
Quarter for which Adjusted NOI has been reported and on or prior to such date of
determination (or the BioMed Pro Rata Share or Consolidated Group Pro Rata
Share, as the case may be, of such acquisition cost with respect to any
Unencumbered Project acquired by a member of the Consolidated Group other than
Borrower or a Wholly-Owned Subsidiary of Borrower or by an Investment
Affiliate), provided that with respect to each of the foregoing clauses of this
sentence, if the amount to be contributed to Total Unencumbered Asset Value on
account of any single Unencumbered Project would exceed twenty percent (20%) of
Total Unencumbered Asset Value, the excess of such contribution over such
maximum percentage shall be excluded. For purposes of determining Total
Unencumbered Asset Value, Unencumbered Projects with negative Adjusted NOI,
shall be excluded from clauses (i), (ii) or (iii) above.
“Total Unsecured Indebtedness” means, as of any date, (A) Consolidated
Outstanding Indebtedness (including without limitation all Indebtedness under
this Agreement) less (B) all Secured Indebtedness of the Consolidated Group less
(C) the Consolidated Group Pro Rata Share of all Secured Indebtedness of
Investment Affiliates, provided that any Secured Indebtedness which both (i) is
secured solely by a pledge of stock, partnership interests, membership interests
or other ownership interests in a Person owning a Project or Projects and
(ii) is a recourse obligation of Borrower or Parent shall be included in “Total
Unsecured Indebtedness” notwithstanding clauses (B) and (C) of this sentence.
“type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance (i) is an Absolute Rate Loan or Advance or a Base
Rate Loan or Advance or a LIBOR Rate Loan or Advance and (ii) is a Competitive
Bid Loan or Advance or a Line Loan or Advance.

 

- 24 -



--------------------------------------------------------------------------------



 



“Unencumbered” means, with respect to any property, that such property (a) is
owned in fee simple or under a Mortgageable Ground Lease by Borrower, another
member of the Consolidated Group or an Investment Affiliate, (b) is not subject
to any Lien other than those Permitted Liens described in Subsections
6.14(a)-(e), (c) is not subject to any Negative Pledge, (d) is free of all
material environmental and structural issues, (e) is not held by a Person any of
whose direct or indirect equity interests are subject to a Permitted Lien
described in Section 6.14(f) or a Negative Pledge unless a pari passu Lien has
also been granted securing the Borrower’s Obligations under this Agreement, and
(f) if such property is owned, directly or indirectly, by a member of the
Consolidated Group other than Borrower or Guarantor or by an Investment
Affiliate, such owner has not guaranteed any Indebtedness, unless such owner has
also guaranteed the Obligations under this Agreement.
“Unencumbered Owner” means, as of any date, any owner of one or more of the
then-current Unencumbered Projects.
“Unencumbered Projects” means Projects that are Unencumbered.
“Unsecured Debt Service Amount” means, for the most recent Fiscal Quarter for
which financial results have been reported, an annualized amount determined by
multiplying four (4) times the actual Interest Expense for the Total Unsecured
Indebtedness.
“Unsecured Debt Service Coverage Ratio” means, as of any date, (a) an amount
equal to Adjusted Unencumbered NOI divided by (b) the Unsecured Debt Service
Amount.
“Unsecured Leverage Ratio” means, as of any day, (a) Total Unsecured
Indebtedness as of such date, divided by (b) Total Unencumbered Asset Value as
of such date expressed as a percentage.
“Unstabilized Project” means, as of any date, either (i) a Redevelopment Project
or (ii) a Project that is currently under construction or has been recently
completed (as to its initial construction), but which in either case (i) or
(ii) above, has not yet reached Stabilization. Once a Project has reached
Stabilization, whether by passage of time or leasing, it shall not thereafter
qualify as an Unstabilized Project unless it subsequently becomes a
Redevelopment Project.
“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, 100% of the capital stock or other equity interest of which is
owned, directly or indirectly, by such Person.
1.2. Use of Defined Terms. Any defined term used in the plural shall refer to
all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.
1.3. Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles applied on a consistent basis, except
as otherwise specifically prescribed herein. In the event that Generally
Accepted Accounting Principles change during the term of this Agreement such
that any covenant contained herein, would then be calculated in a different
manner or with different components with the result being materially adverse to
Borrower, (a) Borrower and the Lenders agree to amend this Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating

 

- 25 -



--------------------------------------------------------------------------------



 



Borrower’s financial condition to substantially the same criteria as were
effective prior to such change in Generally Accepted Accounting Principles and
(b) Borrower shall be deemed to be in compliance with the covenants contained in
the aforesaid Sections if and to the extent that Borrower would have been in
compliance therewith under Generally Accepted Accounting Principles as in effect
immediately prior to such change, but shall have the obligation to deliver each
of the materials described in Article 7 to the Administrative Agent and the
Lenders, on the dates therein specified, with financial data presented in a
manner which conforms with Generally Accepted Accounting Principles as in effect
immediately prior to such change.
1.4. Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
1.5. Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.
ARTICLE 2
LOANS
2.1. Loans Generally.
(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the last Banking Day
immediately preceding the Maturity Date, each Lender shall make, on a pro rata
basis according to that Lender’s Percentage of the then-current Aggregate
Commitment, its share of a Loan to Borrower in such amounts as Borrower may
request that do not result in the Outstanding Facility Amount (after giving
effect to all amounts requested thereunder) exceeding the Aggregate Commitment
and provided that in all events no Default or Event of Default shall have
occurred and be continuing and all conditions to Advances hereunder shall have
been satisfied. Subject to the limitations set forth herein, Borrower may
borrow, repay and reborrow under the Facility without premium or penalty.
(b) The obligation of each Lender to make Advances (including Swing Loan
Advances) in accordance with its respective Commitments is several, and not
joint and several; and no Lender shall be obligated to advance more than its
respective Commitment, notwithstanding the default of any other Lender.
(c) Each Loan shall be made pursuant to a Request for Loan which shall specify
the requested (i) date of such Loan (which must be a Banking Day), (ii) type of
Loan, (iii) amount of such Loan, and (iv) in the case of a LIBOR Rate Loan or
Competitive Bid Loan, the Interest Period for such Loan.

 

- 26 -



--------------------------------------------------------------------------------



 



(d) Promptly following receipt of a Request for Loan, the Administrative Agent
shall (by the end of business on the same day that the request was received)
notify each Lender of the date and type of the Loan, the LIBOR Period or
Absolute Interest Period, if applicable, and that Lender’s Percentage of the
Loan, if any. Not later than 1:00 p.m., Cleveland time, on the date specified
for any Loan (which must be a Banking Day), each Lender shall make its
Percentage of the Loan in immediately available funds available to the
Administrative Agent at the Administrative Agent’s Office. Upon satisfaction or
waiver of the applicable conditions set forth in Article 8, all Advances shall
be credited on that date in immediately available funds to the Designated
Deposit Account.
(e) Unless the Requisite Lenders otherwise consent, each Loan shall be not less
than $1,000,000 and all Loans shall be in an integral multiple of $100,000.
(f) The Advances made by each Lender under its Commitment shall be evidenced by
that Lender’s Notes.
(g) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.
(h) If no Request for Loan has been made within the requisite notice periods set
forth in Section 2.2 or 2.3 prior to the end of the LIBOR Period for any LIBOR
Rate Loan, then on the last day of such LIBOR Period, such LIBOR Rate Loan shall
be automatically converted into a Base Rate Loan in the same amount.
2.2. Base Rate Loans. Each request by Borrower for a Base Rate Loan shall be
made pursuant to a Request for Loan received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 1:00 p.m., Cleveland time, on the
Banking Day immediately prior to the date of the requested Base Rate Loan. All
Loans shall constitute Base Rate Loans unless properly designated as a LIBOR
Rate Loan pursuant to Section 2.3 or a Competitive Bid Loan pursuant to
Section 2.4.
2.3. LIBOR Rate Loans.
(a) Each request by Borrower for a LIBOR Rate Loan shall be made pursuant to a
Request for Loan received by the Administrative Agent, at the Administrative
Agent’s Office, not later than 1:00 p.m., Cleveland time, at least three
(3) Banking Days before the first day of the applicable LIBOR Period.
(b) On the date which is two (2) Banking Days before the first day of the
applicable LIBOR Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders.
(c) Unless the Administrative Agent and the Requisite Lenders otherwise consent,
there shall be no more than ten (10) different LIBOR Periods in effect at any
one time.
(d) No LIBOR Rate Loan may be requested or continued during the continuation of
a Default or Event of Default.
(e) Nothing contained herein shall require any Lender to fund any LIBOR Rate
Advance in the London interbank market.

 

- 27 -



--------------------------------------------------------------------------------



 



2.4. Competitive Bid Loans.
(a) Competitive Bid Option. In addition to ratable Advances pursuant to Section
2.1(a), but subject to the terms and conditions of this Agreement (including,
without limitation the limitation set forth in Section 2.1(a) as to the maximum
amount of all Loans not exceeding the Aggregate Commitment), the Borrower may,
as set forth in this Section 2.4, request the Lenders, prior to the Maturity
Date, to make offers to make Competitive Bid Loans to the Borrower. Each Lender
may, but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.4. Competitive Bid Loans shall be evidenced by the Competitive
Bid Notes.
(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section 2.4, it shall transmit to the
Administrative Agent by telecopy or electronic mail a Competitive Bid Quote
Request substantially in the form of Exhibit C-1 hereto so as to be received no
later than (i) 11:00 a.m. (Cleveland time) at least five Banking Days prior to
the Borrowing Date proposed therein, in the case of a request for a Competitive
LIBOR Margin or (ii) 10:00 a.m. (Cleveland time) at least one Banking Day prior
to the Borrowing Date proposed therein, in the case of a request for an Absolute
Rate specifying:
(i) the proposed Borrowing Date for the proposed Competitive Bid Loan,
(ii) the requested aggregate principal amount of such Competitive Bid Loan which
must be at least $25,000,000 and an integral multiple of $1,000,000,
(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive LIBOR Margin or an Absolute Rate, or both,
(iv) the LIBOR Interest Period, if a Competitive LIBOR Margin is requested, or
the Absolute Interest Period, if an Absolute Rate is requested, and
(v) whether or not such Competitive Bid Loan may be prepaid at the Borrower’s
option prior to the end of the Interest Period applicable thereto and, if so,
whether partial prepayments will be permitted and whether any minimum amount or
increments in excess of such minimum will apply to such prepayments.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request, but in no event shall
there be more than ten (10) different Interest Periods for Competitive Bid Loans
in existence at any time. Not more than two (2) Competitive Bid Quote Requests
shall be given within any period of 30 days. A Competitive Bid Quote Request
that does not conform substantially to the form of Exhibit C-1 hereto shall be
rejected, and the Administrative Agent shall promptly notify the Borrower of
such rejection by telecopy or electronic mail.
(c) Invitation for Competitive Bid Quotes. Promptly and in any event before the
close of business on the same Banking Day of receipt of a Competitive Bid Quote
Request that is not rejected pursuant to Section 2.4(b), the Administrative
Agent shall send to each of the Lenders by telecopy or electronic mail an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit C-2
hereto, which shall constitute an invitation by the Borrower to each Lender to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section 2.4.

 

- 28 -



--------------------------------------------------------------------------------



 



(d) Submission and Contents of Competitive Bid Quotes.
(i) Each Lender may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes (each such offer, an “Offer”). Each
Competitive Bid Quote must comply with the requirements of this Section 2.4(d)
and must be submitted to the Administrative Agent by telex or telecopy or
electronic mail at its offices not later than (a) 10:00 a.m. (Cleveland time) at
least three Banking Days prior to the proposed Borrowing Date, in the case of a
request for a Competitive LIBOR Margin or (b) 10:00 a.m. (Cleveland time) on the
proposed Borrowing Date, in the case of a request for an Absolute Rate (or, in
either case upon reasonable prior notice to the Lenders, such other time and
rate as the Borrower and the Administrative Agent may agree); provided that
Competitive Bid Quotes submitted by the Administrative Agent may only be
submitted if the Administrative Agent notifies the Borrower of the terms of the
Offer or Offers contained therein no later than 60 minutes prior to the latest
time at which the relevant Competitive Bid Quotes must be submitted by the other
Lenders. Subject to the Borrower’s compliance with all other conditions to
disbursement herein, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Administrative Agent given on the
instructions of the Borrower.
(ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit C-3 hereto and shall in any case specify:
(1) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,
(2) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (x) may be greater than, less than or
equal to the Commitment of the quoting Lender, (y) must be at least $5,000,000
and an integral multiple of $1,000,000, and (z) may not exceed the principal
amount of Competitive Bid Loans for which offers are requested,
(3) as applicable, the Competitive LIBOR Margin and Absolute Rate offered for
each such Competitive Bid Loan,
(4) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, and
(5) the identity of the quoting Lender, provided that such Competitive Bid Loan
may be funded by such Lender’s Designated Lender as provided in Section 2.4(i),
regardless of whether that is specified in the Competitive Bid Quote.

 

- 29 -



--------------------------------------------------------------------------------



 



(iii) The Administrative Agent shall reject any Competitive Bid Quote that:
(1) is not substantially in the form of Exhibit C-3 hereto or does not specify
all of the information required by Section 2.4(d)(ii),
(2) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit C-3 hereto,
(3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or
(4) arrives after the time set forth in Section 2.4(d)(i).
If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.4(d)(iii), then the Administrative Agent shall notify the relevant
Lender of such rejection as soon as practical.
(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.4(d) and (ii) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Administrative Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Competitive LIBOR Margins or Absolute Rates, as the case may be, so offered.
(f) Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m. (Cleveland
time) at least three Banking Days prior to the proposed Borrowing Date in the
case of a request for a Competitive LIBOR Margin or (ii) 11:00 a.m. (Cleveland
time) on the proposed Borrowing Date, in the case of a request for an Absolute
Rate (or, in either case upon reasonable prior notice to the Lenders, such other
time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers of which it has been notified pursuant to Section 2.4(e); provided,
however, that the failure by the Borrower to give such notice to the
Administrative Agent shall be deemed to be a rejection of all such offers. In
the case of acceptance, such notice (a “Competitive Bid Borrowing Notice”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Competitive Bid Quote in whole or in
part (subject to the terms of Section 2.4(d)(iii)); provided that:
(i) the aggregate principal amount of all Competitive Bid Loans to be disbursed
on a given Borrowing Date may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request,
(ii) acceptance of offers may only be made on the basis of ascending Competitive
LIBOR Margins or Absolute Rates, as the case may be, and
(iii) the Borrower may not accept any offer that is described in
Section 2.4(d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

 

- 30 -



--------------------------------------------------------------------------------



 



(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive LIBOR Margins or Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not greater than $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such offers
provided, however, that no Lender shall be allocated any Competitive Bid Loan
which is less than the minimum amount which such Lender has indicated that it is
willing to accept. Allocations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error. The
Administrative Agent shall promptly, but in any event on the same Banking Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
principal amounts of the Competitive Bid Loans allocated to each participating
Lender.
(h) Other Terms. Any Competitive Bid Loan shall not reduce the Commitment of the
Lender making such Competitive Bid Loan, and each such Lender shall continue to
be obligated to fund its full Percentage of all pro rata Advances under the
Facility. In no event can the aggregate amount of all Competitive Bid Loans at
any time exceed fifty percent (50%) of the then current Aggregate Commitment.
Unless expressly specified to the contrary in the Competitive Loan Bid Request,
a Competitive Bid Loan shall not be prepaid prior to the end of the applicable
Interest Period. Competitive Bid Loans may not be continued and, if not repaid
at the end of the Interest Period applicable thereto, shall (subject to the
conditions set forth in this Agreement) be replaced by new Competitive Bid Loans
made in accordance with this Section 2.4 or by ratable Advances in accordance
with Section 2.1(a).
(i) Designated Lenders. A Lender may designate its Designated Lender to fund a
Competitive Bid Loan on its behalf as described in Section 2.4(d)(ii)(5). Any
Designated Lender which funds a Competitive Bid Loan shall on and after the time
of such funding become the obligee under such Competitive Bid Loan and be
entitled to receive payment thereof when due. No Lender shall be relieved of its
obligation to fund a Competitive Bid Loan, and no Designated Lender shall assume
such obligation, prior to the time such Competitive Bid Loan is funded.
2.5. Swing Loan Commitments.
(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to Borrower (the “Swing Loans”), and Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the date
which is thirty (30) Banking Days prior to the Maturity Date upon notice by
Borrower to the Swing Loan Lender given in accordance with this Section 2.5 such
sums as are requested by Borrower that do not result in (i) an aggregate
principal amount of Swing Loans at any one time outstanding (after giving effect
to all amounts requested thereunder) being in excess of the Swing Loan
Commitment, or (ii) the Outstanding Facility Amount (after giving effect to all
Swing Loans requested thereunder) being in excess of the Aggregate Commitment.
Swing Loans shall constitute “Loans” for all purposes hereunder, but shall not
be considered the utilization of a Lender’s Percentage of the Aggregate
Commitment. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by Borrower that all of the conditions set forth in
Article 8 have been satisfied on the date of such funding (other than advance
notice requirements).

 

- 31 -



--------------------------------------------------------------------------------



 



(b) The Swing Loans shall be evidenced by a separate promissory note of Borrower
in substantially the form of Exhibit F hereto (the “Swing Loan Note”), dated the
date of this Agreement and completed with appropriate insertions. The Swing Loan
Note shall be payable to the order of the Swing Loan Lender in such amount as
may be outstanding from time to time thereunder and shall be payable as set
forth below. The Borrower irrevocably authorizes the Swing Loan Lender to make
or cause to be made, at or about the time of the date of any Swing Loan or at
the time of receipt of any payment of principal thereof, an appropriate notation
on the Swing Loan Lender’s record reflecting the making of such Swing Loan or
(as the case may be) the receipt of such payment. The outstanding amount of the
Swing Loans set forth on the Swing Loan Lender’s record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Swing Loan
Lender, but the failure to record, or any error in so recording, any such amount
on the Swing Loan Lender’s record shall not limit or otherwise affect the
obligations of Borrower hereunder or under the Swing Loan Note to make payments
of principal of or interest on any Swing Loan Note when due.
(c) Each borrowing of a Swing Loan shall be subject to the limits for Base Rate
Loans set forth in this Agreement. The Borrower shall request a Swing Loan by
delivering to the Swing Loan Lender a Request for Loan no later than 2:00 p.m.
(Cleveland time) on the requested date specifying the amount of the requested
Swing Loan. Each such Request for Loan shall be irrevocable and binding on
Borrower and shall obligate Borrower to accept such Swing Loan on the requested
date. Notwithstanding anything herein to the contrary, a Swing Loan shall bear
interest at the One Day LIBOR Rate. The proceeds of the Swing Loan will be made
available by the Swing Loan Lender to Borrower at the Administrative Agent’s
Office (on the same Banking Day that the Request for Loan was received, if
received prior to the deadline stated above on such day) by crediting the
account of Borrower at such office with such proceeds.
(d) The Swing Loan Lender shall within five (5) Banking Days after the date a
Swing Loan is made, request each Lender, including the Swing Loan Lender, to
make a Loan pursuant to Section 2.1(a) in an amount equal to such Lender’s
Percentage of the amount of the Swing Loan outstanding on the date such notice
is given. The Borrower hereby irrevocably authorizes and directs the Swing Loan
Lender to so act on its behalf, and agrees that any amount advanced to the
Administrative Agent for the benefit of the Swing Loan Lender pursuant to this
Section 2.5(d) shall be considered a Loan pursuant to Section 2.1(a). Unless any
of the events described in Section 9.1(j) shall have occurred (in which event
the procedures of Section 2.5(e) shall apply), each Lender shall make the
proceeds of its Loan available to the Swing Loan Lender for the account of the
Swing Loan Lender at the Administrative Agent’s Office prior to 1:00 p.m.
(Cleveland time) in funds immediately available no later than the next Banking
Day after the date such notice is given just as if the Lenders were funding a
Base Rate Loan directly to Borrower, so that thereafter such Obligations shall
be evidenced by the Notes. The proceeds of such Loan shall be immediately
applied to repay the Swing Loans.

 

- 32 -



--------------------------------------------------------------------------------



 



(e) If prior to the making of a Loan pursuant to Section 2.5(d) by all of the
Lenders, one of the events described in Section 9.1(j) shall have occurred, each
Lender will, on the date such Loan pursuant to Section 2.5(d) was to have been
made, purchase an undivided participating interest in the Swing Loan in an
amount equal to its Percentage of such Swing Loan. Each Lender will immediately
transfer to the Swing Loan Lender in immediately available funds the amount of
its participation and upon receipt thereof the Swing Loan Lender will deliver to
such Lender a Swing Loan participation certificate dated the date of receipt of
such funds and in such amount.
(f) Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender’s participating interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participating interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.
(g) Each Lender’s obligation to fund a Loan as provided in Section 2.5(d) or to
purchase participating interests pursuant to Section 2.5(e) shall be absolute
and unconditional and shall not be affected by any circumstance (except only the
failure of the Swing Loan Lender to make the request described in
Section 2.5(d)), including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or Borrower may have
against the Swing Loan Lender, Borrower or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
Borrower or any other member of the Consolidated Group; (iv) any breach of this
Agreement or any of the other Loan Documents by any Lender; (v) the failure to
satisfy all of the conditions to disbursement set forth in Article 8; or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. No such funding or purchase by a Lender under
the preceding sentence shall be deemed to be a waiver of any claim that a Lender
may otherwise have against the Administrative Agent pursuant to the terms of
this Agreement. The provisions of Section 2.9 shall apply to any Lender which
fails or refuses to make a Loan or fund its participation as provided herein.
Each Swing Loan, once so converted, shall cease to be a Swing Loan for the
purposes of this Agreement, but shall be a Loan made by each Lender under its
Commitment.
2.6. Letters of Credit.
(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is thirty
(30) Banking Days prior to the Maturity Date, the Administrative Agent
(including any successor Administrative Agent that takes over such position from
KeyBank in accordance with the terms hereof) shall issue such Letters of Credit
as Borrower may request upon the delivery of a written request in the form of
Exhibit G hereto (a “Letter of Credit Request”) to the Administrative Agent,
provided that (i) upon issuance of such Letter of Credit, the Letter of Credit
Exposure shall not exceed $75,000,000, (ii) the Outstanding Facility Amount
(after giving effect to all Letters of Credit requested thereunder) shall not
exceed the Aggregate Commitment, (iv) the conditions set forth in Article 8
shall have been satisfied, and (v) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit. Unless the Administrative Agent and the Requisite Lenders
otherwise consent, the term of any Letter of Credit shall not exceed the lesser
of

 

- 33 -



--------------------------------------------------------------------------------



 



twelve (12) months or a period of time commencing on the issuance of the Letter
of Credit and ending on the Banking Day which is immediately prior to the
Maturity Date, provided that any such Letter of Credit may contain an automatic
extension or renewal clause, so long as the final expiration date of such Letter
of Credit shall not be later than the Banking Day immediately preceding the
Maturity Date. Notwithstanding the preceding sentence, the final expiration date
of a Letter of Credit may extend beyond the Maturity Date but not in any event
more than twelve (12) months beyond the Maturity Date if Borrower agrees in
writing in the application for such a Letter of Credit to deposit, and
thereafter does deposit, 100% of the face amount of such Letter of Credit into
the cash collateral account described in Section 9.1 below not later than the
first to occur of (i) thirty (30) days prior to the Maturity Date and (ii) the
date of any earlier termination of the Aggregate Commitment hereunder. The
amount available to be drawn under any Letter of Credit shall reduce on a dollar
for dollar basis the amount available to be drawn under the Commitments as a
Loan.
(b) Each Letter of Credit Request shall be submitted to the Administrative Agent
at least three (3) Banking Days prior to the date upon which the requested
Letter of Credit is to be issued. Each such Letter of Credit Request shall
contain (i) a statement as to the purpose for which such Letter of Credit shall
be used and (ii) a certification by a Responsible Official of Borrower that
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. Borrower
shall further deliver to the Administrative Agent such additional applications
and documents as the Administrative Agent may require, in conformity with the
then standard practices of its letter of credit department in connection with
the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.
(c) The Administrative Agent shall, if it approves of the content of the Letter
of Credit Request (which approval shall not be unreasonably withheld,
conditioned or delayed), and subject to the conditions set forth in this
Agreement, issue the Letter of Credit. Each Letter of Credit shall be in form
and substance satisfactory to the Administrative Agent in its reasonable
discretion. Upon issuance of a Letter of Credit, the Administrative Agent shall
promptly notify the Lenders of such issuance and shall provide copies of each
Letter of Credit Request and the corresponding Letter of Credit to any Lender
which requests same.
(d) Upon the issuance of a Letter of Credit, and with respect to each Existing
Letter of Credit upon the Agreement Effective Date, each Lender shall be deemed
to have purchased a participation therein from the Administrative Agent in an
amount equal to its respective Percentage of the amount of such Letter of
Credit, provided that no Lender shall be obligated to transfer funds in such
amount to the Administrative Agent at such time.
(e) Upon the issuance of each Letter of Credit, Borrower shall pay to the
Administrative Agent (i) for its own account, an issuance fee equal to the
greater of (A) $1,500 or (B) one eighth of one percent (0.125%) per annum to be
calculated on the face amount of each Letter of Credit for the stated duration
thereof, based on the actual number of days and using a 360-day year basis,
payable by Borrower on the issuance of each such Letter of Credit and on the
date of any increase therein or extension thereof, plus all reasonable out of
pocket costs and the Administrative Agent’s standard charges of issuing,
amending and servicing such Letter of Credit and processing draws thereunder,
and (ii) for the accounts of the Lenders in accordance with their Percentages in
such Letter of

 

- 34 -



--------------------------------------------------------------------------------



 



Credit, a “Letter of Credit Fee” calculated at the rate of the Applicable Margin
per annum in effect from time to time with respect to LIBOR Rate Loans on the
face amount of such Letter of Credit during the period from and including the
issuance date of such Letter of Credit to its expiration or termination date.
The Letter of Credit Fee payable to the Lenders shall be computed on the basis
of a year of 360 days and shall be payable quarterly in arrears as of the first
day of each calendar quarter (commencing with the first calendar quarter
following the date of issuance of the Letter of Credit) and on the Maturity
Date. Following its receipt of any such Letter of Credit Fee, Administrative
Agent shall promptly pay to each Lender its pro rata share of such Letter of
Credit Fee.
(f) If and to the extent that any amounts are drawn upon any Letter of Credit,
the amounts so drawn shall, from the date of payment thereof by the
Administrative Agent to either the date of reimbursement thereof by Borrower or
repayment through a borrowing by Borrower of a Loan, bear interest at the Base
Rate. Upon the receipt by the Administrative Agent of any draw or other
presentation for payment of a Letter of Credit and the payment by the
Administrative Agent of any amount under a Letter of Credit which is not
reimbursed by Borrower within twenty four (24) hours of receipt of notice from
the Administrative Agent of such draw, the Administrative Agent shall, without
further notice to or the consent of Borrower, direct the Lenders to fund to the
Administrative Agent in accordance with Section 2.9 on or before 1:00 p.m.
(Cleveland time) on the next Banking Day following Borrower’s failure to
reimburse the Administrative Agent, their respective Percentage of the amount so
paid by the Administrative Agent as a Loan. The proceeds of such funding shall
be paid to the Administrative Agent to reimburse the Administrative Agent for
the payment made by it under the Letter of Credit and shall thereafter be
evidenced by the Line Notes. The provisions of Section 2.9 shall apply to any
Lender or Lenders failing or refusing to fund its Percentage of any such draw.
The Lenders shall be required to make such Loans regardless of whether all of
the conditions to disbursement set forth in Article 8 have been satisfied,
provided that the making of such Loans shall not be deemed to be a waiver of any
claim that a Lender may otherwise have against the Administrative Agent pursuant
to this Agreement.
(g) If, following a draw under any Letter of Credit, but prior to the making of
a Loan with respect thereto under Section 2.6(f) above, one of the events
described in Section 9.1(j) shall have occurred, each Lender will promptly pay
to the Administrative Agent in immediately available funds its Percentage of the
amount drawn under such Letter of Credit, and upon receipt thereof the
Administrative Agent will deliver to such Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount funded by such Lender. The provisions of Section 2.9 shall apply to any
Lender which fails or refuses to fund its participation as provided herein.
(h) Whenever at any time after the Administrative Agent has received from any
Lender such Lender’s payment of funds for its participating interest under a
Letter of Credit, the Administrative Agent receives any payment on account
thereof, the Administrative Agent will distribute to such Lender its
participating interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment (or portion thereof) received by the Administrative
Agent is required to be returned, such Lender will return to the Administrative
Agent any pro rata portion thereof previously distributed by the Administrative
Agent to it.

 

- 35 -



--------------------------------------------------------------------------------



 



(i) Unless otherwise approved by the Administrative Agent, each Letter of Credit
shall be in an amount of not less than $100,000.
(j) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(k) The obligations of Borrower to the Lenders and the Administrative Agent to
reimburse drawings under Letters of Credit under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever and irrespective of any setoff, counterclaim or defense to payment
which Borrower may have or have had against the Administrative Agent or any of
the Lenders (except such as may arise out of the Administrative Agent’s or any
Lender’s gross negligence or willful misconduct), including, without limitation,
any setoff, counterclaim or defense based upon or arising out of the following
circumstances: (i) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (ii) the existence of any claim, set off,
defense or any right which Borrower may have at any time against any beneficiary
or any transferee of any Letter of Credit (or persons or entities for whom any
such beneficiary or any such transferee may be acting) or the Lenders (other
than the defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iii) any
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (iv) any breach of
any agreement between any Borrower and any beneficiary or transferee of any
Letter of Credit; (v) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; and (vi) payment by the Administrative
Agent under any Letter of Credit against presentation of a sight draft or a
certificate which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Administrative Agent.
2.7. Voluntary Reduction of Aggregate Commitment. Borrower shall have the right,
at any time and from time to time, without penalty or charge, upon at least
three (3) Banking Days’ prior written notice by a Responsible Official of
Borrower to the Administrative Agent, voluntarily to reduce, permanently and
irrevocably, in aggregate principal amounts in an integral multiples of
$1,000,000 but not less than $5,000,000, or to terminate, all or a portion of
the then undisbursed portion of the Aggregate Commitment; provided that in no
event shall the Aggregate Commitment be reduced to an amount less than
$100,000,000 (unless terminated in its entirety). The Administrative Agent shall
promptly notify the Lenders of any reduction or termination of the Aggregate
Commitment under this Section. Any reduction of the Aggregate Commitment shall
be allocated pro rata among the Lenders in accordance with their respective
Percentages of the Aggregate Commitment. Upon any such reduction of the
Aggregate Commitment, the Swing Loan Lender and the Administrative Agent may
each elect, at its option, to reduce the Swing Loan Commitment or the maximum
amount of Letter of Credit Exposure pursuant to Section 2.6(a), as the case may
be, by the same percentage as the percentage reduction in the Aggregate
Commitment.

 

- 36 -



--------------------------------------------------------------------------------



 



2.8. Increase in Aggregate Commitment. At any time after the Closing Date of
this Agreement, the Administrative Agent may in its discretion (which discretion
shall not be arbitrarily or unreasonably exercised contrary to the request of
Borrower so long as the conditions set forth below are satisfied), without the
consent of the Lenders (except as specified in this Section 2.8), from time to
time at the request of Borrower, increase the Aggregate Commitment by
(i) admitting additional Lenders hereunder (each a “Subsequent Lender”), or (ii)
increasing the Commitment of any Lender (each an “Increasing Lender”), subject
to the following conditions:
(i) each Subsequent Lender is an Eligible Assignee;
(ii) Borrower executes (A) a new Line Note and Competitive Bid Note payable to
the order of a Subsequent Lender in the amount of its Commitment, or (B) a
replacement Line Note payable to the order of an Increasing Lender in the amount
of its new, increased Commitment;
(iii) each Subsequent Lender executes and delivers to the Administrative Agent a
signature page to this Agreement, and each Increasing Lender executes and
delivers to the Administrative Agent a new signature page to this Agreement
reflecting its increased Commitment;
(iv) after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Aggregate Commitment
does not exceed $1,250,000,000;
(v) no Event of Default exists; and
(vi) no Lender shall be an Increasing Lender without the written consent of such
Lender, which consent such Lender may withhold in its sole and absolute
discretion.
After the admission of any Subsequent Lender or increase in the Commitment of
any Increasing Lender, the Administrative Agent shall promptly provide to each
Lender and to Borrower copies of the signature pages of such Subsequent Lender
or Increasing Lender, and a statement of the current Aggregate Commitment and
related Percentage of each Lender (which may be in the form of a revised
Schedule 1.1).
2.9. Administrative Agent’s Right to Assume Funds Available for Loans. Unless
the Administrative Agent shall have been notified by any Lender no later than
1:00 p.m., Cleveland time on the Banking Day of the proposed funding by the
Administrative Agent of any Loan that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of the total amount
of such Loan, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount. If the Administrative Agent has made funds
available to Borrower based on such assumption and such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender plus an administrative fee of $200. If such Lender does

 

- 37 -



--------------------------------------------------------------------------------



 



not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent promptly shall notify Borrower and
Borrower shall pay such corresponding amount (but not the administrative fee) to
the Administrative Agent. The Administrative Agent also shall be entitled to
recover from such Lender or Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) from
such Lender, the daily Federal Funds Effective Rate or (ii) from Borrower, at
the applicable rate for such Loan. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or Borrower may have against any Lender as a
result of any default by such Lender hereunder.
2.10. Extension of Line Facility Maturity Date. Borrower shall have the one time
right and option to extend the Maturity Date to July 13, 2016 (which is the day
immediately preceding the fifth (5th) anniversary of the Agreement Effective
Date) upon satisfaction of the following conditions precedent, which must be
satisfied prior to the effectiveness of such extension of the Maturity Date:
(a) Extension Request. Borrower shall deliver written notice of such request
(the “Extension Request”) to the Administrative Agent not earlier than one
hundred fifty (150) days and not later than the date which is thirty (30) days
prior to the initial Maturity Date.
(b) Payment of Extension Fee. The Borrower shall pay to the Administrative
Agent, at the time of the Extension Request, for the benefit of the Lenders, an
extension fee equal to one-quarter of one percent (0.25%) of the then-current
Aggregate Commitment. Following its receipt of the Extension Fee, Administrative
Agent shall promptly pay to each Lender its pro rata share of such Extension
Fee.
(c) No Default. On the date the Extension Request is given and on the initial
Maturity Date there shall exist no Default or Event of Default.
(d) Representations and Warranties. On the date of such Extension Request
Borrower shall deliver to the Administrative Agent a Certificate of a
Responsible Official signed by a Senior Officer on behalf of Borrower stating
that the representations and warranties contained in Article 4 (other than
(i) representations and warranties which expressly speak as of a particular date
or are no longer true and correct as a result of a change which is not in
violation of this Agreement and (ii) as otherwise disclosed by Borrower and
approved in writing by the Requisite Lenders) will be true and correct in all
material respects, both immediately before and after giving effect to the
Extension Request, as though such representations and warranties were made on
and as of that date.
ARTICLE 3
PAYMENTS AND FEES
3.1. Principal and Interest.
(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after Default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest at the Default Rate in each case to the fullest
extent permitted by applicable Laws. Interest on Competitive Bid Loans and LIBOR
Rate Loans shall be computed on a 360 day year, and actual days elapsed.
Interest on Base Rate Loans shall be computed on a 365 or 366 day year, as
applicable, and actual days elapsed.

 

- 38 -



--------------------------------------------------------------------------------



 



(b) Interest accrued on each Base Rate Loan shall be due and payable on each
Monthly Payment Date or at maturity, whether by acceleration or otherwise.
Except as otherwise provided in Section 3.6, the unpaid principal amount of any
Base Rate Loan shall bear interest at a fluctuating rate per annum equal to the
Base Rate. Each change in the interest rate under this Section 3.1(b) due to a
change in the Base Rate shall take effect simultaneously with the corresponding
change in the Base Rate.
(c) Interest accrued on each Competitive Bid Loan and each LIBOR Rate Loan shall
be due and payable on each Monthly Payment Date or at maturity, whether by
acceleration or otherwise. Except as otherwise provided in Section 3.6, the
unpaid principal amount of any LIBOR Rate Loan shall bear interest at a rate per
annum equal to the LIBOR Rate for the applicable LIBOR Period and the unpaid
principal amount of any Competitive Bid Loan shall bear interest at a rate per
annum equal to either the Competitive LIBOR Rate or the Absolute Rate, as the
case may be, for the applicable Interest Period.
(d) In the event that any additional interest becomes due and payable for any
period with respect to a Loan, or any additional Facility Fee becomes due and
payable for any period, as a result of the Applicable Margin or Facility Fee
Percentage being changed due to any change in the Guarantor’s Credit Rating, and
the interest or Facility Fee for such period has previously been paid by
Borrower, Borrower shall pay to the Administrative Agent for the account of the
Lenders the amount of such increase within ten (10) days of demand.
(e) If not sooner paid, the principal Indebtedness evidenced by the Notes shall
be payable on the Maturity Date, provided that if any Letter of Credit Exposure
is then outstanding, Borrower shall make a deposit to the cash collateral
account described in Section 9.2(e) to the extent of the then-current Letter of
Credit Exposure. Nothing herein shall require Borrower to make any mandatory
principal payment on account of the receipt of the proceeds of any Debt Offering
or Equity Offering.
(f) The Notes may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without premium or penalty, except that with respect
to any voluntary prepayment under this Section, (i) any partial prepayment shall
be not less than $1,000,000, (ii) the Administrative Agent shall have received
written notice of any prepayment by noon, Cleveland time on the date of
prepayment (which must be a Banking Day) in the case of a Base Rate Loan, and,
in the case of a LIBOR Rate Loan or a Competitive Bid Loan, three (3) Banking
Days before the date of prepayment, which notice shall identify the date and
amount of the prepayment and the Loan(s) being prepaid, (iii) any payment or
prepayment of all or any part of any LIBOR Rate Loan or a Competitive Bid Loan
on a day other than the last day of the applicable Interest Period shall be
subject to Section 3.5(d) and (iv) upon any partial prepayment of a LIBOR Rate
Loan that reduces it below $1,000,000, the remaining portion thereof shall
automatically convert to a Base Rate Loan. Unless otherwise expressly stated to
the contrary in the applicable Competitive Bid Quote Request, a Competitive Bid
Loan may not be paid prior to the last day of the applicable Interest Period,
provided, however, that if a Competitive Bid Loan becomes due prior to its
stated maturity due to acceleration of the Obligations, then payment of such
Competitive Bid Loan shall be accompanied by any amount due pursuant to Section
3.5(d). Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

 

- 39 -



--------------------------------------------------------------------------------



 



3.2. Other Fees. In addition to the Letter of Credit issuance fee described
above and the Facility Fees described below, Borrower shall pay to KeyBank,
KeyBank Capital Markets and Wells Fargo Securities, LLC each of the other fees
specified in the Fee Letter as and when due in accordance therewith.
3.3. Facility Fees. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”) equal to an aggregate
amount computed on a daily basis by multiplying (i) the Facility Fee Percentage
in effect on such day, expressed as a per diem rate, times (ii) the Aggregate
Commitment in effect on such day. The Facility Fee shall be payable quarterly in
arrears on the first Banking Day of each calendar quarter (for the prior
calendar quarter) and upon any termination of the Aggregate Commitment in its
entirety. Following its receipt of any such Facility Fee, Administrative Agent
shall promptly pay to each Lender an aggregate amount equal to the sum of such
Lender’s applicable Percentage of the daily amount of such Facility Fee, based
on such Lender’s Commitment on such day. The Facility Fee shall be computed on a
360 day year, and actual days elapsed.
3.4. Increased Commitment Costs. If any Lender shall determine in good faith
that the introduction after the Closing Date of any applicable Law or guideline
regarding capital adequacy, or any change therein or any change in the
interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its LIBOR Lending Office) or any corporation
controlling such Lender, with any request, guideline or directive regarding
capital adequacy (whether or not having the force of Law) of any such central
bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines in good faith that the amount of
such capital is increased, or the rate of return on capital is reduced, as a
consequence of its obligations under this Agreement, then, within ten
(10) Banking Days after demand of such Lender, Borrower shall pay to such
Lender, from time to time as specified in good faith by such Lender, additional
amounts sufficient to compensate such Lender in light of such circumstances, to
the extent reasonably allocable to such obligations under this Agreement,
provided that Borrower shall not be obligated to pay any such amount which arose
prior to the date which is one hundred eighty (180) days preceding the date of
such demand or is attributable to periods prior to the date which is one hundred
eighty (180) days preceding the date of such demand. Each Lender’s determination
of such amounts shall be conclusive in the absence of manifest error.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives promulgated thereunder and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case under this clause
(ii) pursuant to Basel III, shall be deemed to be a “change” under this
Section 3.4 and shall entitle the Lenders to recover the amounts described in
this Section 3.4, regardless of the date enacted or adopted.

 

- 40 -



--------------------------------------------------------------------------------



 



3.5. LIBOR Costs and Related Matters.
(a) If, after the date hereof, the existence or occurrence of any Special LIBOR
Circumstance:
(i) shall subject any Lender or its LIBOR Lending Office to any tax, duty or
other charge or cost with respect to any LIBOR Rate Advance, any of its Notes
evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances, or
shall change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any LIBOR Rate Advance or any other amounts due
under this Agreement in respect of any LIBOR Rate Advance, any of its Notes
evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances,
excluding (i) taxes imposed on or measured in whole or in part by its overall
net income (including taxes on gross income imposed in lieu of net income,
minimum taxes or branch profits taxes) by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or LIBOR Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is “doing business” and (ii) any withholding taxes or other
taxes based on gross income imposed by the United States of America for any
period with respect to which it has failed, for any reason, to provide Borrower
with the appropriate form or forms required by Section 11.21, to the extent such
forms are then required by applicable Laws to establish a complete exemption;
(ii) shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the Board
of Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Lender or its LIBOR Lending Office); or
(iii) shall impose on any Lender or its LIBOR Lending Office or the London
interbank market any other condition affecting any LIBOR Rate Advance, any of
its Notes evidencing LIBOR Rate Loans, its obligation to make LIBOR Rate
Advances or this Agreement, or shall otherwise affect any of the same;
and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its LIBOR Lending Office of making
or maintaining any LIBOR Rate Advance or in respect of any LIBOR Rate Advance,
any of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR
Rate Advances or reduces the amount of any sum received or receivable by such
Lender or its LIBOR Lending Office with respect to any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, then, within five (5) Banking Days after demand by such Lender (with a
copy to the Administrative Agent), Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction (determined as though such Lender’s LIBOR Lending Office had
funded 100% of its LIBOR Rate Advance in the London interbank market), provided,
that with respect to any additional amount arising as a result of the occurrence
of an event described in clause (i) above, Borrower shall not be obligated to
pay any such amount which arose prior to the date which is ninety (90) days
preceding the date of such demand or is attributable to periods prior to the
date which is ninety (90) days preceding the date of such demand. A statement of
any Lender claiming compensation under this subsection shall be conclusive in
the absence of manifest error.

 

- 41 -



--------------------------------------------------------------------------------



 



(b) If, after the date hereof, the existence or occurrence of any Special LIBOR
Circumstance shall, in the good faith opinion of any Lender, make it unlawful or
impossible for such Lender or its LIBOR Lending Office to make, maintain or fund
its portion of any LIBOR Rate Loan, or materially restrict the authority of such
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, or to determine or charge interest rates based upon the LIBOR
Rate, and such Lender shall so notify the Administrative Agent, then such
Lender’s obligation to make LIBOR Rate Advances shall be suspended for the
duration of such illegality or impossibility and the Administrative Agent
forthwith shall give notice thereof to the other Lenders and Borrower. Upon
receipt of such notice, the outstanding principal amount of such Lender’s LIBOR
Rate Advances, together with accrued interest thereon, automatically shall be
converted to Base Rate Advances on either (1) the last day of the LIBOR
Period(s) applicable to such LIBOR Rate Advances if such Lender may lawfully
continue to maintain and fund such LIBOR Rate Advances to such day(s) or
(2) immediately if such Lender may not lawfully continue to fund and maintain
such LIBOR Rate Advances to such day(s), provided that in such event the
conversion shall not be subject to payment of a prepayment fee under
Section 3.5(d). Each Lender agrees to endeavor promptly to notify Borrower of
any event of which it has actual knowledge, occurring after the Closing Date,
which will cause that Lender to notify the Administrative Agent under this
Section, and agrees to designate a different LIBOR Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
In the event that any Lender is unable, for the reasons set forth above (or
those set forth in clause (d) below), to make, maintain or fund its portion of
any LIBOR Rate Loan, such Lender shall fund such amount as a Base Rate Advance
for the same period of time, and such amount shall be treated in all respects as
a Base Rate Advance. Any Lender whose obligation to make LIBOR Rate Advances has
been suspended under this Section shall promptly notify the Administrative Agent
and Borrower of the cessation of the Special LIBOR Circumstance which gave rise
to such suspension.
(c) If, with respect to any proposed LIBOR Rate Loan:
(i) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the London interbank market generally that are beyond
the reasonable control of the Lenders, deposits in Dollars (in the applicable
amounts) are not being offered to any Lender in the London interbank market for
the applicable LIBOR Period; or
(ii) the Requisite Lenders advise the Administrative Agent that the LIBOR Rate
as determined by the Administrative Agent (i) does not represent the effective
pricing to such Lenders for deposits in Dollars in the London interbank market
in the relevant amount for the applicable LIBOR Period, or (ii) will not
adequately and fairly reflect the cost to such Lenders of making the applicable
LIBOR Rate Advances;
then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future LIBOR Rate Advances shall be suspended.

 

- 42 -



--------------------------------------------------------------------------------



 



(d) Except for a failure caused by any Lender’s default, Borrower shall
indemnify the Lenders against any loss or expense that the Lenders may sustain
or incur (including, without limitation, any loss or expense sustained or
incurred in obtaining, liquidating or employing deposits or other funds acquired
to effect, fund or maintain any Competitive LIBOR Margin Competitive Bid Loans
or LIBOR Rate Loans) as a consequence of (i) any failure of Borrower to make any
payment when due of any amount due hereunder, (ii) any failure of Borrower to
borrow, continue or convert, to the extent applicable, a Competitive LIBOR
Margin Competitive Bid Loan or a LIBOR Rate Loan on a date specified therefor in
a notice thereof, (iii) any failure to fulfill on the scheduled commencement
date of any Interest Period hereunder the applicable conditions set forth herein
as prerequisites to an Advance that is to be a LIBOR Rate Loan or a Competitive
LIBOR Margin Competitive Bid Loan or to the election of an Absolute Rate, a
Competitive LIBOR Margin or a LIBOR Rate, (iv) any failure to borrow hereunder
after a request for a LIBOR Rate Loan has been given, (v) any payment or
prepayment permitted or mandated hereunder of a LIBOR Rate Loan or a Competitive
Bid Loan on a date other than the last day of the relevant Interest Period,
including without limitation upon acceleration following an Event of Default,
unless otherwise provided in the related Competitive Bid Quote Request and
related Competitive Bid Quote, in the case of a Competitive Bid Loan, or (vi)
the occurrence of any Event of Default, including but not limited to any loss or
expense sustained or incurred or to be sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain a LIBOR
Rate Loan or a Competitive Bid Loan. Without limiting the foregoing, such loss
or expense shall conclusively be deemed to include a “Breakage Fee” (as defined
below). The term “Breakage Fee” shall mean that sum equal to the greater of $200
or the financial loss incurred by the Lenders resulting from prepayment or
failure to borrow, calculated by the Administrative Agent as the difference
between the amount of interest the Lenders would have earned (from like
investments in the Money Markets (as hereinafter defined) as of the first day of
the applicable Interest Period) had prepayment or failure to borrow not occurred
and the interest the Lenders would actually earn (from like investments in the
Money Markets as of the date of prepayment or failure to borrow) as a result of
the redeployment of funds from the prepayment or failure to borrow. Borrower
agrees that the Breakage Fee shall not be discounted to its present value. Any
voluntary prepayment of a LIBOR Rate Loan or a Competitive Bid Loan shall be in
an amount to be agreed upon between Borrower and Administrative Agent, with
respect to any LIBOR Rate Loan, or in such amount as was proposed by Borrower in
the applicable Competitive Bid Quote Request pursuant to Section 2.4(b)(v) and
agreed to by the applicable Competitive Bid Lender in its related Competitive
Bid Quote, with respect to any Competitive Bid Loan. The term “Money Markets”
refers to one or more wholesale funding markets available to Lenders, including
negotiable certificates of deposit, commercial paper, Eurodollar deposits, bank
notes, federal funds and others. The Administrative Agent shall provide to
Borrower a statement, signed by an officer of the Administrative Agent,
explaining any such loss or expense and setting forth the computation of the
Breakage Fee pursuant to the preceding provisions which, in the absence of
manifest error, shall be conclusive and binding on Borrower.

 

- 43 -



--------------------------------------------------------------------------------



 



(e) Each Lender agrees to endeavor promptly to notify Borrower of any event of
which it has actual knowledge, occurring after the Closing Date, which will
entitle such Lender to compensation pursuant to this Section 3.5, and agrees to
designate a different LIBOR Lending Office if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender. Any request for compensation by a Lender under this Section 3.5 shall
set forth the basis upon which it has been determined that such an amount is due
from Borrower, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by the Lender.
3.6. Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to the Administrative Agent
or any Lender is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum (the “Default Rate”) at all times equal to
(i) in the case of interest or principal, the sum of the rate otherwise
applicable to the Loans, plus 3% and (ii) in the case of any other amount, the
sum of the Base Rate plus 3%, to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including, without
limitation, interest on past due interest) shall be compounded monthly, on the
last day of each calendar month, to the fullest extent permitted by applicable
Laws, and shall be payable upon demand. In addition, Borrower shall pay, upon
demand, a late charge equal to five percent (5%) of any amount of interest
and/or principal payable on the Loans or any other amounts payable hereunder or
under the other Loan Documents which is not paid within ten (10) days of the
date when due.
3.7. Computation of Interest and Fees. Computation of interest and fees under
this Agreement shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, except that interest at the Base Rate shall be
calculated on the basis of a 365 or 366 day year, as applicable. Interest shall
accrue on each Loan for the day on which the Loan is made; interest shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid. Any Loan that is repaid on the same day on which it is made
shall bear interest for one day. Notwithstanding anything in this Agreement to
the contrary, interest in excess of the maximum amount permitted by applicable
Laws shall not accrue or be payable hereunder or under the Notes, and any amount
paid as interest hereunder or under the Notes which would otherwise be in excess
of such maximum permitted amount shall instead be treated as a payment of
principal.
3.8. Non Banking Days. If any payment to be made by Borrower or any other Party
under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day,
unless, in the case of a payment relating to a LIBOR Rate Loan or a Competitive
Bid Loan, such next succeeding Banking Day is in the next calendar month, in
which case such payment shall be made on the next preceding Banking Day, and the
extension of time shall be reflected in computing interest and fees.
3.9. Manner and Treatment of Payments.
(a) Each payment hereunder (except payments pursuant to Sections 3.4, 3.5, 11.3,
11.11 and 11.22) or on the Notes or under any other Loan Document shall be made
to the Administrative Agent at the Administrative Agent’s Office for the account
of each of the Lenders or the Administrative Agent, as the case may be, in
immediately available funds not later than 4:00 p.m., Cleveland time, on the day
of payment (which must be a Banking Day). All payments received after such time,
on any Banking Day, shall be deemed received on the next succeeding Banking Day.
The amount of all payments received by the Administrative Agent for the account
of each Lender shall be immediately paid by the Administrative Agent to the
applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 4:00 p.m., Cleveland time, on a Banking
Day and not so made available to the account of a Lender on that Banking Day,
the Administrative Agent shall reimburse that Lender for the cost to such Lender
of funding the amount of such payment at the Federal Funds Effective Rate. All
payments shall be made in Dollars.

 

- 44 -



--------------------------------------------------------------------------------



 



(b) Each payment or prepayment made when no Event of Default has occurred and is
then continuing shall be applied first to Swing Loans until paid in full, then
to Base Rate Loans until paid in full, then, at Borrower’s option, either to
LIBOR Rate Loans or to Competitive Bid Loans or any combination thereof until
all LIBOR Rate Loans and Competitive Bid Loans are paid in full. Any payment or
prepayment made when an Event of Default has occurred and is then continuing
shall be applied first to Swing Loans until paid in full, then to all other
Advances then outstanding on a pro rata basis in accordance with each Lender’s
Funded Percentage of the aggregate amount of Advances then outstanding. Each
payment or prepayment on account of any such Base Rate Loan, LIBOR Rate Loan or
Competitive Bid Loan shall be applied pro rata according to the outstanding
Advances made by each Lender comprising such Loan.
(c) Each Lender shall keep a record (in writing or by an electronic data entry
system) of Advances made by it and payments received by it with respect to each
of its Notes and, subject to Section 10.6(g), such record shall, as against
Borrower, be presumptive evidence of the amounts owing, absent manifest error.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.
(d) Each payment of any amount payable by Borrower or any other Party under this
Agreement or any other Loan Document shall be made without setoff or
counterclaim and free and clear of, and without reduction by reason of, any
taxes, assessments or other charges imposed by any Governmental Agency, central
bank or comparable authority, excluding (i) taxes imposed on or measured in
whole or in part by any Lender’s overall net income (including taxes on gross
income imposed in lieu of net income tax, minimum taxes or branch profits taxes)
by (A) any jurisdiction (or political subdivision thereof) in which such Lender
is organized or maintains its principal office or LIBOR Lending Office or
(B) any jurisdiction (or political subdivision thereof) in which such Lender is
“doing business” and (ii) any withholding taxes or other taxes based on gross
income imposed by the United States of America for any period with respect to
which any Lender has failed, for whatever reason, timely to provide Borrower
with the appropriate form or forms required by Section 11.21, to the extent such
forms are then required by applicable Laws to establish a complete exemption
(all such non excluded taxes, assessments or other charges being hereinafter
referred to as “Taxes”). To the extent that Borrower is obligated by applicable
Laws to make any deduction or withholding on account of Taxes from any amount
payable to any Lender under this Agreement, Borrower shall (i) make such
deduction or withholding and pay the same to the relevant Governmental Agency
and (ii) pay such additional amount to that Lender as is necessary to result in
that Lender’s receiving a net after Tax amount equal to the amount to which that
Lender would have been entitled under this Agreement absent such deduction or
withholding.

 

- 45 -



--------------------------------------------------------------------------------



 



3.10. Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.
3.11. Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest arising under Section 3.6), fee, cost or other amount
payable under any Loan Document, or to calculate any amount payable by a
particular method, on any occasion shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Lender’s right to require full payment of
any interest (including interest arising under Section 3.6), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.
3.12. Administrative Agent’s Right to Assume Payments Will be Made by Borrower.
Unless the Administrative Agent shall have been notified by Borrower prior to
the date on which any payment to be made by Borrower hereunder is due that
Borrower does not intend to remit such payment, the Administrative Agent may, in
its discretion, assume that Borrower has remitted such payment when so due and
the Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s share of such assumed payment. If Borrower has not in fact
remitted such payment to the Administrative Agent, each Lender shall forthwith
on demand repay to the Administrative Agent the amount of such assumed payment
made available to such Lender, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Effective Rate.
3.13. Calculations Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Lenders, or that Lender,
under Article 3 has been determined, within a reasonable period of time after
request by Borrower.
3.14. Survivability. The provisions of Sections 3.4 and 3.5 shall survive
following the date on which the Commitments and all Letters of Credit are
terminated and all Loans and Obligations with respect to any Letter of Credit
hereunder are fully paid, and Borrower shall remain obligated thereunder for all
claims under such Sections made by any Lender to Borrower.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to the Lenders that:
4.1. Existence and Qualification; Power; Compliance With Laws. Parent is a
corporation duly formed, validly existing and in good standing under the Laws of
Maryland. Borrower is a limited partnership, duly formed, validly existing and
in good standing under the Laws of Maryland. Each of Borrower and Guarantor is
duly qualified or registered to transact business and is in good standing in
each other jurisdiction in which the conduct of its business or the ownership or
leasing of its Projects makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. Each of Borrower and Guarantor
has all requisite power and authority to conduct its business, to own and lease
its Projects and to execute and deliver each Loan Document to which it is a
Party and to perform its Obligations. All

 

- 46 -



--------------------------------------------------------------------------------



 



outstanding shares of capital stock of Parent are duly authorized, validly
issued, fully paid and nonassessable, and no holder thereof has any enforceable
right of rescission under any applicable state or federal securities Laws. To
Borrower’s knowledge, each of the Borrower and Guarantor is in compliance with
all Laws and other legal requirements applicable to its business, has obtained
all authorizations, consents, approvals, orders, licenses and permits from, and
has accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business, except where the failure so to
comply, obtain authorizations, etc., file, register, qualify or obtain
exemptions does not constitute a Material Adverse Effect. Parent is a “real
estate investment trust” within the meaning of §856 of the Code, has elected to
be treated as a real estate investment trust and is subject to federal income
taxation as a real estate investment trust pursuant to §§856-860 of the Code.
4.2. Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by each of Borrower and
Guarantor of the Loan Documents to which it is a Party have been duly authorized
by all necessary corporate, partnership or limited liability company action, as
applicable, and do not and will not:
(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of Borrower and Guarantor;
(b) Violate or conflict with any provision of Borrower’s or Guarantor’s charter,
articles of incorporation, bylaws or other organizational agreements, as
applicable;
(c) Result in or require the creation or imposition of any Lien upon or with
respect to any Project now owned or leased or hereafter acquired by Borrower and
Guarantor;
(d) Violate in any material respect any material Requirement of Law applicable
to Borrower and Guarantor; or
(e) Result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which Borrower and Guarantor is
a party or by which Borrower and Guarantor or any of their Projects are bound or
affected;
and neither Borrower nor Guarantor is in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 4.2(e), in any respect that constitutes a
Material Adverse Effect.
4.3. No Governmental Approvals Required. Except as previously obtained or made,
and except for consents, approvals or permits pertaining to construction or
development of a type that are routinely granted and that would not normally be
obtained before the commencement of performance and which Borrower has no reason
to believe will not be obtained as and when required, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by each
of Borrower and Guarantor of the Loan Documents to which it is a Party.

 

- 47 -



--------------------------------------------------------------------------------



 



4.4. Subsidiaries. Schedule 4.4 hereto correctly sets forth the names, form of
legal entity, number of shares of capital stock (or other applicable unit of
equity interest) issued and outstanding, and the record owner thereof and
jurisdictions of organization of all Subsidiaries of Parent. Unless otherwise
indicated in Schedule 4.4, all of the outstanding shares of capital stock, or
all of the units of equity interest, as the case may be, of each such Subsidiary
are owned of record and beneficially by Parent, there are no outstanding
options, warrants or other rights to purchase capital stock of any such
Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and nonassessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Permitted Liens.
4.5. Financial Statements. All financial statements and other information
previously delivered to the Administrative Agent by Borrower fairly present in
all material respects the financial condition, results of operations, cash flows
and/or other information described therein.
4.6. No Other Liabilities; No Material Adverse Changes. Neither Borrower nor
Guarantor have any material liability or material contingent liability required
under Generally Accepted Accounting Principles to be reflected or disclosed, and
not reflected or disclosed, in the balance sheets described in Section 4.5,
other than liabilities and contingent liabilities arising in the ordinary course
of business since the date of such financial statements. As of the Closing Date,
no circumstance or event has occurred that constitutes a Material Adverse
Effect.
4.7. [Intentionally Omitted.]
4.8. Intangible Assets. Borrower and Guarantor own, or possess the right to use
to the extent necessary in their respective businesses, all material trademarks,
trade names, copyrights, patents, patent rights, computer software, licenses and
other Intangible Assets that are used in the conduct of their businesses as now
operated, and no such Intangible Asset, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict
constitutes a Material Adverse Effect.
4.9. [Intentionally Omitted.]
4.10. Litigation. Except for (a) any matter that is not $5,000,000 or more in
excess of the amount that is fully covered as to subject matter and amount
(subject to applicable deductibles and retentions) by insurance for which the
insurance carrier has not asserted lack of subject matter coverage or reserved
its right to do so, (b) any matter, or series of related matters, involving a
claim against Parent or any of its Subsidiaries of less than $10,000,000 (or, in
each case in which this representation and warranty is remade after the Closing
Date, less than $10,000,000 or such greater amount that the Administrative Agent
has reasonably determined, after full written disclosure thereof by Borrower to
the Administrative Agent, would not constitute a Material Adverse Effect),
(c) matters of an administrative nature not involving a claim or charge against
Parent or any of its Subsidiaries and (d) matters set forth in

 

- 48 -



--------------------------------------------------------------------------------



 



Schedule 4.10, there are no actions, suits, proceedings or investigations
pending as to which Parent or any of its Subsidiaries have been served or have
received notice or, to the best knowledge of Borrower, threatened against or
affecting Parent or any of its Subsidiaries or any Project of any of them before
any Governmental Agency, mediator or arbitrator. As of the Closing Date, there
are no judgments outstanding against or affecting the Parent or any of its
Subsidiaries or any Project individually or in the aggregate involving amounts
in excess of $50,000,000.
4.11. Binding Obligations. Each of the Loan Documents to which Borrower or
Guarantor is a Party will, when executed and delivered by Borrower or Guarantor,
as the case may be, constitute the legal, valid and binding obligation of
Borrower or Guarantor, as the case may be, enforceable against Borrower or
Guarantor, as the case may be, in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
4.12. No Default. No event has occurred and is continuing that is a Default or
Event of Default.
4.13. ERISA.
(a) With respect to each Pension Plan:
(i) such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance would constitute a Material
Adverse Effect;
(ii) such Pension Plan has not incurred any “accumulated funding deficiency” (as
defined in Section 302 of ERISA) that would constitute a Material Adverse
Effect;
(iii) no “reportable event” (as defined in Section 4043 of ERISA, but excluding
such events as to which the PBGC has by regulation waived the requirement
therein contained that it be notified within thirty days of the occurrence of
such event) has occurred that would constitute a Material Adverse Effect; and
(iv) neither Parent nor any of its Subsidiaries has engaged in any nonexempt
“prohibited transaction” (as defined in Section 4975 of the Code) that would
constitute a Material Adverse Effect.
(b) neither Parent nor any of its Subsidiaries has incurred or expects to incur
any withdrawal liability to any Multiemployer Plan that would constitute a
Material Adverse Effect.
4.14. Regulations T, U and X; Investment Company Act. No part of the proceeds of
any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulations T, U and X. Neither Parent nor any of its Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

 

- 49 -



--------------------------------------------------------------------------------



 



4.15. Disclosure. No written statement made by a Senior Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.
4.16. Tax Liability. Parent and its Subsidiaries have filed all tax returns
which are required to be filed, and have paid, or made provision for the payment
of, all taxes with respect to the periods, Project or transactions covered by
said returns, or pursuant to any assessment received by Parent or any of its
Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained, (b) immaterial taxes so long as no material Project
of Parent or any of its Subsidiaries is at impending risk of being seized,
levied upon or forfeited and (c) certain tax returns of the Borrower and
Guarantor and their Subsidiaries are on extension.
4.17. Hazardous Materials. Except as described in Schedule 4.17, as of the
Closing Date (a) neither Borrower, nor to the best knowledge of Borrower,
Guarantor or other Person at any time has disposed of, discharged, released or
threatened the release of any Hazardous Materials on, from or under the Projects
in violation of any Hazardous Materials Law that would individually or in the
aggregate constitute a Material Adverse Effect, (b) to the best knowledge of
Borrower, no condition exists that violates any Hazardous Material Law affecting
any Projects except for such violations that would not individually or in the
aggregate constitute a Material Adverse Effect, (c) no Projects or any portion
thereof is or has been utilized by Borrower nor, to the best knowledge of
Borrower, Guarantor or other Person as a site for the manufacture of any
Hazardous Materials, (d) to the extent that any Hazardous Materials are used,
generated or stored by Borrower or Guarantor or other Person on any Project, or
transported to or from such Project by Borrower or Guarantor or other Persons,
such use, generation, storage and transportation by Borrower and, to the best
knowledge of Borrower, by Guarantor or other Person are in compliance with all
Hazardous Materials Laws except for such non compliance that would not
constitute a Material Adverse Effect or be materially adverse to the interests
of the Lenders, and (e) no Project is subject to any remediation, removal,
containment or similar action conducted by or on behalf of Borrower or Guarantor
or other Person except for such remediation, removal or containment or similar
action that would not constitute a Material Adverse Effect or be materially
adverse to the interest of the Lenders.
4.18. [Intentionally Omitted].
4.19. Projects. All of Borrower’s and Guarantor’s and their respective
Subsidiaries’ Projects are in good repair and condition, subject to ordinary
wear and tear, other than with respect to (i) deferred maintenance existing as
of the date of acquisition of such Project as permitted in this Section 4.19,
(ii) Projects currently under development, (iii) defects relating to Projects
which would not constitute a Material Adverse Effect and (iv) casualty and
condemnation. Borrower and Guarantor further have completed or caused to be
completed an appropriate investigation of the environmental condition of each
such Project as of the later of (a) the approximate date of Borrower’s or
Guarantor’s or any such Subsidiary’s purchase thereof or (b) the approximate
date upon which such Project was last security for Indebtedness of Borrower,
Guarantor or such Subsidiary if such financing was not closed on or about the
date of the

 

- 50 -



--------------------------------------------------------------------------------



 



acquisition of such Project to the extent such an investigation was required by
the applicable lender, including preparation of a “Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental consultant in accordance with customary standards which discloses
that such Project is not in violation of the representations and covenants set
forth in this Agreement, unless such violation as to Unencumbered Projects has
been disclosed in writing to the Administrative Agent and satisfactory
remediation actions are being taken. There are no pending eminent domain
proceedings against any Unencumbered Project, and, to the best knowledge of
Borrower, no such proceedings are presently threatened by any taking authority
which individually or in the aggregate would constitute a Material Adverse
Effect. None of the Project of Borrower or Guarantor or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would constitute a Material Adverse Effect. The Projects owned by
Parent, Borrower and their respective Subsidiaries as of the date hereof, are
set forth on Schedule 4.19 hereto.
4.20. Brokers. None of Borrower, Guarantor or their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.
4.21. Other Debt. None of Borrower or Guarantor or their respective Subsidiaries
is in default (after expiration of all applicable grace and cure periods) in the
payment of any other Indebtedness or under any mortgage, deed of trust, security
agreement, financing agreement or indenture involving Indebtedness of
$25,000,000 or more or under any other material agreement or lease to which any
of them is a party.
4.22. Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder, neither Borrower nor
Guarantor (taken on a consolidated basis) is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities (taken on a consolidated basis), each of Borrower and Guarantor is
able to pay its debts as they become due, and each of Borrower and Guarantor has
sufficient capital to carry on its business.
4.23. No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Guarantor with or as a result of
any actual intent by any of such Persons to hinder, delay or defraud any entity
to which any of such Persons is now or will hereafter become indebted.
4.24. Transaction in Best Interests of Borrower and Guarantor; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower and Guarantor. The direct and indirect benefits
to inure to Borrower and Guarantor pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Borrower and Guarantor pursuant to this Agreement and the
other Loan Documents, and but for the willingness of Borrower and Guarantor to
be jointly and severally liable as co Loan obligor for the Loan, Borrower and
Guarantor would be unable to obtain the financing contemplated hereunder which
financing will enable Borrower and Guarantor and their respective Subsidiaries
to have available financing to conduct and expand their business.

 

- 51 -



--------------------------------------------------------------------------------



 



4.25. No Bankruptcy Filing. None of Borrower and Guarantor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its Property, and neither of Borrower and Guarantor has any knowledge of any
Person contemplating the filing of any such petition against it or any
Subsidiary.
4.26. OFAC Representation. Each of the Borrower and the Guarantor is not, and
shall not be at any time, a person with whom the Lenders are restricted from
doing business under the regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of Treasury of the United States of America
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, the
Borrower hereby agrees to provide (and cause the Guarantor to provide) to the
Administrative Agent any information that the Administrative Agent deems
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities.
ARTICLE 5
AFFIRMATIVE COVENANTS OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS
So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower shall, and shall cause Guarantor and
their respective Subsidiaries to, unless the Administrative Agent (with the
written approval of the Requisite Lenders) otherwise consents:
5.1. Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof and upon their respective
income or profits or any part thereof, and all claims for labor, materials or
supplies that if unpaid might by Law become a Lien upon any of their respective
Property, except that Borrower and Guarantor and their respective Subsidiaries
shall not be required to pay or cause to be paid (a) any tax, assessment,
charge, levy or claim that is not yet past due, or is being contested in good
faith by appropriate proceedings so long as the relevant entity has established
and maintains adequate reserves for the payment of the same or (b) any
immaterial tax or claim so long as no material Property of Borrower and
Guarantor or their Subsidiaries is at immediate risk of being seized, levied
upon or forfeited.
5.2. Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except (a) as otherwise permitted by
this Agreement and (b) where the failure to so qualify or remain qualified would
not constitute a Material Adverse Effect.

 

- 52 -



--------------------------------------------------------------------------------



 



5.3. Maintenance of Projects. Maintain, preserve and protect all of their
respective Income-Producing Projects in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Projects.
5.4. Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which Borrower and Guarantor or such Subsidiaries, as applicable,
operate. Without limiting the foregoing, upon request of the Administrative
Agent, each of Borrower or Guarantor shall maintain for itself, and its
Subsidiaries, or cause each of its Subsidiaries to maintain, terrorism insurance
in form, substance and amount as is reasonably satisfactory to the
Administrative Agent.
5.5. Compliance With Laws. Comply with all Requirements of Law noncompliance
with which would constitute a Material Adverse Effect, except that Borrower and
Guarantor or such Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.
5.6. Permitted Business Activities. Engage only in Permitted Business
Activities.
5.7. Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles, consistently applied.
5.8. Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) the performance of which would cause a Default,
(b) then being contested by any of them in good faith by appropriate proceedings
or (c) the failure with which to comply would not reasonably be expected to
constitute a Material Adverse Effect.
5.9. Use of Proceeds. Use the proceeds of all Loans and issuances of Letters of
Credit for (i) Permitted Business Activities (including without limitation the
funding of costs associated with the development and/or redevelopment of
Projects and other costs incurred in the acquisition, operation, sale, financing
and management of Projects and the making of Investments permitted pursuant to
Section 6.13), (ii) the refinancing or repayment of existing and future
Indebtedness (including without limitation Debt Offerings and other convertible
debt) and (iii) as working capital or for other general corporate purposes.
5.10. Hazardous Materials Laws. Keep and maintain all Projects and each portion
thereof in compliance in all material respects with all applicable material
Hazardous Materials Laws and promptly notify the Administrative Agent in writing
(attaching a copy of any pertinent written material) (which notice and attached
materials the Administrative Agent agrees to promptly forward to the Lenders) of
(a) any and all material enforcement, cleanup, removal or regulatory actions
instituted, completed or threatened in writing by a Governmental Agency pursuant
to any applicable material Hazardous Materials Laws, (b) any and all material
claims made or threatened in writing by any Person against Borrower and
Guarantor or their respective Subsidiaries relating to damage, contribution,
cost recovery, compensation, loss or injury resulting from any Hazardous
Materials and (c) discovery by any Senior Officer of any of Borrower and
Guarantor or any of their respective Subsidiaries of any material occurrence or
condition on any Project that could reasonably be expected to cause such Project
to be subject to any restrictions on the ownership, occupancy, transferability
or use of such Project under any applicable Hazardous Materials Laws.

 

- 53 -



--------------------------------------------------------------------------------



 



5.11. [Intentionally Omitted.].
5.12. REIT Status. Maintain the status and election of Parent as a “real estate
investment trust” under §856 of the Code and comply with the dividend and other
requirements applicable under §857(a) of the Code.
5.13. [Intentionally Omitted.]
5.14. Inspection of Properties and Books. Not more often than once per calendar
year (unless an Event of Default has occurred and is continuing), permit the
Lenders, through the Administrative Agent or any representative designated by
the Administrative Agent, at Borrower’s expense, to visit and inspect any of the
Projects of Borrower and Guarantor or any of their respective Subsidiaries
(subject to the rights of any tenants), to examine the books of account of
Borrower and Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of Borrower and Guarantor and their respective Subsidiaries with, and
to be advised as to the same by, their Senior Officers, all at such reasonable
times (during normal business hours) and intervals as the Administrative Agent
or any Lender may reasonably request upon reasonable notice; provided, however,
that inspections made at Borrower’s expense shall be limited to once per year,
unless an Event of Default shall have occurred and be continuing. The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to Borrower’s and Guarantor’s or
such Subsidiaries’ normal business operations.
5.15. More Restrictive Agreements. Promptly notify the Administrative Agent
should Guarantor or any Subsidiary of Borrower and Guarantor enter into or
modify any agreements or documents pertaining to any existing or future
Indebtedness, Debt Offering or issuance of Preferred Equity, which agreements or
documents include covenants, whether affirmative or negative, which are
individually or in the aggregate more restrictive as to the matters covered by
the definitions of the term “Total Unencumbered Asset Value”, or the provisions
of Sections 6.1, 6.3, 6.5 through 6.13, inclusive (or any other provisions which
may have the same practical effect as any of the foregoing) against any of
Borrower and Guarantor or their respective Subsidiaries than those set forth
herein. If requested by the Requisite Lenders, Borrower, Guarantor, the
Administrative Agent, and the Requisite Lenders shall promptly amend this
Agreement and the other Loan Documents to include some or all of such more
restrictive provisions, in each case solely for the duration of such restrictive
provisions under such other agreements or documents, as determined by the
Requisite Lenders in their sole reasonable discretion. Notwithstanding the
foregoing, this Section 5.15 shall not apply to covenants contained in any
agreements or documents that relate only to a specific Project that is
collateral for any existing or future Indebtedness of any of Borrower or their
Subsidiaries that is permitted by the terms of this Agreement.

 

- 54 -



--------------------------------------------------------------------------------



 



5.16. Distributions of Income to Borrower and Guarantor. Cause all of their
respective Subsidiaries to promptly transfer to Borrower or Guarantor (but not
less frequently than once each Fiscal Quarter), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from a Subsidiary’s use, operation, financing,
refinancing, sale or other disposition of their respective Property in excess of
the reasonably anticipated short term capital needs of such Subsidiary.
ARTICLE 6
NEGATIVE COVENANTS
So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower and Guarantor and their respective
Subsidiaries shall not, unless the Administrative Agent (with the written
approval of the Requisite Lenders or, if required by Section 12.1, of all of the
Lenders) otherwise consents:
6.1. Mergers and Consolidations. Merge or consolidate with or into any Person,
except a merger or consolidation of Borrower with or into Guarantor or one or
more Subsidiaries of Borrower or Guarantor with and into Borrower or Guarantor
or another Subsidiary of Borrower or Guarantor, provided that in all cases
Parent and Borrower must both be surviving entities and Borrower and Guarantor
must remain in compliance with all of the conditions, conditions, covenants and
restrictions imposed by this Agreement.
6.2. ERISA. (a) At any time, permit any Pension Plan to: (i) engage in any non
exempt “prohibited transaction” (as defined in Section 4975 of the Code) that
would constitute a Material Adverse Effect, (ii) fail to comply with ERISA in a
manner that would constitute a Material Adverse Effect, (iii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA) to the
extent that it would constitute a Material Adverse Effect or (iv) terminate in
any manner that would constitute a Material Adverse Effect, or (b) withdraw,
completely or partially, from any Multiemployer Plan if to do so would
constitute a Material Adverse Effect.
6.3. Permitted Business Activities. Engage in or pursue any business or other
activities or ventures other than Permitted Business Activities.
6.4. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower or Guarantor or their respective Subsidiaries other
than (a) salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with employees, directors or officers in the ordinary
course of business, (b) transactions that are fully disclosed to the board of
directors of Parent and expressly authorized by a resolution of the board of
directors of Parent which is approved by a majority of the directors not having
an interest in the transaction, (c) transactions expressly permitted by this
Agreement, (d) transactions between Borrower and Guarantor or one Subsidiary and
another Subsidiary or one Subsidiary and either of Borrower or Guarantor and
(e) transactions on overall terms at least as favorable to Borrower or Guarantor
or their Subsidiaries as would be the case in an arm’s length transaction
between unrelated parties of equal bargaining power.

 

- 55 -



--------------------------------------------------------------------------------



 



6.5. Overall Leverage Ratio. Permit the Overall Leverage Ratio to be greater
than 60%.
6.6. Unsecured Leverage Ratio. Permit the Unsecured Leverage Ratio to be greater
than 60%.
6.7. Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as of any
day, to be less than 1.50 to 1.00.
6.8. Distributions. During the continuance of any Event of Default, make any
Distributions, provided that Parent shall be permitted to pay the minimum
Distribution required under the Code to maintain and preserve Parent’s status as
a real estate investment trust under the Code, as evidenced by a certification
of a Senior Officer of Parent containing calculations in reasonable detail
satisfactory in form and substance to the Administrative Agent, provided that if
a monetary Event of Default or an Event of Default which involves the bankruptcy
of Borrower or Guarantor or which has resulted in an acceleration of the
Obligations hereunder occurs, no further Distributions may be made.
Notwithstanding the foregoing, Parent, as sole general partner of Borrower,
shall be permitted at all times at its election to redeem limited partner equity
interests in Borrower (which are not owned by Parent) for cash, in any
circumstance where Parent deems, in its reasonable discretion, that it is
precluded from redeeming limited partner equity interests in Borrower (which are
not owned by Parent) for equity in Parent, due to applicable Laws.
6.9. Net Worth. Permit Net Worth, as of any date, to be less than the sum of (a)
$2,000,000,000, plus (b) seventy-five percent (75%) of the net proceeds from any
Equity Offering of Guarantor made after the Closing Date.
6.10. Unsecured Debt Service Coverage. Permit the Unsecured Debt Service
Coverage Ratio, as of any date, to be less than 2.00 to 1.00.
6.11. Secured Indebtedness. Permit Secured Indebtedness of the Consolidated
Group to exceed, as of any date, an amount equal to 40% of then-current Gross
Asset Value.
6.12. [Intentionally Omitted.]
6.13. Permitted Investments. Permit the aggregate amount of actual cash or other
consideration invested by the Consolidated Group in the Investments listed below
as subparagraphs (a) through (d) to exceed 25% of Gross Asset Value:
(a) Investments in undeveloped land owned by the Consolidated Group plus the
Consolidated Group Pro Rata Share of undeveloped land owned by Investment
Affiliates (with undeveloped land valued at cost);
(b) Investments in Projects owned by the Consolidated Group that are under
development, plus the Consolidated Group Pro Rata Share of any amounts so
invested by the Investment Affiliates in Projects owned by the Investment
Affiliates that are under development (with Projects under development ceasing
to be treated as such when GAAP permits such Project to be classified as an
operating asset);

 

- 56 -



--------------------------------------------------------------------------------



 



(c) Investments in or with respect to Investment Affiliates that are not already
captured by Sections 6.13 (a)-(c); and
(d) Investments in the life science industry and other technologies consistent
with the businesses of Borrower’s tenants, either (i) directly through the
holding of debt or equity in public or private companies (A) whose primary
business is medical, pharmaceutical, biotech, the life science industry or other
technologies consistent with the businesses of Borrower’s tenants or (B) that
own or develop real estate assets (either as owner, occupier or a third party
developer/property manager) for the medical, pharmaceutical, biotech, life
science industries or other industries consistent with the business of
Borrower’s tenants or (ii) indirectly through the holding of interests in funds
or other investment partnerships that invest in the aforementioned types of
companies.
6.14. Liens. Create, incur, or suffer to exist any Negative Pledge (other than
the Loan Documents) or Lien in, of or on the Project of any member of the
Consolidated Group, except:
(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without material penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;
(b) Liens imposed by Law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;
(c) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
(d) easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character (including, without limitation, Liens with respect to rights
of tenants under lease and rental agreements entered into in the ordinary course
of business) and which do not in any material way affect the marketability of
the same or interfere with the use thereof in the business of Borrower or any
other member of the Consolidated Group;
(e) any other Liens that, individually or in the aggregate, would not reasonably
be expected to impair the ability to place mortgage financing on the Project
encumbered by such Liens or otherwise constitute a Material Adverse Effect or
subject such Project to a material impending risk of loss of forfeiture or a
material loss of value; and
(f) Liens (other than Liens described in subsections (a) through (e) above)
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein,
which Liens may be of any priority and any type, including, without limitation,
senior or junior mortgages or deeds of trust or pledges of equity interests.

 

- 57 -



--------------------------------------------------------------------------------



 



Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens.”
6.15. [Intentionally Omitted.]
6.16. Formation Documents. Permit any material change to the articles of
incorporation, bylaws, partnership agreement or any other material formation
documents of Parent or the Operating Partnership without the written consent of
the Requisite Lenders, other than with respect to changes made in connection
with any preferred Equity Offering to reflect the terms of the preferred
securities being issued thereunder and any other amendments incidental thereto
which may be made without the Requisite Lenders consent, so long as the
Administrative Agent has reviewed such changes and confirmed that the terms of
such preferred securities are customary and do not create any creditors’ rights
that would adversely affect in any material respect the rights of the Lenders
hereunder.
ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS
7.1. Financial and Business Information. So long as any Advance remains unpaid,
or any Letter of Credit remains outstanding, or any other Obligation remains
unpaid, or any portion of the Commitments remains in force, Borrower shall,
unless the Administrative Agent (with the written approval of the Requisite
Lenders) otherwise consents, at Borrower’s sole expense, deliver to the
Administrative Agent for distribution by it to the Lenders (and the
Administrative Agent agrees to so distribute such materials to the Lenders
promptly after receipt thereof) a sufficient number of copies for all of the
Lenders of the following:
(a) As soon as practicable, and in any event within fifty (50) days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), a copy of Borrower’s 10-Q for such Fiscal Quarter as filed with the
Securities and Exchange Commission, which will include a consolidated balance
sheet, income statement and statement of cash flows of the Consolidated Group as
at the end of such Fiscal Quarter and for such Fiscal Quarter, and the portion
of the Fiscal Year ended with such Fiscal Quarter, all in reasonable detail, and
shall be certified by the Parent’s chief executive officer, chief financial
officer or chief accounting officer as fairly presenting the financial
condition, results of operations and cash flows of the Consolidated Group in
accordance with Generally Accepted Accounting Principles (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year end accruals and audit adjustments;
(b) As soon as practicable, and in any event within (i) fifty (50) days after
the end of each Fiscal Quarter other than the fourth Fiscal Quarter in any
Fiscal Year and (ii) one hundred (100) days after the end of such fourth Fiscal
Quarter, a Compliance Certificate as of the last day of such Fiscal Quarter,
providing reasonable detail as to the calculation thereof;
(c) As soon as practicable, and in any event within (i) fifty (50) days after
the end of each Fiscal Quarter other than the fourth Fiscal Quarter in any
Fiscal Year and (ii) one hundred (100) days after the end of such fourth Fiscal
Quarter, a statement of Funds From Operations in such detail as the
Administrative Agent may reasonably require;
(d) All written information provided to shareholders of Parent;

 

- 58 -



--------------------------------------------------------------------------------



 



(e) As soon as practicable, and in any event within one hundred (100) days after
the end of each Fiscal Year, a copy of Borrower’s Form 10-K for such Fiscal
Quarter as required by and filed with the Securities and Exchange Commission
which will include a consolidated balance sheet, income statement and statement
of cash flows, of the Consolidated Group for such Fiscal Year, all in reasonable
detail, and shall be certified by KPMG or other independent public accountants
of recognized standing selected by Parent and reasonably satisfactory to the
Requisite Lenders, and shall not be subject to any qualifications or exceptions
as to the scope of the audit nor to any other qualification or exception
determined by the Requisite Lenders in their good faith business judgment to be
adverse to the interests of the Lenders;
(f) Upon request by the Administrative Agent, as soon as practicable, and in any
event before the commencement of each Fiscal Year, a budget and projection by
Fiscal Quarter for that Fiscal Year for the Consolidated Group, all in
reasonable detail;
(g) Promptly after request by the Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
Parent or any other member of the Consolidated Group, or any audit of any of
them;
(h) Promptly after the same are available, and in any event within ten (10) days
after filing with the Securities and Exchange Commission, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Parent may file or be required
to file with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and not otherwise required to
be delivered to the Lenders pursuant to other provisions of this Section 7.1;
(i) Promptly after request by the Administrative Agent or any Lender, copies of
any other material report or other document that was filed by the Consolidated
Group with any Governmental Agency;
(j) Promptly upon a Senior Officer becoming aware, and in any event within five
(5) Banking Days after becoming aware, of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA, but excluding such
events as to which the PBGC has by regulation waived the requirement therein
contained that it be notified within thirty days of the occurrence of such
event) or (ii) non exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Pension Plan or
any trust created thereunder, telephonic notice specifying the nature thereof,
and, no more than two (2) Banking Days after such telephonic notice, written
notice again specifying the nature thereof and specifying what action the
Consolidated Group is taking or proposes to take with respect thereto, and, when
known, any action taken by the Internal Revenue Service with respect thereto;

 

- 59 -



--------------------------------------------------------------------------------



 



(k) As soon as practicable, and in any event within ten (10) Banking Days after
a Senior Officer becomes aware of the existence of any condition or event which
constitutes a Default or Event of Default, telephonic notice specifying the
nature and period of existence thereof, and, no more than ten (10) Banking Days
after such telephonic notice, written notice again specifying the nature and
period of existence thereof and specifying what action the Consolidated Group is
taking or propose to take with respect thereto;
(l) Promptly upon a Senior Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Guarantor that is
$5,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$25,000,000 or more or any lessor under a lease involving aggregate annual rent
of $5,000,000 or more has asserted a default thereunder on the part of Guarantor
or, (iii) any Person has commenced a legal proceeding with respect to a claim
against Guarantor under a contract (that is not a credit agreement or material
lease) in excess of $10,000,000 or which otherwise would constitute a Material
Adverse Effect, a written notice describing the pertinent facts relating thereto
and what action the Borrower and Guarantor are taking or propose to take with
respect thereto;
(m) Promptly upon a Senior Officer becoming aware of, and in any event within
five (5) Banking Days after the occurrence of, any change in a Credit Rating of
the Parent, a written notice describing such change.
(n) Not later than fifty (50) days after the end of each fiscal quarter of the
Consolidated Group (including the fourth fiscal quarter in each year), a list
(which may be included in the Compliance Certificates) setting forth the
following information with respect to each new Subsidiary or Controlled Entity
of the Borrower and Guarantor: (i) the name, structure and ownership of the
Subsidiary or Controlled Entity, (ii) a description of the property owned by
such Subsidiary or Controlled Entity, and (iii) such other information as the
Administrative Agent may reasonably request;
(o) Simultaneously with the delivery of the financial statements referred to in
Section 7.1(e) above (if such information is not otherwise included in the
financial statements or other information presented to the Lenders pursuant to
this Section 7.1), a statement (which may be included in the Compliance
Certificates) listing (i) the Projects owned by the Consolidated Group (or in
which the Consolidated Group owns an interest) and stating the location thereof,
the date acquired and the acquisition cost (with respect to each new Project),
(ii) the Indebtedness of the Consolidated Group, which statement shall include,
without limitation, a statement of the original principal amount of such
Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is recourse or non
recourse, and (iii) the Projects of the Consolidated Group which are
Unstabilized Projects and providing a brief summary of the status of such
Unstabilized Projects; and
(p) Such other data and information as from time to time may be reasonably
requested by the Administrative Agent, any Lender (through the Administrative
Agent) or the Requisite Lenders.
7.2. Compliance Certificates. So long as any Advance remains unpaid, or any
Letter of Credit remains outstanding, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains outstanding, Borrower
shall, at Borrower’s sole expense, deliver to the Administrative Agent, for
distribution by it to the Lenders concurrently with the filings and statements
required pursuant to Sections 7.1(a), 7.1(c) and 7.1(e), Compliance Certificates
signed by a Senior Officer.

 

- 60 -



--------------------------------------------------------------------------------



 



ARTICLE 8
CONDITIONS
8.1. Initial Advances. The obligation of each Lender to make the initial Advance
to be made by it or of the Administrative Agent to issue the initial Letters of
Credit is subject to the following conditions precedent, each of which shall be
satisfied prior to the making of the initial Advances (unless all of the
Lenders, in their sole and absolute discretion, shall agree otherwise):
(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by a
Responsible Official of each party thereto, each dated as of the Closing Date
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel (unless otherwise specified or, in the case of the date of any of
the following, unless the Administrative Agent otherwise agrees or directs):
(i) at least one (1) executed counterpart of this Agreement and of the Guaranty,
together with arrangements satisfactory to the Administrative Agent for
additional executed counterparts, sufficient in number for distribution to the
Lenders and Borrower;
(ii) Line Notes executed by Borrower in favor of each Lender, each in a
principal amount equal to that Lender’s Percentage of the Aggregate Commitment;
(iii) Competitive Bid Notes executed by Borrower in favor of each Lender;
(iv) Swing Loan Note executed by Borrower in favor of the Swing Loan Lender in
the principal amount of the Swing Loan Commitment;
(v) with respect to each of the Borrower and Guarantor, such documentation as
the Administrative Agent may reasonably require to establish the due
organization, valid existence and good standing of each of the Borrower and
Guarantor, its qualification to engage in business in each material jurisdiction
in which it is engaged in business or required to be so qualified, its authority
to execute, deliver and perform the Loan Documents to which it is a Party, the
identity, authority and capacity of each Responsible Official thereof authorized
to act on its behalf, including certified copies of articles of incorporation
and amendments thereto, bylaws and amendments thereto, certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like;
(vi) the Opinions of Counsel; and
(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Requisite Lenders reasonably may require.

 

- 61 -



--------------------------------------------------------------------------------



 



(b) All of the fees then required to have been paid under the Fee Letter shall
have been paid.
(c) The reasonable costs and expenses of the Administrative Agent in connection
with the preparation of the Loan Documents payable pursuant to Section 11.3, and
invoiced to Borrower on or prior to the Closing Date, shall have been paid.
(d) The representations and warranties of Borrower contained in Article 4 shall
be true and correct in all material respects.
(e) Borrower and Guarantor shall be in compliance with all the terms and
provisions of the Loan Documents, and giving effect to the initial Advance no
Default or Event of Default shall have occurred and be continuing.
(f) All legal matters relating to the Loan Documents shall be satisfactory to
counsel for the Administrative Agent.
(g) The Administrative Agent shall have received a Compliance Certificate
(including existing Total Unencumbered Asset Value calculations) dated as of the
Closing Date demonstrating compliance with each of the then applicable covenants
calculated therein.
(h) Evidence that the Prior Agreement has been properly terminated in accordance
with its terms and any amounts due to the lenders under the Prior Agreement have
been paid in full, or will be paid in full out of the initial Advances
hereunder.
(i) The Administrative Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Administrative Agent or the Administrative Agent’s special counsel may
reasonably have requested.
8.2. Any Advance. The obligation of each Lender to make any Advance or of the
Swing Loan Lender to make a Swing Loan or of the Administrative Agent to issue a
Letter of Credit is subject to the following conditions precedent (unless the
Requisite Lenders, in their sole and absolute discretion, shall agree
otherwise):
(a) except (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is permitted by this Agreement or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the representations and warranties contained
in Article 4 shall be true and correct in all material respects on and as of the
date of the Advance as though made on that date;
(b) the Administrative Agent shall have timely received a Request for Loan, a
Competitive Bid Request or Letter of Credit Request in compliance with
Article 2;
(c) no Default or Event of Default shall have occurred and be continuing;
(d) if requested by the Administrative Agent, the Administrative Agent shall
have received a current calculation of the Total Unencumbered Asset Value with
such supporting information as the Administrative Agent may require adjusted in
the best good faith estimate of Borrower to the date of such certification; and

 

- 62 -



--------------------------------------------------------------------------------



 



(e) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
Requisite Lenders reasonably may require.
ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
9.1. Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:
(a) Borrower fails to pay any principal on any of the Notes, or any portion
thereof, on the date when due; or
(b) Borrower fails to pay any interest on any of the Notes, or any portion
thereof, within five (5) Banking Days after the date when due; or Borrower fails
to pay any fees under the Fee Letter or any other fee or amount payable to the
Lenders or the Administrative Agent under any Loan Document, or any portion
thereof, within ten (10) Banking Days after demand therefor; or
(c) Borrower fails to comply with any term, covenant, condition or agreement
contained in Article 6, provided that in the case of such a failure to comply
with Sections 6.1, 6.2, 6.3, 6.4, 6.14 and 6.16 only, such failure shall
continue for a period of 10 days after the earlier of (x) the date upon which a
Senior Officer obtains knowledge of such failure or (y) the date upon which
Borrower has received a written notice of such failure from the Administrative
Agent given at the direction of the Requisite Lenders; or
(d) Borrower shall fail to comply with Section 7.1(k) in any way that is
materially adverse to the interests of the Lenders; or
(e) Borrower or Guarantor fails to perform or observe any other covenant or
agreement (not specified in clause (a), (b) or (c) above, or otherwise set forth
below in this Section 9.1) contained in any Loan Document on its part to be
performed or observed within thirty (30) days after the giving of notice by the
Administrative Agent on behalf of the Requisite Lenders of such Default or, if
such Default is not reasonably susceptible of cure within such period, within
such longer period as is reasonably necessary to effect a cure so long as
Borrower or Guarantor continues to diligently pursue cure of such Default but
not in any event in excess of ninety (90) days; and provided further, however,
that notwithstanding the 30-day cure period or extended cure period described
above in this clause (e), if a different notice or cure period is specified
under any Loan Document or under any provision of the Loan Documents as to any
such failure or breach, the specific Loan Document or provision shall control,
and Borrower or Guarantor shall have no more time to cure the failure or breach
than is allowed under the specific Loan Document or provision as to such failure
or breach; or

 

- 63 -



--------------------------------------------------------------------------------



 



(f) Any representation or warranty of Borrower or Guarantor made in any Loan
Document, or in any certificate or other writing delivered by Borrower or
Guarantor pursuant to any Loan Document, proves to have been incorrect when made
or reaffirmed in any respect that is materially adverse to the interests of the
Lenders; or
(g) Borrower or Guarantor or any other member of the Consolidated Group fails to
perform or observe any other term, covenant or agreement on its part to be
performed or observed within any applicable notice and cure period, or suffers
any such event of default to occur, in connection with (A) any present or future
Indebtedness (other than Non-Recourse Indebtedness) having an outstanding
principal balance, individually or in the aggregate of $25,000,000 or more, or
(B) any present or future Non-Recourse Indebtedness having an outstanding
principal balance, individually or in the aggregate, of $65,000,000 or more
(provided, that for the purpose of this clause (g), the principal amount of
Indebtedness consisting of a Swap Agreement shall be the amount which is then
payable by the counterparty to close out the Swap Agreement); or
(h) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement or action (or omission to act) of the
Administrative Agent or the Lenders or satisfaction in full of all the
Obligations ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders; or Borrower
or Guarantor denies in writing that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
same; or
(i) A final judgment against Borrower or Guarantor or any other member of the
Consolidated Group is entered for the payment of money in excess of $50,000,000
(not covered by insurance or for which an insurer has reserved its rights) and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
sixty (60) calendar days after the date of entry of judgment, or in any event
later than ten (10) days prior to the date of any proposed sale thereunder; or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or
(j) Borrower or Guarantor or any other member of the Consolidated Group
institutes or consents to the institution of any proceeding under a Debtor
Relief Law relating to it or to all or any material part of its Property, or is
unable or admits in writing its inability to pay its debts as they mature, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under a Debtor Relief Law relating to any
such Person or to all or any part of its Property is instituted without the
consent of that Person and continues undismissed or unstayed for sixty
(60) calendar days or such Person consents thereto or acquiesces therein, or a
decree or order for relief is entered in respect of any such Person in such
proceeding; or
(k) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

 

- 64 -



--------------------------------------------------------------------------------



 



(l) Any Pension Plan maintained by any member of the Consolidated Group is
determined to have a material “accumulated funding deficiency” as that term is
defined in Section 302 of ERISA of an amount that would constitute a Material
Adverse Effect; or
(m) (i) any person or group is or becomes the beneficial owner, directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of Parent; or (ii) during any period of 12 consecutive months,
individuals who at the beginning or any such 12-month period constituted the
Board of Directors of Parent (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of Parent was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute at least two thirds of
the Board of Directors of Parent; or
(n) Failure to remediate within the time period permitted by Law or governmental
order, after all administrative hearings and appeals have been concluded (or
within a reasonable time in light of the nature of the problem if no specific
time period is so established), material environmental problems at Projects
owned by Borrower or Guarantor or any other member of the Consolidated Group or
any Investment Affiliate which contribute in the aggregate in excess of
$10,000,000 to Gross Asset Value.
9.2. Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:
(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):
(i) the commitments to make Advances and Swing Loans and to issue Letters of
Credit and all other obligations of the Administrative Agent or the Lenders and
all rights of Borrower and Guarantor under the Loan Documents shall be suspended
without notice to or demand upon Borrower, which are expressly waived by
Borrower, except that all of the Lenders or the Requisite Lenders (as the case
may be, in accordance with Section 12.1) may waive an Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to the
Lenders or Requisite Lenders, as the case may be, to reinstate the Commitments
and such other obligations and rights and make further Advances and Swing Loans
and to issue Letters of Credit, which waiver or determination shall apply
equally to, and shall be binding upon, all the Lenders; and
(ii) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Notes, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

 

- 65 -



--------------------------------------------------------------------------------



 



(b) Upon the occurrence and during the continuance of any Event of Default
described in Section 9.1(j):
(i) the commitments to make Advances and Swing Loans and to issue Letters of
Credit and all other obligations of the Administrative Agent or the Lenders and
all rights of Borrower and any Guarantor under the Loan Documents shall
terminate without notice to or demand upon Borrower, which are expressly waived
by Borrower, except that all of the Lenders or the Requisite Lenders (as the
case may be, in accordance with Section 12.1) may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Lenders, to reinstate the Commitments and such other obligations and rights and
make further Advances and Swing Loans and to issue Letters of Credit, which
determination shall apply equally to, and shall be binding upon, all the
Lenders; and
(ii) the unpaid principal of all Notes, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, all without protest, presentment, notice of dishonor, demand or
further notice of any kind, all of which are expressly waived by Borrower.
(c) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent, on behalf of the Lenders, without notice to (except as
expressly provided for in any Loan Document) or demand upon Borrower, which are
expressly waived by Borrower (except as to notices expressly provided for in any
Loan Document), may proceed (but only with the consent of the Requisite Lenders)
to protect, exercise and enforce their rights and remedies under the Loan
Documents against Borrower and Guarantor and such other rights and remedies as
are provided by Law or equity.
(d) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Administrative Agent and the Lenders, or any of
them, shall be applied first to the costs and expenses (including reasonable
attorneys’ fees and disbursements and the reasonably allocated costs of
attorneys employed by the Administrative Agent or by any Lender) of the
Administrative Agent and of the Lenders, then to the repayment of Swing Loans,
and thereafter paid pro rata to the Lenders in the same proportions that the
aggregate Obligations owed to each Lender under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Lenders, without
priority or preference among the Lenders. Regardless of how each Lender may
treat payments for the purpose of its own accounting, for the purpose of
computing the Obligations hereunder and under the Notes, payments shall be
applied first, to the costs and expenses of the Administrative Agent and the
Lenders, as set forth above, second, to the payment of interest and principal
(in that order) due on Swing Loans, third, to the payment of accrued and unpaid
interest due under any Loan Documents to and including the date of such
application (ratably, and without duplication, according to the accrued and
unpaid interest due under each of the Loan Documents), and fourth, pari passu to
the payment of all other amounts (including principal and fees) then owing to
the Administrative Agent or the Lenders under the Loan Documents and to the
payment of any termination payments due from Borrower in respect of Swap
Agreements. No application of payments under this clause (d) will cure any Event
of Default, or prevent acceleration, or continued acceleration, of amounts
payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Lenders hereunder or thereunder or at Law
or in equity.

 

- 66 -



--------------------------------------------------------------------------------



 



(e) Upon the occurrence, and during the continuance, of any Event of Default, or
to the extent required pursuant to Section 2.6(a) or Section 3.1 above, Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the Letter of Credit Exposure (or that
portion thereof required under Section 2.6(a)) at such time. Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders under the
Facility, a security interest in such cash collateral to secure all obligations
of Borrower in respect of such Letters of Credit under this Agreement and the
other Loan Documents. Borrower shall execute and deliver to the Administrative
Agent, for the account of the Lenders under the Facility, such further documents
and instruments as the Administrative Agent may request to evidence the creation
and perfection of such security interest in such cash collateral account.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of Borrower hereunder and under any Notes. After all such Letters of
Credit shall have expired or been fully drawn upon, all obligations under the
Letters of Credit shall have been satisfied and all other Obligations of
Borrower hereunder and under any Notes shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to Borrower.
In addition, at any time that amounts are being held in such cash collateral
account and the Aggregate Commitment exceeds the Outstanding Facility Amount,
the balance in such cash collateral account, to the extent of any such excess of
the Aggregate Commitment over the Outstanding Facility Amount, shall be returned
to Borrower promptly after the Administrative Agent’s receipt of a written
request from Borrower.
ARTICLE 10
THE ADMINISTRATIVE AGENT
10.1. Appointment and Authorization. Subject to Section 10.8, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as the contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof or are reasonably incidental, as determined by the Administrative
Agent, thereto. This appointment and authorization is intended solely for the
purpose of facilitating the servicing of the Loans and does not constitute
appointment of the Administrative Agent as trustee for any Lender or as
representative of any Lender for any other purpose and, the Administrative Agent
shall take such action and exercise such powers only in an administrative and
ministerial capacity.
10.2. Administrative Agent and Affiliates. KeyBank (and each successor
Administrative Agent in its individual capacity) has the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders”
includes KeyBank in its individual capacity. KeyBank (and each successor
Administrative Agent in its individual capacity) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with Borrower or any other member of the Consolidated Group,
as if it were not the Administrative Agent and without any duty to account
therefor to the Lenders. KeyBank (and each successor Administrative Agent in its
individual capacity) need not account to any other Lender for any monies
received by it for reimbursement of its costs and expenses as the Administrative
Agent hereunder, or for any monies received by it in its capacity as a Lender
hereunder, other than as required of any Lender hereunder. The Administrative
Agent shall not be deemed to hold a fiduciary or agency relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Section 10.2 shall
apply equally to any other agents named herein.

 

- 67 -



--------------------------------------------------------------------------------



 



10.3. Proportionate Interest in any Collateral. The Administrative Agent, on
behalf of all the Lenders, shall hold in accordance with the Loan Documents all
items of collateral (if any) or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or, upon the occurrence and during the continuation of an Event of Default, a
Lender) and subject to the application of payments in accordance with
Section 9.2(d), each Lender shall have an interest in the Administrative Agent’s
interest in such collateral (if any) or interests therein in the same
proportions that the aggregate Obligations owed such Lender under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Lenders, without priority or preference among the Lenders.
10.4. Lenders’ Credit Decisions. Each Lender agrees that it has, independently
and without reliance upon the Administrative Agent, any other Lender or the
directors, officers, agents, employees or attorneys of the Administrative Agent
or of any other Lender, and instead in reliance upon information supplied to it
by or on behalf of Borrower and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Lender also agrees that it shall, independently and without
reliance upon the Administrative Agent, any other Lender or the directors,
officers, agents, employees or attorneys of the Administrative Agent or of any
other Lender, continue to make its own independent credit analyses and decisions
in acting or not acting under the Loan Documents.
10.5. Action by Administrative Agent.
(a) Absent actual knowledge of the Administrative Agent of the existence of a
Default, the Administrative Agent may assume that no Default (other than the
failure to make a payment of principal or interest when due) has occurred and is
continuing, unless the Administrative Agent has received notice from Borrower
stating the nature of the Default or has received notice from a Lender stating
the nature of the Default and that such Lender considers the Default to have
occurred and to be continuing.
(b) The Administrative Agent has only those obligations under the Loan Documents
as are expressly set forth therein.
(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent may assume that no Default has occurred and is
continuing, the Administrative Agent may, but shall not be required to, exercise
its discretion to act or not act, except that the Administrative Agent shall be
required to comply with the instructions of the Requisite Lenders (or of all the
Lenders, to the extent required by Section 12.1) and those instructions shall be
binding upon the Administrative Agent and all the Lenders, provided that the
Administrative Agent shall not be required to comply with such instructions if
to do so would be contrary to any Loan Document or to applicable Law or would
result, in the reasonable judgment of the Administrative Agent, in substantial
risk of liability to the Administrative Agent.

 

- 68 -



--------------------------------------------------------------------------------



 



(d) If the Administrative Agent has received a notice specified in clause (a) or
has actual knowledge of the existence of a Default, the Administrative Agent
shall promptly give notice thereof to the Lenders and shall comply with the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.1), provided that the Administrative Agent shall not be
required to comply with such instructions if to do so would be contrary to any
Loan Document or to applicable Law or would result, in the reasonable judgment
of the Administrative Agent, in substantial risk of liability to the
Administrative Agent, and except that if the Requisite Lenders (or all the
Lenders, if required under Section 12.1) fail, for five (5) Banking Days after
the receipt of notice from the Administrative Agent, to instruct the
Administrative Agent, then the Administrative Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of the
Lenders.
10.6. Liability of Administrative Agent. Neither the Administrative Agent nor
any of its directors, officers, agents, employees or attorneys shall be liable
for any action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct. Without
limitation on the foregoing, the Administrative Agent and its directors,
officers, agents, employees and attorneys:
(a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Lender as the owner of that Lender’s interest in the Obligations for
all purposes of this Agreement until the Administrative Agent receives notice of
the assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Lender;
(b) May consult with legal counsel (including in house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Consolidated Group or the Lenders, and shall not be liable for
any action taken or not taken by it in good faith in accordance with any advice
of such legal counsel, accountants or other professionals or experts;
(c) Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents;
(d) Shall have no duty to ask or inquire as to the performance or observance by
Borrower or Guarantor of any of the terms, conditions (except to ascertain that
documents facially responsive to the requirements of Article 8 have been
delivered) or covenants of any of the Loan Documents or to inspect any
collateral or any Property, books or records of the Borrower and Guarantor;
(e) Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any collateral;

 

- 69 -



--------------------------------------------------------------------------------



 



(f) Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing believed in good faith by it to be genuine and signed or
sent by the proper party or parties;
(g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by Borrower or Guarantor or paid or payable to or
received or receivable from any Lender under any Loan Document, including,
without limitation, principal, interest, commitment fees, Advances and other
amounts; provided that, promptly upon discovery of such an error in computation,
the Administrative Agent, the Lenders and (to the extent applicable) Borrower
and/or Guarantor shall make such adjustments as are necessary to correct such
error and to restore the parties to the position that they would have occupied
had the error not occurred; and
(h) Have not made nor do they now make any representations or warranties,
express or implied, nor do they assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Consolidated
Group, the value of their respective assets or the collectability of the Loans.
10.7. Indemnification. Each Lender shall, ratably in accordance with its
Percentage of the aggregate Commitments (if the Commitments are then in effect)
or in accordance with its proportion of the aggregate Indebtedness then
evidenced by the Notes and Letter of Credit Exposure (if the Commitments have
then been terminated), indemnify and hold the Administrative Agent and its
directors, officers, agents, employees and attorneys harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including reasonable attorneys’ fees and disbursements and allocated costs of
attorneys employed by the Administrative Agent) that may be imposed on, incurred
by or asserted against it or them in any way relating to or arising out of the
Loan Documents (other than losses incurred by reason of the failure of Borrower
to pay the Indebtedness represented by the Notes) or any action taken or not
taken by it as the Administrative Agent thereunder, except such as result from
its own gross negligence or willful misconduct. Without limitation on the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
that Lender’s Percentage of any out of pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that Borrower or Guarantor is required by Section 11.3
to pay that cost or expense but fails to do so upon demand. Nothing in this
Section 10.7 shall entitle the Administrative Agent or any indemnitee referred
to above to recover any amount from the Lenders if and to the extent that such
amount has theretofore been recovered from Borrower or Guarantor. To the extent
that the Administrative Agent or any indemnitee referred to above is later
reimbursed such amount by Borrower or Guarantor, it shall return the amounts
paid to it by the Lenders in respect of such amount.

 

- 70 -



--------------------------------------------------------------------------------



 



10.8. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon reasonable notice to the Lenders and Borrower
effective not earlier than thirty (30) days after such notice, upon acceptance
of appointment by a successor Administrative Agent. The Requisite Lenders or all
other Lenders other than the Administrative Agent may (with the prior consent,
not to be unreasonably withheld or delayed, of Parent, unless an Event of
Default shall have occurred and be continuing) remove the Administrative Agent
from its capacity as Administrative Agent in the event of the Administrative
Agent’s willful misconduct or gross negligence. If the Administrative Agent
shall resign or be removed as Administrative Agent under this Agreement, the
Requisite Lenders shall appoint from among the Lenders a successor
Administrative Agent for the Lenders, which successor Administrative Agent shall
require approval by Parent so long as no Default or Event of Default has
occurred and is continuing (and such approval shall not be unreasonably withheld
or delayed). If no successor Administrative Agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and, so long
as no Default or Event of Default has occurred and is continuing, with the
consent of Parent, a successor Administrative Agent from among the Lenders. Upon
the acceptance of its appointment as successor Administrative Agent hereunder,
such successor Administrative Agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor Administrative Agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article 10, and
Sections 11.3, 11.11 and 11.22, shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if (a) the Administrative Agent has
not been paid its administrative agency fees under the Fee Letter or has not
been reimbursed for any expense reimbursable to it under Section 11.3, in either
case for a period of at least one (1) year and (b) no successor Administrative
Agent has accepted appointment as Administrative Agent by the date which is
thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Requisite
Lenders appoint a successor Administrative Agent as provided for above. If the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(e) of the definition of “Defaulting Lender”, the Requisite Lenders may, to the
extent permitted by applicable laws, by notice in writing to Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor, which shall be a bank with an office in the
United States; provided that, without the consent of Borrower (which shall not
be unreasonably withheld), the Requisite Lenders shall not be permitted to
select a successor that is not a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign
bank described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been appointed by the Requisite Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Requisite Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date and the rights and responsibilities of the Administrative
Agent shall inure to and be performed by the Requisite Lenders pending such
appointment and acceptance.

 

- 71 -



--------------------------------------------------------------------------------



 



10.9. No Obligations of Borrower. Nothing contained in this Article 10 shall be
deemed to impose upon Borrower any obligation in respect of the due and punctual
performance by the Administrative Agent of its obligations to the Lenders under
any provision of this Agreement, and Borrower shall have no liability to the
Administrative Agent or any of the Lenders in respect of any failure by the
Administrative Agent or any Lender to perform any of its obligations to the
Administrative Agent or the Lenders under this Agreement. Without limiting the
generality of the foregoing, where any provision of this Agreement relating to
the payment of any amounts due and owing under the Loan Documents provides that
such payments shall be made by Borrower to the Administrative Agent for the
account of the Lenders, Borrower’s obligations to the Lenders in respect of such
payments shall be deemed to be satisfied upon the making of such payments to the
Administrative Agent in the manner provided by this Agreement.
10.10. Agents. Neither the Co-Lead Arrangers nor the Syndication Agent nor the
Documentation Agent as shown on the cover of this Agreement have any additional
rights or obligations under the Loan Documents, except for those rights or
obligations, if any, as a Lender.
ARTICLE 11
MISCELLANEOUS
11.1. Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Administrative Agent and the Lenders provided herein or in any
Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Lenders; the same may be waived
in whole or in part, with or without terms or conditions, in respect of any Loan
without prejudicing the Administrative Agent’s or the Lenders’ rights to assert
them in whole or in part in respect of any other Loan.
11.2. [Intentionally Omitted.]
11.3. Costs, Expenses and Taxes. Borrower shall pay within five (5) Banking Days
after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent in connection with the negotiation,
preparation, syndication, execution, delivery, administration and interpretation
of the Loan Documents and any amendment thereto or waiver thereof. Following and
during the continuation of an Event of Default, Borrower shall also pay on
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Administrative Agent and the Lenders in connection with the refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other out
of pocket expenses and the reasonable fees and out of pocket expenses of any
legal counsel (including reasonably allocated costs of legal counsel employed by
the Administrative Agent or any Lender), independent public accountants and
other outside experts retained by the Administrative Agent or any Lender,
whether or not such costs and expenses are incurred or suffered by the
Administrative Agent or any Lender in connection with or during the course of
any

 

- 72 -



--------------------------------------------------------------------------------



 



bankruptcy or insolvency proceedings of any member of the Consolidated Group.
Borrower shall pay any and all documentary and other taxes, excluding (i) taxes
imposed on or measured in whole or in part by any Lender’s overall net income
imposed on such Lender (including taxes on gross income imposed in lieu of net
income, minimum taxes or branch profits taxes) by (A) any jurisdiction (or
political subdivision thereof) in which such Lender is organized or maintains
its principal office or LIBOR Lending Office or (B) any jurisdiction (or
political subdivision thereof) in which such Lender is “doing business” or
(ii) any withholding taxes or other taxes based on gross income imposed by the
United States of America for any period with respect to which any Lender has
failed, for any reason, to provide Borrower with the appropriate form or forms
required by Section 11.21, to the extent such forms are then required by
applicable Laws to establish a complete exemption, and all costs, expenses, fees
and charges payable or determined to be payable in connection with the filing or
recording of this Agreement, any other Loan Document or any other instrument or
writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify on the terms set forth in Section 11.11 the Administrative Agent and
the Lenders from and against any and all loss, liability or legal or other
expense with respect to or resulting from any delay in paying or failure to pay
any such tax, cost, expense, fee or charge or that any of them may suffer or
incur by reason of the failure of any Party to perform any of its Obligations.
Any amount payable to the Administrative Agent or any Lender under this
Section 11.3 shall bear interest from the fifth Banking Day following the date
of demand for payment at the Default Rate.
11.4. Nature of Lenders’ Obligations. The obligations of the Lenders hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Administrative
Agent or the Lenders or any of them pursuant hereto or thereto may, or may be
deemed to, make the Lenders a partnership, an association, a joint venture or
other entity, either among themselves or with Borrower or any other member of
the Consolidated Group. A default by any Lender will not increase the Percentage
of the Commitments attributable to any other Lender. Any Lender not in default
may, if it desires, assume in such proportion as the nondefaulting Lenders agree
the obligations of any Lender in default, but is not obligated to do so. The
Administrative Agent agrees that it will use reasonable efforts (which will not
include the payment of money) either to induce the other Lenders to assume the
obligations of a Lender in default or to obtain another Lender, reasonably
satisfactory to Borrower, to replace such a Lender in default. A defaulting
Lender’s right to participate in the administration of the Loan Documents,
including, without limitation, any rights to consent to or direct any action or
inaction of the Administrative Agent or to vote on any matter presented to the
Lenders shall be suspended during the pendency of such Lender’s default.
11.5. Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent and each Lender, notwithstanding any investigation made by
the Administrative Agent or any Lender or on their behalf.

 

- 73 -



--------------------------------------------------------------------------------



 



11.6. Notices. Except as otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, dispatched by commercial courier or delivered
to the appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered (provided that if any such communication is
received after normal business hours or on a day that is not a Banking Day, it
shall be deemed to have been received on the next Banking Day following
receipt). The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower and Lenders
shall be entitled to rely and act upon any notices purportedly given to them by
or on behalf of the Administrative Agent, even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Borrower
shall indemnify the Administrative Agent and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by Borrower, except to the extent of such Person’s
gross negligence.
11.7. Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan Document may be executed in any number of counterparts and any party hereto
or thereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Agreement or any other Loan Document, as the case may be, when taken together
will be deemed to be but one and the same instrument and (b) execution of any
such counterpart may be evidenced by a telecopier transmission of the signature
of such party. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.
11.8. Binding Effect; Assignment; Replacement.
(a) This Agreement and the other Loan Documents to which the Borrower and
Guarantor are a party are and will be binding upon and inure to the benefit of
Borrower and Guarantor, the Administrative Agent, each of the Lenders, and their
respective successors and assigns, except that Borrower and Guarantor may not
assign their rights hereunder or thereunder or any interest herein or therein
without the prior written consent of all the Lenders, and any purported
assignment without such consent shall be null and void. Each Lender represents
that it is not acquiring its Note with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (subject to any
requirement that disposition of such Note must be within the control of such
Lender). Any Lender may at any time pledge its Notes or any other instrument
evidencing its rights as a Lender under this Agreement to a Federal Reserve
Bank, but no such pledge shall release that Lender from its obligations
hereunder or grant to such Federal Reserve Bank the rights of a Lender hereunder
absent foreclosure of such pledge.

 

- 74 -



--------------------------------------------------------------------------------



 



(b) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its Commitment; provided that
(i) such Eligible Assignee, if not then a Lender or an Affiliate of the
assigning Lender, shall require approval by the Administrative Agent and (if no
Event of Default then exists) by Borrower (provided that (i) neither of such
approvals shall be unreasonably withheld or delayed and (ii) Borrower’s approval
may be deemed given under certain circumstances as set forth below), (ii) such
assignment shall be evidenced by a Commitment Assignment and Acceptance, a copy
of which, together with any Notes subject to such assignment, shall be furnished
to the Administrative Agent as hereinbelow provided, (iii) except in the case of
an assignment to an Affiliate of the assigning Lender, to another Lender or of
the entire remaining Commitments of the assigning Lender, the assignment shall
not assign a share of the Commitments that is equivalent to less than
$10,000,000, (iv) the assignment shall be of a constant, and not a varying,
percentage of the Assignor’s rights and obligations under this Agreement, and
(v) the effective date of any such assignment shall be as specified in the
Commitment Assignment and Acceptance, but not earlier than the date which is
five (5) Banking Days after the date the Administrative Agent has received the
Commitment Assignment and Acceptance unless otherwise agreed by the
Administrative Agent. If the Administrative Agent requests in writing the
approval of Borrower to a proposed assignment under the preceding sentence,
Borrower shall respond and either approve or disapprove definitively in writing
to the Administrative Agent within five (5) Banking Days after such written
request from the Administrative Agent. If Borrower does not so respond to the
Administrative Agent within such period, the Administrative Agent may issue a
second request in writing to Borrower for such approval, which shall include in
the heading a notice in capital letters that such request is a second request
and that Borrower’s approval shall be deemed to have been given if no response
is received by the Administrative Agent within five (5) Banking Days after such
second request. If Borrower fails to so respond to such second request within
such period of five (5) Banking Days, Borrower shall be deemed to have approved
the proposed assignment. Upon the effective date of such Commitment Assignment
and Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with a Percentage and Commitment as therein (and
herein, if such Eligible Assignee was already a Lender) set forth and, to the
extent of the portion of the Commitments assigned, the assigning Lender shall be
released from its further obligations under this Agreement. Borrower agrees that
it shall execute and deliver to such assignee Lender, Notes evidencing that
assignee Lender’s Commitment, and to the assigning Lender, Notes evidencing the
remaining balance of such Lender’s Commitment.
(c) By executing and delivering a Commitment Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that: (i) the
Administrative Agent and the assigning Lender has not made any representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness or sufficiency of
this Agreement or any other Loan Document; (ii) the Administrative Agent and the
Assigning Lender has not made any representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and
Guarantor or the performance by Borrower and Guarantor of the Obligations; (iii)
it has received a copy of this Agreement and the other Loan Documents, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Commitments Assignment and Acceptance; (iv) it will, independently and without
reliance upon the Administrative Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (v) it
appoints and authorizes the Administrative Agent to take such action and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by this Agreement; and (vi) it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

- 75 -



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall maintain at the Administrative Agent’s Office
a copy of each Commitment Assignment and Acceptance delivered to it and a
register (the “Register”) of the names and address of each of the Lenders and
the Percentage and Commitment amounts held by each Lender, giving effect to each
Commitment Assignment and Acceptance. The Register shall be available during
normal business hours for inspection by Borrower or any Lender upon reasonable
prior notice to the Administrative Agent. After receipt of a completed
Commitment Assignment and Acceptance executed by any Lender and an Eligible
Assignee and the Notes subject to such assignment, and receipt of an assignment
fee of $3,500 from such Lender or Eligible Assignee, the Administrative Agent
shall, promptly following the effective date thereof, upon the request of any
party, provide to Borrower and the Lenders a revised Schedule 1.1 giving effect
thereto. Borrower, the Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
Commitments listed therein for all purposes hereof, and no assignment or
transfer of any such Commitment shall be effective, in each case unless and
until a Commitment Assignment and Acceptance effecting the assignment or
transfer thereof shall have been accepted by the Administrative Agent and
recorded in the Register as provided above. Prior to such recordation, all
amounts owed with respect to the applicable Commitments shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of such
Commitments.
(e) Each Lender may from time to time grant participations to one or more banks
or other financial institutions (including another Lender but excluding an
Employee Plan) in a portion of its Commitments; provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Sections 11.11
and 11.22 but only to the extent that the cost of such benefits to Borrower does
not exceed the cost which Borrower would have incurred absent the participation,
(iv) Borrower, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, (v) the participation interest
shall be expressed as a percentage of the granting Lender’s Commitment as they
then exist and shall not afford such participant any rights or privileges under
the Loan Documents except as provided in clause (iii) above.

 

- 76 -



--------------------------------------------------------------------------------



 



(f) Within thirty (30) days after (i) receipt by Administrative Agent of notice
and demand from any Lender for payment of additional costs as provided in
Section 3.4 or Section 3.5(a) or Section 3.5(b), which demand shall not have
been revoked, (ii) Borrower is required to pay any additional amount to any
Lender or any Governmental Agency for the account of any Lender pursuant to
Section 3.9(d), (iii) any Lender is a Defaulting Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Loan Document in which Requisite Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto, (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) Borrower may, at
its option, notify such Affected Lender and the Administrative Agent of
Borrower’s intention to obtain, at Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Lender, which Replacement Lender shall be an
Eligible Assignee and, in the event the Replacement Lender is to replace an
Affected Lender described in the preceding clause (iv), such Replacement Lender
consents to the requested amendment, waiver or modification making the replaced
Lender an Affected Lender. In the event Borrower obtains a Replacement Lender
following notice of its intention to do so, the Affected Lender shall sell, at
par, and assign all of its Loans and funding commitments hereunder to such
Replacement Lender in accordance with the procedures set forth in
Section 11.8(b); provided, that (A) Borrower shall have, as applicable,
reimbursed such Lender for its increased costs and additional payments for which
it is entitled to reimbursement under any of Section 3.4, Section 3.5(a) or
Section 3.5(b), as applicable, of this Agreement through the date of such sale
and assignment, and (B) Borrower shall pay to Administrative Agent the $3,500
assignment fee in respect of such assignment. In the event that a replaced
Lender does not execute a Commitment Assignment and Acceptance pursuant to
Section 11.8(b) within five (5) Banking Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.8(f) and
presentation to such replaced Lender of a Commitment Assignment and Acceptance
evidencing an assignment pursuant to this Section 11.8(f), such replaced Lender
shall be deemed to have consented to the terms of such Commitment Assignment and
Acceptance, and any such Commitment Assignment and Acceptance executed by
Administrative Agent, the Replacement Lender and, to the extent required
pursuant to Section 11.8(b), Borrower, shall be effective for purposes of this
Section 11.8(f) and Section 11.8(b). The removal of any Defaulting Lender
pursuant to this Section 11.8(f) or pursuant to Section 11.28(e) shall not
preclude Borrower from pursuing all remedies available to it against such
Defaulting Lender for damages arising out of such Defaulting Lender’s breach
hereof.
11.9. Right of Setoff. If an Event of Default has occurred and is continuing,
the Administrative Agent or any Lender (but in each case only with the consent
of the Requisite Lenders and subject to the provisions of Section 11.10) may
exercise its rights, if any, under Article 9 of the Uniform Commercial Code and
other applicable Laws and, to the extent permitted by applicable Laws, apply any
funds in any deposit account maintained with it by Borrower and/or any Property
of Borrower in its possession against the Obligations. any and all rights to
require administrative agent or any Lender to exercise its rights or remedies
with respect to any other collateral which secures the loan (if any), prior to
exercising its right of setoff with respect to such deposits, credits, or other
property of borrowers, are hereby, knowingly, voluntarily, and irrevocably
waived.

 

- 77 -



--------------------------------------------------------------------------------



 



11.10. Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Borrower,
or otherwise, receives payment of the Obligations held by it that is ratably
more than any other Lender, or through any means, receives in payment of the
Obligations held by that Lender, then, subject to applicable Laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest (unless the Lender from which such payment is recovered is
required to pay interest thereon, in which case each Lender returning funds to
such Lender shall pay its pro rata share of such interest). Each Lender that
purchases a participation in the Obligations pursuant to this Section 11.10
shall from and after the purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased. Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in an Obligation so purchased pursuant to this
Section 11.10 may exercise any and all rights of setoff, banker’s lien or
counterclaim with respect to the participation as fully as if the Lender were
the original owner of the Obligation purchased.
11.11. Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent and Co-Lead Arrangers and each Lender and its
Affiliates and their respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (a) any and all
claims, demands, actions or causes of action (except a claim, demand, action, or
cause of action for any amount excluded from the definition of “Taxes” in
Section 3.9(d)) if the claim, demand, action or cause of action arises out of or
relates to any act or omission (or alleged act or omission) of Borrower, the
other members of the Consolidated Group or any of their officers, directors or
stockholders relating to the Commitments, the use or contemplated use of
proceeds of any Loan or any Letter of Credit, or the relationship of Borrower
and the Lenders under this Agreement; (b) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clause (a) above; and (c) any and
all liabilities, losses, costs or expenses (including reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by any Indemnitee and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action; provided that no Indemnitee shall be
entitled to indemnification for any loss caused by its own gross negligence or
willful misconduct or for any loss asserted against it by another Indemnitee. If
any claim, demand, action or cause of action is asserted against any Indemnitee,
such Indemnitee shall promptly notify Borrower, but the failure to so promptly
notify Borrower shall not affect Borrower’s obligations under this Section
unless such failure materially prejudices Borrower’s right to participate in the
contest of such claim, demand, action or cause of action, as hereinafter
provided. Such Indemnitee may (and shall, if requested by Borrower in writing)
contest the validity,

 

- 78 -



--------------------------------------------------------------------------------



 



applicability and amount of such claim, demand, action or cause of action and
shall permit Borrower to participate in such contest. Any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Borrower may
be liable for payment of indemnity hereunder shall give Borrower written notice
of the terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed). In
connection with any claim, demand, action or cause of action covered by this
Section 11.11 against more than one Indemnitee, all such Indemnitees shall be
represented by the same legal counsel (which may be a law firm engaged by the
Indemnitees or attorneys employed by an Indemnitee or a combination of the
foregoing) selected by the Indemnitees and reasonably acceptable to Borrower;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each affected Indemnitee shall be entitled to separate representation by legal
counsel selected by that Indemnitee and reasonably acceptable to Borrower, with
all such legal counsel using reasonable efforts to avoid unnecessary duplication
of effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of Borrower to any Indemnitee under this Section 11.11
shall survive the expiration or termination of this Agreement and all Letters of
Credit and the repayment of all Loans and the payment and performance of all
other Obligations owed to the Lenders.
11.12. Nonliability of the Lenders. Borrower acknowledges and agrees that:
(a) Any inspections of any Property of Borrower or Guarantor made by or through
the Administrative Agent or the Lenders are for purposes of administration of
the Loan only and Borrower and Guarantor are not entitled to rely upon the same
(whether or not such inspections are at the expense of Borrower);
(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Administrative Agent or the Lenders pursuant to the
Loan Documents, neither the Administrative Agent nor the Lenders shall be deemed
to have warranted or represented the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by the Administrative Agent or the
Lenders;
(c) The relationship between Borrower and the Administrative Agent and the
Lenders is, and shall at all times remain, solely that of borrowers and lenders;
neither the Administrative Agent nor the Lenders shall under any circumstance be
construed to be partners or joint venturers of Borrower or any other member of
the Consolidated Group, neither the Administrative Agent nor the Lenders shall
under any circumstance be deemed to be in a relationship of confidence or trust
or a fiduciary relationship with Borrower or any other member of the
Consolidated Group, or to owe any fiduciary duty to Borrower or any other member
of the

 

- 79 -



--------------------------------------------------------------------------------



 



Consolidated Group; neither the Administrative Agent nor the Lenders undertake
or assume any responsibility or duty to Borrower or any other member of the
Consolidated Group, to select, review, inspect, supervise, pass judgment upon or
inform Borrower or any other member of the Consolidated Group, of any matter in
connection with their Property or the operations of Borrower or any other member
of the Consolidated Group; Borrower and such other members shall rely entirely
upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Administrative Agent or the Lenders in connection
with such matters is solely for the protection of the Administrative Agent and
the Lenders and neither Borrower nor any other Person is entitled to rely
thereon; and
(d) The Administrative Agent and the Lenders shall not be responsible or liable
to any Person for any loss, damage, liability or claim of any kind relating to
injury or death to Persons or damage to Property caused by the actions, inaction
or negligence of Borrower and/or any other member of the Consolidated Group, and
Borrower hereby indemnifies and holds the Administrative Agent and the Lenders
harmless on the terms set forth in Section 11.11 from any such loss, damage,
liability or claim.
11.13. No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Administrative Agent and the Lenders in connection with the Loans and
Letters of Credit, and is made for the sole benefit of Borrower, the
Administrative Agent and the Lenders, and the Administrative Agent’s and the
Lenders’ successors and assigns. Except as provided in Sections 11.8, 11.11 and
11.22 no other Person shall have any rights of any nature hereunder or by reason
hereof.
11.14. Confidentiality.
(a) Confidentiality. Each Lender and the Administrative Agent (each, a “Lender
Party”) hereby agrees for itself only that, except as specifically set forth
herein, such Lender Party (i) shall not participate in or generate any press
release or other release of information to the general public relating to the
closing of the Loan without the prior written consent of Borrower, (ii) shall
hold the Confidential Information in strict confidence in accordance with such
Lender Party’s customary procedures to prevent the misuse or disclosure of
confidential information of this nature and in accordance with safe and sound
banking practices, (iii) shall use the Confidential Information solely for the
purposes of underwriting the Loan or acquiring an interest therein, carrying out
such Lender Party’s rights or obligations under this Agreement, in connection
with the syndication of the Loan, the enforcement of the Loan Documents, or
other internal examination, supervision or oversight of the transactions
contemplated hereby as reasonably determined by such Lender Party, or as
otherwise permitted by the terms of this Section 11.14 (collectively, “Permitted
Purposes”), and (iv) shall not disclose the Confidential Information to any
third party, except as expressly authorized in this Agreement or with prior
written consent of Borrower. Each Lender Party shall promptly notify Borrower in
the event that it becomes aware of any loss or unauthorized disclosure of any
Confidential Information.

 

- 80 -



--------------------------------------------------------------------------------



 



Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party
(except to the extent such public availability was the result of such Lender
Party’s disclosure), (iii) was in or comes into a Lender Party’s possession from
a source not known to such Lender Party (after reasonable inquiry) to be in
breach of an obligation of confidentiality owed to Borrower in making such
disclosure to such Lender Party, (iv) was in or comes into Lender Party’s
possession free of any obligation of confidence owed to Borrower at the time it
was disclosed to such Lender Party, or (v) was developed by the employees or
agents of the Lender Party without the use of the Confidential Information.
(b) Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) to its consultants, agents and advisors retained in good faith by such
Lender Party with a need to know such information in connection with a Permitted
Purpose or to otherwise advise or consult with such Lender Party, (v) as
required by Law or legal process (subject to the terms below), or in connection
with any legal proceeding to which that Lender Party and Guarantor are adverse
parties (and Borrower hereby acknowledges and agrees that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each Lender is required to obtain, verify and
record information that identifies the Borrower and Guarantor, which information
includes the name and address of the Borrower and Guarantor and other
information that will allow such Lender to identify the Borrower and Guarantor
in accordance with the Act), (vi) to another potential Lender or participant in
connection with an assignment or proposed assignment to that Person of all or
part of that Lender Party’s interests hereunder or a participation interest in
its Notes, and (vii) to its directors, officers, employees and Affiliates who
need to know the Confidential Information for purposes of underwriting the Loan
or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any Governmental Agency or self regulatory body or other legal
process to make any disclosure of or about any of the Confidential Information.
In such event (except with respect to banking regulators or auditors), such
Lender Party shall, if permitted by Law, promptly notify Borrower in writing so
that Borrower may seek an appropriate protective order or waive compliance with
the provisions of this Agreement (provided that if a protective order or the
receipt of a waiver hereunder has not been obtained, or if prior notice is not
possible, and a Lender Party is, in the opinion of its counsel, compelled to
disclose Confidential Information, such Lender Party may disclose that portion
of the Confidential Information which its counsel advises it that such Lender
Party is compelled to disclose, and provided further that in any event, such
Lender Party will not oppose action by Borrower to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.) Each Lender Party shall be liable (but
only to the extent it is finally determined to have breached the provisions of
this Section 11.14(b)) for any actions by such Lender Party (but not any other
Person) which are not in accordance with the provisions of this
Section 11.14(b).

 

- 81 -



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, the Letters of Credit
and transactions contemplated hereby.
(c) No Rights in Confidential Information. The Administrative Agent and each
Lender recognizes and agrees that nothing contained in this Section 11.14 shall
be construed as granting any property rights, by license or otherwise, to any
Confidential Information (other than the Agreement or any amendments thereto or
any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.
(d) Survival. All Confidential Information provided by or on behalf of Borrower
during the term of this Agreement or any predecessor agreements shall remain
confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to Borrower or its Subsidiaries and if such Lender Party obtains knowledge that
such third party is violating a confidentiality agreement with Borrower, such
Lender Party shall treat the Confidential Information received from such third
party as strictly confidential in accordance with the provisions of this
Section 11.14. For purposes of this Section 11.14(d), the “Termination Date”
shall mean the earlier of the termination of this Agreement or, with respect to
a specific Lender Party, the date such Person no longer holds an interest in the
Loan.
(e) Injunctive Relief. Each Lender Party hereby agrees that breach of this
Section 11.14 will cause Borrower irreparable damage for which recovery of
damages would be inadequate, and that Borrower shall therefore be entitled to
obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.

 

- 82 -



--------------------------------------------------------------------------------



 



(f) No Fiduciary Duty. Nothing in this Section shall be construed to create or
give rise to any fiduciary duty on the part of the Administrative Agent or the
Lenders to Borrower.
(g) Separate Action. Borrower covenants and agrees not to, and hereby expressly
waives any right to, raise as a defense, affirmative defense, set off,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 11.14 in any action, claim or
proceeding relating to a breach of the Loan Documents by Borrower or other
action to enforce or recover the Obligations, and covenant and agree that any
claim against a Lender Party arising from or relating to an alleged breach of
this Section 11.14 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.
11.15. Further Assurances. Borrower shall, at its expense and without expense to
the Lenders or the Administrative Agent, do, execute and deliver such further
acts and documents as the Requisite Lenders or the Administrative Agent from
time to time reasonably require for the assuring and confirming unto the Lenders
or the Administrative Agent of the rights hereby created or intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.
11.16. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
11.17. Governing Law. Except to the extent otherwise provided therein, each Loan
Document shall be governed by, and construed and enforced in accordance with,
the Laws of the State of New York without any regard to conflicts of law
principles that would result in the application of any Law other than the Laws
of the State of New York.
11.18. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
11.19. Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.
11.20. Time of the Essence. Time is of the essence of the Loan Documents.

 

- 83 -



--------------------------------------------------------------------------------



 



11.21. Delivery of Tax Forms. Each Lender that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia shall deliver to
Borrower (with a copy to the Administrative Agent), on or before the Closing
Date (or on or before accepting an assignment or receiving a participation
interest herein pursuant to Section 11.8, if applicable) two duly completed
copies, signed by a Responsible Official, of either Form W 8BEN (relating to
such Lender and entitling it to a complete exemption from withholding on all
payments to be made to such Lender by Borrower pursuant to this Agreement) or
Form W 8ECI (relating to all payments to be made to such Lender by Borrower
pursuant to this Agreement), or W-8IMY, as applicable, of the United States of
America Internal Revenue Service or such other evidence satisfactory to Borrower
and the Administrative Agent that no withholding under the federal income tax
laws is required with respect to such Lender. If a Lender is claiming a
“portfolio interest exemption,” such Lender shall, in addition to Form W 8BEN,
provide a certificate signed by a Responsible Official to the effect that
(i) such Lender is not a bank within the meaning of Section 881(c)(3)(A) of the
Code, (ii) such Lender is not a 10% shareholder of Borrower, and (iii) such
Lender is not related to Borrower within the meaning of Section 881(c)(3)(C) of
the Code. Thereafter and from time to time, including before the expiration of
any previously delivered form, each such Lender shall (a) promptly submit to
Borrower (with a copy to the Administrative Agent), such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States of America
taxing authorities) as may then be required under then current United States of
America Laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and the Administrative Agent of any available exemption from, United
States of America withholding taxes in respect of all payments to be made to
such Lender by Borrower pursuant to this Agreement and (b) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re designation of
its LIBOR Lending Office, if any) to avoid any applicable deduction or
withholding for taxes from amounts payable to such Lender. In the event that
Borrower or the Administrative Agent become aware that a participation has been
granted pursuant to Section 11.8(e) to a financial institution that is
incorporated or otherwise organized under the Laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia,
then, upon request made by Borrower or the Administrative Agent to the Lender
which granted such participation, such Lender shall cause such participant
financial institution to deliver the same documents and information to Borrower
and the Administrative Agent as would be required under this Section if such
financial institution were a Lender. Each Lender that is a United States of
America Person shall, upon the reasonable request of Borrower, deliver Form W-9
on or before the Closing Date (or on or before accepting an assignment or
receiving a participation pursuant to Section 11.8, if applicable) and before
the expiration of a previously delivered form.
11.22. Hazardous Material Indemnity. Borrower hereby agrees to indemnify, hold
harmless and defend (by counsel reasonably satisfactory to the Administrative
Agent) the Administrative Agent and each of the Lenders and their Affiliates and
their respective directors, officers, employees, agents, successors and assigns
from and against any and all claims, losses, damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings and orders,
judgments, remedial action requirements, enforcement actions of any kind, and
all costs and expenses incurred in connection therewith (including but not
limited to reasonable attorneys’ fees and the reasonably allocated costs of
attorneys employed by the Administrative Agent or any Lender, and expenses to
the extent that the

 

- 84 -



--------------------------------------------------------------------------------



 



defense of any such action has not been assumed by Borrower), arising directly
or indirectly out of (i) the presence on, in, under or about any Projects of any
Hazardous Materials, or any releases or discharges of any Hazardous Materials
on, under or from any Projects and (ii) any activity carried on or undertaken on
or off any Projects by Borrower or Guarantor or any of their predecessors in
title, whether prior to or during the term of this Agreement, and whether by
Borrower or any predecessor in title or any employees, agents, contractors or
subcontractors thereof, or any third Persons at any time occupying or present on
any Project, in connection with the handling, treatment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Project. The foregoing
indemnity shall further apply to any residual contamination on, in, under or
about any Project, or affecting any natural resources, and to any contamination
of any Project or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Laws, but the foregoing indemnity shall not apply to
Hazardous Materials on any Project, the presence of which is caused by the
Administrative Agent or the Lenders. Borrower hereby acknowledges and agrees
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrower under this Section
(and under Sections 4.17 and 5.10) shall be unlimited corporate obligations of
Borrower and shall not be secured by any Lien on any Project. Any obligation or
liability of Borrower to any Indemnitee under this Section 11.22 shall survive
the expiration or termination of this Agreement and all Letters of Credit and
the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.
11.23. [Intentionally Omitted].
11.24 Consent to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction. The Borrower hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in the Supreme Court of the State of New York sitting in New York County or the
United States District Court of the Southern District of New York, or any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

- 85 -



--------------------------------------------------------------------------------



 



11.24. Waiver Of Right To Trial By Jury. Each party to this agreement hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action arising under any loan document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any loan document, or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether sounding in contract or
tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
11.25. Purported Oral Amendments. Borrower expressly acknowledges that this
agreement and the other loan documents may only be amended or modified, or the
provisions hereof or thereof waived or supplemented, by an instrument in writing
that complies with section 12.1. Borrower agrees that it will not rely on any
course of dealing, course of performance, or oral or written statements by any
representative of the administrative agent or any Lender that does not comply
with section 12.1 to effect an amendment, modification, waiver or supplement to
this agreement or the other loan documents.
11.26. Replacement of Notes. Upon receipt of evidence reasonably satisfactory to
Borrower of the loss, theft, destruction or mutilation of any Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.
11.27. Defaulting Lenders. In the event that any Lender becomes a Defaulting
Lender, then, in addition to any rights and remedies that may be available to
Borrower or the other Lenders and the Administrative Agent (such other Lenders
and the Administrative Agent being called “Non Defaulting Lenders”) at law or in
equity:
(a) The Defaulting Lender’s rights to participate in the administration of the
Loan and the Loan Documents, including any right to vote upon, approve,
disapprove, consent to or direct any action of the Administrative Agent (other
than amendments to the Loan Documents directly affecting the Defaulting Lender’s
Commitment or forgive any portion of the Outstanding Facility Amount held by
such Defaulting Lender), shall be suspended and such rights shall not be
reinstated unless and until such Lender ceases to be a Defaulting Lender (and
all decisions, except the decision to remove the Administrative Agent, which are
to be based on a vote of the Requisite Lenders or all Lenders shall be resolved
based upon a decision or determination made by the required percentage of the
Non-Defaulting Lenders); provided, however, that if the Administrative Agent is
a Defaulting Lender, the Administrative Agent shall continue to have all rights
provided for in this Loan Agreement, as the Administrative Agent only, with
respect to the administration of the Loan unless it is removed and replaced as
the Administrative Agent as provided in Section 10.8.

 

- 86 -



--------------------------------------------------------------------------------



 



(b) Any or all of the Non-Defaulting Lenders shall be entitled (but shall not be
obligated) to: (i) fund the aggregate amount that the Defaulting Lender has
failed to fund or pay to the Administrative Agent (such amount being called the
“Defaulted Amount”); and (ii) collect interest at the Default Rate on the
Defaulted Amount (after crediting all interest actually paid by Borrower on the
Defaulted Amount from time to time), either directly from the Defaulting Lender
or from amounts otherwise payable to the Defaulting Lender, for the period from
the date on which the Defaulted Amount was funded by the Non-Defaulting Lenders
until the date on which payment is made. If the Administrative Agent has funded
the Defaulted Amount, the Administrative Agent shall be entitled to collect
interest at the Default Rate from the Defaulting Lender on the Defaulted Amount
as set forth above, as if the Administrative Agent were a Non-Defaulting Lender
that had elected to fund the Defaulted Amount.
(c) In the event the Defaulted Amount is funded by any Non-Defaulting Lenders or
the Administrative Agent pursuant to Section 11.28(b) above, the Defaulting
Lender’s interest in the Loans, the Loan Documents and proceeds thereof shall be
subordinated to any Defaulted Amount funded by any Non-Defaulting Lenders or the
Administrative Agent pursuant to Section 11.28(b) above, plus all interest which
may be due in accordance with Section 11.28(b) above (to be applied pari passu
among the Non-Defaulting Lenders (including the Administrative Agent, unless the
Administrative Agent is the Defaulting Lender) funding the Defaulted Amount),
without necessity for executing any further documents; provided that such
Defaulting Lender’s interest in the Loan, the Loan Documents and the proceeds
thereof shall no longer be so subordinated if the Defaulted Amount funded by the
Non-Defaulting Lenders or the Administrative Agent (and all interest which has
accrued pursuant to Section 11.28(b) above) shall be repaid in full.
(d) If, following the payment in full of all amounts due pursuant to
Section 11.28(c) above to the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
which have funded all or any portion of any Defaulted Amount, there remains any
unfunded Defaulted Amount which has not been funded by the Non-Defaulting
Lenders, the Administrative Agent or the Defaulting Lender (“Unfunded Defaulted
Amount”), then a portion of the Defaulting Lender’s interest in the Loan, the
Loan Documents and the proceeds thereof equal to the amount of the Unfunded
Defaulted Amount (together with interest thereon at the rate applicable to the
Defaulted Amount from time to time pursuant to the Loan Documents) shall be
subordinated to the interests of the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
unless and until such Unfunded Defaulted Amount is funded either by one or more
Non -Defaulting Lenders, the Administrative Agent or the Defaulting Lender.
(e) Subject to the provisions of Section 11.8 and the definition of Eligible
Assignee, each Non-Defaulting Lender will have the right, but not the
obligation, in its sole discretion, to acquire at par all or a proportionate
share (based on the ratio of its Commitments to the aggregate amount of the
Commitments of all of the Non-Defaulting Lenders that elect to acquire a share
of the Defaulting Lender’s Commitment) of the Defaulting Lender’s Commitment,
including without limitation its proportionate share in the outstanding
principal balance of the Loan, and all rights and interests of the Defaulting
Lender under this Agreement and the other Loan Documents.

 

- 87 -



--------------------------------------------------------------------------------



 



(f) Nothing herein contained shall be deemed or construed to waive, diminish,
limit, prevent or estop the Administrative Agent, Borrower or any Lender from
exercising or enforcing any rights or remedies which may be available at law or
in equity as a result of or in connection with any default under this Agreement
by a Lender (including the right to bring suit against the Defaulting Lender to
recover the Defaulted Amount and interest thereon at the rate provided in this
Section 11.28).
ARTICLE 12
AMENDMENTS; CONSENTS
12.1. Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
Borrower or Guarantor therefrom, may in any event be effective unless in writing
signed by the Requisite Lenders (and, in the case of any amendment, modification
or supplement of or to any Loan Document to which Borrower or Guarantor is a
party, signed by each such party, and, in the case of any amendment,
modification or supplement to Section 3.2 or Article 10, signed by the
Administrative Agent), and then only in the specific instance and for the
specific purpose given; and, without the approval in writing of all the Lenders,
no amendment, modification, supplement, termination, waiver or consent may be
effective:
(a) To amend, modify, forgive, reduce or waive the principal of, or the amount
of principal, principal prepayments or the rate of interest payable on, any
Note, or the amount of the Aggregate Commitment, or the Percentage of any Lender
(except with respect to increases in the Aggregate Commitment up to
$1,250,000,000, as specifically provided for herein, provided that in no event
may a Lender’s Commitment be increased without such Lender’s consent) or the
amount of any Facility Fee payable to any Lender, or any other fee or amount
payable to any Lender under the Loan Documents or to waive an Event of Default
consisting of the failure of Borrower to pay when due principal, interest or any
fee;
(b) To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Note or any installment of
any fee, or to extend the term of the Commitments (other than pursuant to
Section 2.10);
(c) To amend the provisions of the definition of “Requisite Lenders” or
“Maturity Date”;
(d) To amend or waive this Section 12.1;
(e) To amend any provision of this Agreement that expressly requires the consent
or approval of all of the Lenders to require a lesser number of Lenders to
approve such action;
(f) To release Borrower or Guarantor from liability under the Loan Documents; or
(g) To change the manner or order of priority of distribution of any payments to
the Lenders or the Administrative Agent.

 

- 88 -



--------------------------------------------------------------------------------



 



No amendment, modification, supplement, extension, termination or waiver or
consent may be effective to require a Lender to fund more than its Percentage of
a Request for an Advance, a Swing Loan or a Letter of Credit without the
approval of any Lender affected thereby. There shall be no amendment,
modification or waiver of any provisions in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender and there shall be no
amendment, modification or waiver of any provisions in the Loan Documents with
respect to Letters of Credit without the consent of the Administrative Agent. If
the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten (10) Banking Days (or sooner
if such notice specifies a shorter period for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent. If the Lender does not so respond to the Administrative Agent within such
period, the Administrative Agent may issue a second request in writing to such
Lender for such consent, which shall include in the heading a notice in capital
letters that such request is a second request and that such Lender’s consent
shall be deemed to have been given if no response is received by the
Administrative Agent within five (5) Banking Days after such second request. If
that Lender fails to so respond to such second request within such period of
five (5) Banking Days, such Lender shall be deemed to have approved the request,
unless the consent or approval of all Lenders is required for the requested
action as provided under this Section 12.1, in which event failure to so respond
to such second request shall not be deemed to be an approval of such request.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.1 shall apply equally to, and shall be binding upon, all the
Lenders and the Administrative Agent.
[Signature pages follow.]

 

- 89 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Unsecured Credit
Agreement to be duly executed as of the date first above written.

                      BORROWER:    
 
                    BIOMED REALTY, L.P., a Maryland limited partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole            
General Partner    
 
               
 
      By:   /s/ Greg Lubushkin
 
            Print Name: Greg Lubushkin             Title: Chief Financial
Officer    
 
                    Address:    
 
                    BioMed Realty, L.P.         17190 Bernardo Center Drive     
    San Diego, CA 92128         Attn: Vice President, Real Estate Counsel      
  Telephone: (858) 207-5850         Facsimile: (858) 485-9843    

Signature Page to Agreement

 

S-1



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                KEYBANK NATIONAL ASSOCIATION,         as Administrative Agent  
 
 
           
 
  By:   /s/ Michael P. Szuba
 
        Print Name: Michael P. Szuba         Title: Vice President    
 
                Address:           KeyBank — Real Estate Capital         127
Public Square, 8th Floor          Mail Code: OH-01-27-0839         Cleveland, OH
44114         Telephone: (216) 689-5984         Facsimile: (216) 689-4997      
  Attention: Michael P. Szuba           LENDERS:    
 
            Commitment: $86,500,000   KEYBANK NATIONAL ASSOCIATION,        
individually and as Administrative Agent    
 
           
 
  By:   /s/ Michael P. Szuba
 
        Print Name: Michael P. Szuba         Title: Vice President    
 
                Address:    
 
                KeyBank — Real Estate Capital         127 Public Square, 8th
Floor          Mail Code: OH-01-27-0839         Cleveland, OH 44114        
Phone: (216) 689-5989         Facsimile: (216) 689-4997         Attention:
Michael P. Szuba    

Signature Page to Agreement

 

S-2



--------------------------------------------------------------------------------



 



              Commitment: $86,500,000   WELLS FARGO BANK, N.A., individually and
        as Syndication Agent    
 
           
 
  By:   /s/ Dale Northup
 
        Print Name: Dale Northup         Title: Vice President    
 
                Address:    
 
                Wells Fargo Bank, N.A.         401 B Street, Suite 1100         
San Diego, CA 92101         Telephone: (619) 699-3025         Facsimile:
(619) 699-3105         Attention: Dale Northup, Vice President    

Signature Page to Agreement

 

S-3



--------------------------------------------------------------------------------



 



              Commitment: $60,000,000   U.S. BANK NATIONAL ASSOCIATION,        
a national banking association, individually and as         Documentation Agent
   
 
           
 
  By:   /s/ Michael Paris
 
        Name: Michael Paris         Title: Vice President    
 
                Address:    
 
                U.S. Bank National Association         4747 Executive Drive, 3rd
Floor          San Diego, CA 92121         Telephone: (858) 334-0703        
Facsimile: (858) 334-_____         Attention: Michael Parris    

Signature Page to Agreement

 

S-4



--------------------------------------------------------------------------------



 



              Commitment: $60,000,000   RAYMOND JAMES BANK, FSB    
 
           
 
  By:   /s/ Alexander L. Rody
 
        Print Name: Alexander L. Rody         Title: Senior Vice President    
 
                Address:    
 
                710 Carillon Parkway          St. Petersburg, FL 33716        
Telephone: (727) 567-4196         Facsimile: (727) 567-8830         Attention:
Thomas G. Scott    

Signature Page to Agreement

 

S-5



--------------------------------------------------------------------------------



 



              Commitment: $50,000,000   UBS LOAN FINANCE LLC    
 
           
 
  By:   /s/ Irja R. Otsa
 
        Print Name: Irja R. Otsa         Title: Associate Director    
 
           
 
  By:   /s/ Mary E. Evans
 
        Print Name: Mary E. Evans         Title: Associate Director    
 
                Address:    
 
                677 Washington Boulevard          Stamford, CT 06901        
Telephone: (203) 719-3167         Facsimile: (203) 719-3888         Attention:
Denise Bushee    

Signature Page to Agreement

 

S-6



--------------------------------------------------------------------------------



 



              Commitment: $50,000,000   MORGAN STANLEY BANK, N.A.    
 
           
 
  By:   /s/ Melissa James
 
        Print Name: Melissa James         Title: Authorized Signatory    
 
                Address:    
 
                One Utah Center         201 South Main Street, 5th Floor       
  Salt Lake City, UT 84111         Telephone: (801) 236-3655         Facsimile:
(718) 233-0967         Attention: Carrie D. Johnson    

Signature Page to Agreement

 

S-7



--------------------------------------------------------------------------------



 



              Commitment: $50,000,000   DEUTSCHE BANK TRUST COMPANY        
AMERICAS    
 
           
 
  By:   /s/ J.T. Johnston Coe
 
        Print Name: J.T. Johnston Coe         Title: Managing Director    
 
           
 
  By:   /s/ George R. Reynolds
 
        Print Name: George R. Reynolds         Title: Director    
 
                Address:    
 
                Deutsche Bank Securities, Inc.         200 Crescent Court,
Suite 550          Dallas, TX 75201         Telephone: (214) 740-7904        
Facsimile: (214) 740-7910         Attention: Linda Davis, Director    

Signature Page to Agreement

 

S-8



--------------------------------------------------------------------------------



 



              Commitment: $43,000,000   THE SUMITOMO MITSUI BANKING        
CORPORATION    
 
           
 
  By:   /s/ William G. Karl
 
        Print Name: William G. Karl         Title: General Manager    
 
                Address:    
 
                601 South Figueroa Street, Suite 1800          Los Angeles, CA
90017         Telephone: (213) 452-7800         Facsimile: (213) 623-6832      
  Attention: William G. Karl, General Manager    

Signature Page to Agreement

 

S-9



--------------------------------------------------------------------------------



 



              Commitment: $43,000,000   RBS CITIZENS, N.A. dba CHARTER ONE    
 
           
 
  By:   /s/ Michelle L. Lyles
 
        Print Name: Michelle L. Lyles         Title: Assistant Vice President  
 
 
                Address:    
 
                1215 Superior Avenue          6th Floor M/C: OHS-675         
Cleveland, Ohio 44114         Telephone: 216.277.0051         Facsimile:
216.277.4600         Attention: Erin L. Mahon    

Signature Page to Agreement

 

S-10



--------------------------------------------------------------------------------



 



              Commitment: $43,000,000   REGIONS BANK    
 
           
 
  By:   /s/ Cathy Baillis
 
        Print Name: Cathy Baillis         Title: Senior Vice President    
 
                Address:    
 
                3050 Peachtree Road NW, Suite 400          Atlanta, GA 30305    
    Telephone: (404) 995-7648         Facsimile: (404) 279-7475        
Attention: Paul Burgan, Vice President    

Signature Page to Agreement

 

S-11



--------------------------------------------------------------------------------



 



              Commitment: $43,000,000   PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Tyler Lowry
 
        Print Name: Tyler Lowry         Title: Assistant Vice President    
 
                Address:    
 
                249 Fifth Avenue          One PNC Plaza, P1-POPP-19-3        
Pittsburgh, PA 15222         Telephone: (412) 768-1821         Facsimile:
(412) 762-6500         Attention: Tyler Lowry, Assistant Vice President    

Signature Page to Agreement

 

S-12



--------------------------------------------------------------------------------



 



              Commitment: $30,000,000   COMERICA BANK      
 
  By:   /s/ Charles Weddell
 
        Print Name: Charles Weddell         Title: Vice President    
 
                Address:    
 
                3551 Hamlin Road, MC2390          Auburn Hills, MI 48326        
Telephone: (248) 371-6283         Facsimile: (248) 371-7920         Attention:
Charles Weddell, Vice President    

Signature Page to Agreement

 

S-13



--------------------------------------------------------------------------------



 



              Commitment: $30,000,000   TD BANK, N.A.    
 
           
 
  By:   /s/ David Yesue
 
        Print Name: David Yesue         Title: Vice President    
 
                Address:    
 
                Commercial Real Estate Lending         TD Bank, N.A.         370
Main Street, 2nd Floor          Worcester, MA 01608         Telephone:
(508) 368-6921         Facsimile: (508) 368-6522         Attention: David Yesue,
Vice President    

Signature Page to Agreement

 

S-14



--------------------------------------------------------------------------------



 



              Commitment: $25,000,000   SOVEREIGN BANK    
 
           
 
  By:   /s/ Peter A. Olivier
 
        Print Name: Peter A. Olivier         Title: Senior Vice President    
 
                Address:    
 
                75 State Street          Boston, MA 02109         Telephone:
(617) 346-7314         Facsimile: (617) 757-5852         Attention: Amit Shah,
Credit Officer    

Signature Page to Agreement

 

S-15



--------------------------------------------------------------------------------



 



              Commitment: $10,000,000   THE BANK OF EAST ASIA, LIMITED, LOS    
    ANGELES BRANCH    
 
           
 
  By:   /s/ Chong Tan
 
        Print Name: Chong Tan         Title: Vice President and Credit Manager  
 
 
           
 
  By:   /s/ David Loh
 
        Print Name: David Loh         Title: Chief Lending Officer    
 
                Address:    
 
                388 East Valley Boulevard, Suite 218          Alhambra, CA 91801
        Telephone: (626) 656-8838         Facsimile: (626) 656-8833        
Attention: Jonathan Kuo    

Signature Page to Agreement

 

S-16



--------------------------------------------------------------------------------



 



              Commitment: $10,000,000   BANK HAPOALIM BM    
 
           
 
  By:   /s/ Charles McLaughlin
 
        Print Name: Charles McLaughlin         Title: Senior Vice President    
 
           
 
  By:   /s/ James Surless
 
        Print Name: James Surless         Title: Vice President    
 
                Address:    
 
                1177 Avenue of the Americas          New York, NY 10036        
Telephone: (212) 782-2342         Facsimile: (212) 782-2382         Attention:
Charles McLaughlin,         Senior Vice President    

Signature Page to Agreement

 

S-17



--------------------------------------------------------------------------------



 



              Commitment: $10,000,000   MEGA INTERNATIONAL COMMERCIAL        
BANK CO., LTD., NEW YORK BRANCH    
 
           
 
  By:   /s/ Priscilla Hsing
 
        Printed Name: Priscilla Hsing         Title: VP & DGM    
 
                Address:    
 
                65 Liberty Street          New York, NY 10005         Telephone:
(212) 815-9107         Facsimile: (212) 766-5006         Attention: Ifen Lee    

Signature Page to Agreement

 

S-18



--------------------------------------------------------------------------------



 



              Commitment: $10,000,000   LAND BANK OF TAIWAN, NEW YORK BRANCH    
 
           
 
  By:   /s/ Henry Leu
 
        Print Name: Henry Leu         Title: Senior Vice President and General
Manager    
 
                Address:    
 
                100 Wall Street, 14th Floor          New York, NY 10005        
Telephone: (917) 542-0232         Facsimile: (917) 542-0288         Attention:
Mitch Chang, Manager    

Signature Page to Agreement

 

S-19



--------------------------------------------------------------------------------



 



              Commitment: $10,000,000   CHANG HWA COMMERCIAL BANK, LTD.,        
NEW YORK BRANCH    
 
           
 
  By:   /s/ Eric Y.S. Tsai
 
        Print Name: Eric Y.S. Tsai         Title: Vice President and General
Manager    
 
                Address:    
 
                685 Third Avenue, 29th Floor          New York, NY 10017        
Telephone: (212) 651-9770 Ext. 24         Facsimile: (212) 651-9785        
Attention: Lauren Chen, Loan Officer    

Signature Page to Agreement

 

S-20



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment and Acceptance”) dated
as of                     , 201  _____, is made by and between
                     (“Assignor”) and                                         
(“Assignee”).
RECITALS
WHEREAS, Assignor is party to that certain Unsecured Credit Agreement dated as
of July 14, 2011 (as it may have been or hereafter may be amended, amended and
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”), among BioMed Realty, L.P. (“Borrower”), the several financial
institutions from time to time party thereto (collectively, including Assignor,
“Lenders”), and KeyBank National Association, as administrative agent for
Lenders (in such capacity, “Agent”). Capitalized terms used in this Assignment
and Acceptance and not defined herein have the meanings given to them in the
Credit Agreement;
WHEREAS, as provided under the Credit Agreement, Assignor has committed to
making advances to fund Loans to Borrower in an aggregate principal amount, when
combined with Assignor’s Percentage of any Letter of Credit Exposure and Swing
Loans, not to exceed $                     outstanding at any one time (the
“Line Commitment”). Assignor also has the option, but not the commitment, to
make Competitive Bid Advances to Borrower as provided under the Credit
Agreement.
WHEREAS, as of the Effective Date (defined below), the aggregate outstanding
principal amount of Advances owing by Borrower to Assignor equals
$                     of which $                     are Line Advances and
$                     are Competitive Bid Advances; and
WHEREAS, Assignor wishes to assign to Assignee [a portion] [all] of the rights
and obligations of Assignor under the Credit Agreement in respect of its Line
Commitment, in an aggregate amount equal to $                     (the “Assigned
Amount”) on the terms and subject to the conditions set forth herein, and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1. Assignment and Acceptance.
1.1 Subject to the terms and conditions of this Assignment and Acceptance,
(i) Assignor hereby sells, transfers and assigns to Assignee, and (ii) Assignee
hereby purchases, assumes and undertakes from Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance)  _____% (the “Assignee’s Percentage Share”) of the Line Commitment
of Assignor [together with Assignor’s rights to make Competitive Bid Advances],
and (B) all related rights, benefits, obligations, liabilities and indemnities
of Assignor under and in connection with the Credit Agreement and the other Loan
Documents.

 

EXHIBIT A-1



--------------------------------------------------------------------------------



 



1.2 With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Credit Agreement and shall succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning the payment of
indemnification, with a Line Commitment in an amount equal to the Assigned
Amount (plus the amount of Assignee’s existing Line Commitment, if any).
Assignee agrees that it will perform in accordance with its terms all of the
obligations that it is required to perform as a Lender under the Credit
Agreement. It is the intent of the parties hereto that the Line Commitment of
Assignor shall, as of the Effective Date, be reduced by an amount equal to the
Assigned Amount and Assignor shall relinquish its rights and be released from
its obligations under the Credit Agreement to the extent such obligations have
been assumed by Assignee; provided, however, that Assignor shall not relinquish
its rights to be indemnified by Borrower under Sections 11.11 and 11.22 of the
Credit Agreement or any other similar indemnity provisions of the Loan Documents
to the extent such rights relate to the time prior to the Effective Date.
1.3 After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Line Commitment will be $                    .
1.4 After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Line Commitment will be $                    .
2. Payments.
2.1 As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount [as agreed to between the Assignor and
Assignee] [equal to $                    , representing Assignee’s Percentage of
the principal amount of all outstanding Advances under the Loan Documents].
2.2 Assignor further agrees to pay to Agent an assignment fee in the amount
specified in Section 11.8(d) of the Credit Agreement.
2.3 Assignee shall be entitled to Assignee’s Percentage of any Facility Fees,
any Letter of Credit Fees and any extension fees accruing on Assignee’s Line
Commitment from and after the Effective Date, together with the following
portions of the commitment fees and any other fees payable to Assignor:
[None, unless specified].
3. Re-Allocation of Payments. Any interest, fees (except as may otherwise be
specified in Section 2.3 above) and other payments accrued to the Effective Date
with respect to the Line Commitment or the outstanding Advances of Assignor
shall be for the account of Assignor. Any interest, fees (except as may
otherwise be specified in Section 2.3 above) and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of Assignee. Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts that it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts that it may receive promptly upon
receipt.

 

EXHIBIT A-2



--------------------------------------------------------------------------------



 



4. Independent Credit Decision. Assignee (a) acknowledges that it has received a
copy of the Credit Agreement and the Exhibits thereto, together with copies of
the most recent financial statements referred to in Section 7.1 of the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to enter into this
Assignment and Acceptance; and (b) agrees that it will, independently and
without reliance upon Assignor, Agent or any other Lender and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
5. Effective Date; Notices.
5.1 As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be                     , 201  _____  (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:
(a) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;
(b) the consent of Agent and Parent required for an effective assignment of the
Assigned Amount by Assignor to Assignee under Section 11.8(b) of the Credit
Agreement shall have been duly obtained and shall be in full force and effect as
of the Effective Date;
(c) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and
(d) the assignment fee referred to in Section 2.2 hereof shall have been paid to
Agent.
5.2 Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrower and Agent for acknowledgment by Agent, a Notice of
Assignment substantially in the form attached hereto as Schedule 1.
6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]
6.1 Assignee hereby appoints and authorizes Assignor to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the Lenders pursuant to the terms of the Credit
Agreement.
6.2 Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Credit Agreement.]
7. Withholding Tax. Assignee (a) represents and warrants to Lenders, Agent and
Borrower that under applicable Law and treaties no tax will be required to be
withheld by Lenders with respect to any payments to be made to Assignee
hereunder, (b) agrees to comply with (if it is organized under the Laws of any
jurisdiction other than the United States or any state thereof) Section 11.21 of
the Credit Agreement prior to the time that Agent or Borrower is required to
make any payment of principal, interest or fees hereunder or under the Loan
Documents to Assignee.

 

EXHIBIT A-3



--------------------------------------------------------------------------------



 



8. Representations and Warranties.
8.1 Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it, and constitutes the
legal, valid and binding obligation of Assignor, enforceable against Assignor in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other Laws of general application
relating to or affecting creditors’ rights and to general equitable principles.
8.2 Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto. Assignor makes no
representation or warranty in connection with, and assumes no responsibility
with respect to, the solvency, financial condition or statements of Borrower, or
the performance or observance by Borrower of any of its respective obligations
under the Credit Agreement or any other instrument or document furnished in
connection therewith.
8.3 Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder; (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance; and apart from any agreements or
undertakings or filings required by the Credit Agreement, no further action by,
or notice to, or filing with, any Person is required of it for such execution,
delivery or performance; (iii) this Assignment and Acceptance has been duly
executed and delivered by it, and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other Laws of general application relating to or affecting
creditors’ rights and to general equitable principles; and (iv) it satisfies the
requirements of an Eligible Assignee under the Credit Agreement.

 

EXHIBIT A-4



--------------------------------------------------------------------------------



 



9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrower or Agent, that may be required in
connection with the assignment and assumption contemplated hereby.
10. Miscellaneous.
10.1 Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.
10.2 All payments made hereunder shall be made without any set-off or
counterclaim.
10.3 Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.
10.4 This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
10.5 THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAWS OF NEW YORK. Assignor and Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in the State of
New York over any suit, action or proceeding arising out of or relating to this
Assignment and Acceptance, and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State or
Federal court. Each party to this Assignment and Acceptance hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.
10.6 ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND AGREEMENTS OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR
WRITTEN).

 

EXHIBIT A-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

                      [ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Address:    
 
                         
 
                         
 
                         
 
                    [ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Address:    
 
                         
 
                         
 
                         

 

EXHIBIT A-6



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO EXHIBIT A
NOTICE OF ASSIGNMENT AND ACCEPTANCE
                    , 20_____ 

To Agent:

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Real Estate Capital
To Borrower:
BioMed Realty, L.P.
17140 Bernardo Center Drive
Suite 222
San Diego, California 92128
Ladies and Gentlemen:
We refer to the Unsecured Credit Agreement dated as of July 14, 2011 (as it may
be amended, amended and restated, modified, supplemented or renewed from time to
time, the “Credit Agreement”) among BioMed Realty, L.P. (“Borrower”), the
Lenders referred to therein and KeyBank National Association, as administrative
agent for the Lenders (in such capacity, “Agent”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.
1. We hereby give you notice of, and request your consent to, the assignment by
                     (“Assignor”) to                      (“Assignee”) of
 _____% of the right, title and interest of Assignor in and to the Credit
Agreement (including, without limitation, the right, title and interest of
Assignor in and to the Line Commitment of Assignor and all outstanding Advances
made by Assignor) pursuant to the Assignment and Acceptance Agreement attached
hereto (the “Assignment and Acceptance”). Before giving effect to such
assignment, Assignor’s Line Commitment is $                    , and the
aggregate amount of its outstanding Advances is $                    . Following
such assignment, Assignor’s Line Commitment will be $                    , and
Assignee’s Line Commitment will be $                    .
2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Credit Agreement as fully and to the
same extent as if Assignee were the Lender originally holding such interest in
the Credit Agreement.

 

EXHIBIT A-7



--------------------------------------------------------------------------------



 



3. The following administrative details apply to Assignee:
(A) Notice Address:

             
 
  Name:        
 
  Address:  
 
   
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
  Attention:        
 
  Telephone:  
 
   
 
  Telecopier:  
 
   
 
     
 
   

(B) Assignee’s Payment Instructions to Agent:

             
 
  Account #:        
 
  At:  
 
   
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
  Reference:        
 
  Attention:  
 
   
 
     
 
   

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

EXHIBIT A-8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

                      Very truly yours,    
 
                    [ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:
KEYBANK NATIONAL ASSOCIATION,
as Agent

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

              BIOMED REALTY, L.P., a Maryland limited partnership,
as Borrower    
 
            By:   BioMed Realty Trust, Inc., its sole
General Partner    
 
           
 
  By:        
 
  Print Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

EXHIBIT A-9



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[To be delivered on the Closing Date, and thereafter as provided in
Section 7.1(b)]]

     
TO:
  KeyBank National Association (“Agent”) and Lenders (as defined below).

Reference is hereby made to that certain Unsecured Credit Agreement dated as of
July 14, 2011 (as it may have been or may hereafter be amended, amended and
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”), by and among BioMed Realty, L.P., a Maryland limited partnership
(“Borrower”), Agent, as Administrative Agent, and the Lenders (as defined in the
Credit Agreement). All capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement. This
document is a “Compliance Certificate” as defined in the Credit Agreement.
Borrower hereby represents and warrants to Agent and Lenders as of the date
hereof:
1. (i) No Event of Default or Default has occurred and is continuing, and
(ii) all representations and warranties of Borrower set forth in Article 4 of
the Credit Agreement are true and correct in all material respects, except for
changes to the representations and warranties that were permitted under the
Credit Agreement.
2. The financial statements delivered to Agent concurrently herewith are true
and correct, fairly present in all material respects the respective financial
condition of the Consolidated Group as of the date of such statements and have
been prepared in accordance with Generally Accepted Accounting Principles,
except as provided therein.
3. Without limiting the generality of the representations and warranties made
above, as of the Fiscal Quarter ending                     , 201_:
(a) the Overall Leverage Ratio is  _____%, which is [in compliance] [not in
compliance] with Section 6.5 of the Credit Agreement (see Item A of Schedule 4
attached hereto).
(b) the Unsecured Leverage Ratio is  _____%, which is [in compliance] [not in
compliance] with Section 6.6 of the Credit Agreement (see Item B of Schedule 4
attached hereto).
(c) the Fixed Charge Coverage Ratio is  _____  to  _____, which is [in
compliance] [not in compliance] with Section 6.7 of the Credit Agreement (see
Item C of Schedule 4 attached hereto).
(d) All Distributions made during such Fiscal Quarter were made in compliance
with Section 6.8 of the Credit Agreement.
(e) the Net Worth is $                    , which is [in compliance] [not in
compliance] with Section 6.9 of the Credit Agreement (see Item E of Schedule 4
attached hereto).

 

EXHIBIT B-1



--------------------------------------------------------------------------------



 



(f) the Unsecured Debt Service Coverage Ratio is  _____  to  _____, which is [in
compliance] [not in compliance] with Section 6.10 of the Credit Agreement (see
Item F of Schedule 4 attached hereto).
(g) the Gross Asset Value is $                     (see Item J of Schedule 4
attached hereto).
(h) the Secured Indebtedness of the Consolidated Group is  _____% of the Gross
Asset Value, which is [in compliance] [not in compliance] with Section 6.11 of
the Credit Agreement (see Item G of Schedule 4 attached hereto).
(i) the total value of undeveloped land (valued at cost) owned by the
Consolidated Group and the Consolidated Group Pro Rata Share of undeveloped land
owned by Investment Affiliates is $                    .
(j) the total amount invested by the Consolidated Group in Projects owned by the
Consolidated Group that are under development, plus the Consolidated Group Pro
Rata Share of the total amount invested in Projects owned by Investment
Affiliates that are under development, is $                    .
(k) the aggregate amount invested by the Consolidated Group in or with respect
to Investment Affiliates is $                    .
(l) the aggregate amount invested by the Consolidated Group directly or
indirectly in life science industry and related companies as described in
Section 6.13(d) of the Credit Agreement is $                    .
(m) the aggregate amount invested by the Consolidated Group in the Investments
listed as subparagraphs (i), (j), (k) and (l) above is $                    , or
 _____% of the Gross Asset Value, which is [in compliance] [not in compliance]
with Section 6.13 of the Credit Agreement.
4. Schedule 1 attached hereto sets forth each “new” (i.e., not identified in the
Credit Agreement or in any Compliance Certificate previously delivered to Agent)
Subsidiary or Investment Affiliate of Borrower or Guarantor, and certain
information with respect to such entity, as required by Section 7.1(n) of the
Credit Agreement.
5. Schedule 2 attached hereto sets forth certain information (not otherwise
included in the financial statements or other information presented to Agent),
as required by Section 7.1(o) of the Credit Agreement.
6. Schedule 3 attached hereto sets forth the current calculation of the Total
Unencumbered Asset Value. Appropriate back-up calculations (in form and detail
reasonably required by Agent) [are/are not] also provided with this Compliance
Certificate.
7. Schedule 4 attached hereto sets forth calculations with respect to the
financial covenants referenced above. Appropriate back-up calculations (in form
and detail approved by Agent) [are/are not] also provided with this Compliance
Certificate.

 

EXHIBIT B-2



--------------------------------------------------------------------------------



 



8. This Compliance Certificate is executed as of the date stated below by a
Senior Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein (and in any accompanying backup
calculations or other information) to be true and correct in all material
respects.
Dated as of                     , 201___
“BORROWER”

                      BIOMED REALTY, L.P., a Maryland limited partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole general Partner  
 
 
               
 
  By                          
 
      Name  
 
   
 
      Title  
 
   

 

EXHIBIT B-3



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO EXHIBIT B

NEW SUBSIDIARIES OR INVESTMENT AFFILIATES

                                                              [Other            
                  Information                               Reasonably          
            Description of     Required by   Name   Structure     Ownership    
Property Owned     Agent]  
1.
                               
2.
                               
3.
                               

 

EXHIBIT B-4



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO EXHIBIT B
INFORMATION REGARDING
PROJECTS AND INDEBTEDNESS

I.  
Projects Owned by the Consolidated Group or in which a member of the
Consolidated Group Owns an Interest.

                          Description and Location                   of Project
  Type of Interest Held     Acquisition Date     Acquisition Cost  
1.
                       
2.
                       
3.
                       

II.  
Indebtedness of the Consolidated Group .

                                                          Original   Current    
                                      Principal   Amount             Maturity  
  Extension     Interest             Recourse/   Amount   Outstanding     Holder
    Date     Options     Rate     Collateral     Nonrecourse  
1.
                                                       
2.
                                                       
3.
                                                       

III.  
Unstabilized Projects.

                  Description and Location of             Project   Status of
Development     Name of Owner  
1.
               
2.
               
3.
               

 

EXHIBIT B-5



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO EXHIBIT B

TOTAL UNENCUMBERED ASSET VALUE CALCULATION
Contributions of Unencumbered Projects to Total Unencumbered Asset Value (All
amounts previously multiplied by BioMed Pro Rata Share or Consolidated Group Pro
Rata Share where applicable)

                                                              Contribution to  
                            Total Unencumbered               Applicable     Cost
Basis or     Asset Value Before   Property Description   Adjusted NOI*    
Capitalization Rate     Acquisition Cost **     Reductions  
1.
  $               $       $    
2.
  $               $       $    
__.
  $               $       $    
 
                          $                       
Single Project Concentration Reduction***
                          $ (                     )
Non-Wholly Owned Reduction****
                          $ (                     )
Unstabilized Project Reduction*****
                          $ (                     )
Unencumbered Land Parcel Reduction******
                          $ (                     )
 
                          $                       

      *  
For Unencumbered Projects other than Unstabilized Projects and Projects acquired
after first day of applicable Fiscal Quarter
  **  
For Unencumbered Projects that are Unstabilized Projects or are Projects
acquired after first day of applicable Fiscal Quarter
  ***  
No individual Income-Producing Project may contribute more than 20% of the total
amount of the Total Unencumbered Asset Value, as provided in the definition
thereof.
  ****  
Unencumbered Projects not owned by Borrower or a Wholly-Owned Subsidiary in the
aggregate cannot contribute more than 10% of the total amount of the Total
Unencumbered Asset Value, as provided in the definition thereof.
  *****  
Unstabilized Projects in the aggregate cannot contribute more than 10% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.
  ******  
Unencumbered land parcels in the aggregate cannot contribute over 5% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.



 

EXHIBIT B-6



--------------------------------------------------------------------------------



 



SCHEDULE 4 TO EXHIBIT B
FINANCIAL COVENANTS CALCULATION

         
A. Compliance with Section 6.5 of the Credit Agreement (Overall Leverage Ratio)
       
 
       
1. Consolidated Outstanding Indebtedness
  $                       
 
       
2. Gross Asset Value
  $                       
 
       
3. Overall Leverage Ratio (Line A1 divided by Line A2 multiplied by 100)
                         %
 
       
Line A3 shall be less than or equal to 60%
       
 
       
B. Compliance with Section 6.6 of the Credit Agreement (Unsecured Leverage
Ratio)
       
 
       
1. Total Unsecured Indebtedness
  $                       
 
       
2. Total Unencumbered Asset Value
  $                       
 
       
3. Unsecured Leverage Ratio (Line B1 divided by Line B2 multiplied by 100)
                         %
 
       
Line B3 shall be less than or equal to 60%
       
 
       
C. Compliance with Section 6.7 of the Credit Agreement (Fixed Charge Coverage)
       
 
       
1. Adjusted EBITDA
  $                       
 
       
2. Interest Expense
  $                       
 
       
3. Scheduled principal payments due and payable for most recent fiscal quarter
for which financial results have been reported (excluding balloon payments)
  $                       
 
       
4. Preferred Distributions of Consolidated Group
  $                       
 
       
5. Preferred Distributions of each Investment Affiliate multiplied by
Consolidated Group Pro Rata Share for such Affiliate
  $                       
 
       
6. Fixed Charge Coverage ratio (Line C1 to the sum of Line C2 thru Line C5)
  ___ to ____
 
       
Line C6 shall be greater than or equal to 1.50 to 1.00.
       
 
       
D. [Intentionally Omitted.]
       

 

EXHIBIT B-7



--------------------------------------------------------------------------------



 



         
E. Compliance with Section 6.9 of the Credit Agreement (Net Worth)
       
 
       
1. Gross Asset Value
  $                       
 
       
2. Consolidated Outstanding Indebtedness
  $ (                     )
 
       
3. Net Worth (Line E1 minus Line E2)
  $                       
 
       
4. Minimum Net Worth established at the Closing Date
  $ 2,000,000,000  
 
       
5. Net proceeds from all Equity Offerings after the Closing Date
  $                       
 
       
6. Line E4 plus the product of .75 and Line E5
  $                       
 
       
Line E3 shall be greater than or equal to Line E6.
       
 
       
F. Compliance with Section 6.10 of the Credit Agreement (Unsecured Debt Service
Coverage)
       
 
       
1. Adjusted Unencumbered NOI
  $                       
 
       
2. Unsecured Debt Service Amount
  $                       
 
       
3. Unsecured Debt Service Coverage Ratio (Line F1 to Line F2)
             to           
 
       
Line F3 shall be greater than or equal to 2.00 to 1.00.
       
 
       
G. Compliance with Section 6.11 of the Credit Agreement (Secured Indebtedness)
       
 
       
1. Secured Indebtedness of the Consolidated Group
  $                       
 
       
2. Gross Asset Value
  $                       
 
       
3. Percentage (Line G1 divided by Line G2 multiplied by 100)
                         %
 
       
Line G3 shall be less than or equal to 40%.
       
 
       
H. Intentionally Omitted.
       
 
       
I. Calculation of Adjusted EBITDA (applicable fiscal quarter)
       
 
       
1. Net Income
  $                       
 
       
2. Interest
  $                       
 
       
3. Income Taxes
  $                       
 
       
4. Minority Interest
       
 
       
5. Depreciation and amortization
  $                       

 

EXHIBIT B-8



--------------------------------------------------------------------------------



 



         
6. Gains and losses on sale of investments and joint ventures
  $                       
 
       
7. Gains and losses on the disposition of discontinued operations
  $                       
 
       
8. Required rent adjustments and amortization of intangibles
  $                       
 
       
9. Transaction costs of acquisitions not permitted to be capitalized
  $                       
 
       
10. Impairment charges, property valuation losses, gains and/or losses related
to the extinguishment of debt and non-cash charges necessary to record interest
rate contracts at fair value
  $                       
 
       
11. Other non-cash expenses (including non-cash compensation, non-cash severance
and other non-cash restructuring charges, to the extent not actually paid as a
cash expense)
  $                       
 
       
12. Extraordinary or non-recurring items
  $                       
 
       
13. Effect of any adjustment resulting from a change in accounting principles in
determining Net Income
  $                       
 
       
14. Capital Reserves for Consolidated Group (divided by four (4))
  $ (                     )
 
       
15. EBITDA attributable to Investment Affiliates
  $                       
 
       
16. Capital Reserves for Investment Affiliates (divided by four (4))
  $ (                     )
 
       
17. Adjusted EBITDA (the sum of Lines I1 through I13 minus Line I14 plus Line
I15 minus Line I16)
  $                       
 
       
J. Calculation of Gross Asset Value
       
 
       
1. Adjusted NOI (including Consolidated Group Pro Rata Share of the Adjusted NOI
attributable to Projects owned by Investment Affiliates but excluding CFLS
Project and Properties with negative Adjusted NOI)
  $                       
 
       
2. Adjusted NOI from:
       
(a) Unstabilized Projects (including Consolidated Group Pro Rata Share of the
Adjusted NOI attributable to Projects owned by Investment Affiliates);
  $ (                     )
(b) Projects first acquired after first day of quarter
  $ (                     )
(c) Projects disposed of during or after quarter (including Consolidated Group’s
Pro Rata Share of any such Projects disposed of by Investment Affiliates)
  $ (                     )
(d) Total
  $ (                     )
 
       
3. General Capitalization Rate:
    7.75 %

 

EXHIBIT B-9



--------------------------------------------------------------------------------



 



         
4. Base Adjusted NOI Capitalized (Line J1 minus Line J2(d) divided by Line J3)
  $                       
 
       
5. Adjusted NOI for CFLS Project
  $                       
 
       
6. Capitalization Rate for CFLS Project
    6.50 %
 
       
7. CFLS Project Value (Line J5 divided by Line J3)
  $                       
 
       
8. Unstabilized Projects (valued on Adjusted NOI — Line J2(a) divided by Line
J3)
  $                       
 
       
9. Unstabilized Projects (valued at cost basis)
  $                       
 
       
10. Projects acquired after first day of quarter (valued at acquisition cost)
  $                       
 
       
11. Cash and Cash Equivalents
  $                       
 
       
12. Gross Asset Value (before raw land) (the sum of Lines J4, J7, the greater of
Lines J8 and J9, J10 and J11)
  $                       
 
       
13. Raw land held for development and including Consolidated Group’s Pro Rata
Share of any such land owned by Investment Affiliates (valued at acquisition
cost)
  $                       
 
       
14. 10% of Line J12
  $                       
 
       
15. Total Gross Asset Value (Line J12 plus the lesser of Lines J13 and J14)
  $                       
 
       
K. Calculation of Funds from Operations:
       
 
       
1. Net Income (or Deficit)
  $                       
 
       
2. Gains for property sales
  $                       
 
       
3. Losses from property sales
  $                       
 
       
4. Depreciation and amortization (including applicable amount attributable from
Projects owned by Investment Affiliates)
  $                       
 
       
5. Preferred Distributions
  $                       
 
       
6. Minority Interest of Exchangeable Operating Partnership Units
  $                       
 
       
7. Gains from Debt Extinguishment and Derivatives
  $                       
 
       
8. Losses from Debt Extinguishment and Derivatives
  $                       
 
       
9. Funds From Operation (Line K1 minus Line K2 plus K3 plus K4 plus K5 plus K6
minus K7 plus K8)
  $                       

 

EXHIBIT B-10



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPETITIVE BID QUOTE REQUEST
(Section 2.4(b))

     
To:
  KeyBank National Association
as administrative agent (the “Administrative Agent”)
 
   
From:
  BioMed Realty, L.P.
 
   
Re:
  Unsecured Credit Agreement dated as of July 14, 2011, as amended among the
Borrower, the Lenders from time to time party thereto, KeyBank National
Association, as Administrative Agent for the Lenders (as amended, supplemented
or otherwise modified from time to time through the date hereof, the
“Agreement”)

1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.
2. We hereby give notice pursuant to Section 2.4(b) of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Loan(s):
Borrowing Date:                     , 201_____ 
Principal Amount1           Interest Period2
3. Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate].
4. The Competitive Bid Loan [shall not be prepayable] [shall be prepayable in
whole or in part in accordance with the terms and conditions of the Agreement,
and on the following special terms specific to this Competitive Bid Loan:
                    ].
 

      1  
Amount must be at least $25,000,000 and an integral multiple of $1,000,000.
  2  
One, two, three or six months, or one to one hundred-eighty days, subject to the
provisions of the definitions of LIBOR Interest Period and Absolute Interest
Period.

 

EXHIBIT C-1-1



--------------------------------------------------------------------------------



 



5. Upon acceptance by the undersigned of any or all of the Competitive Bid Loans
offered by Lenders in response to this request, the undersigned shall be deemed
to affirm as of the Borrowing Date thereof the representations and warranties
made in Article VI of the Agreement except to the extent any such representation
or warranty is stated to relate solely to an earlier date in which case such
representation or warranty shall be reaffirmed as of such earlier date.

                      “Borrower”    
 
                    BIOMED REALTY, L.P., a Maryland limited partnership    
 
               
 
  By:   BioMed Realty Trust, Inc., its sole general Partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT C-1-2



--------------------------------------------------------------------------------



 



EXHIBIT C-2
INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.4(c))

     
To:
  Each of the Lenders party to the Agreement referred to below
 
   
Re:
  Invitation for Competitive Bid Quotes to BioMed Realty, L.P. (the “Borrower”)

Pursuant to Section 2.4(c) of the Unsecured Credit Agreement dated as of
July 14, 2011 as amended from time to time, among the Borrower, the lenders from
time to time party thereto, and KeyBank National Association as Administrative
Agent for the Lenders (as amended, supplemented or otherwise modified from time
to time through the date hereof, the “Agreement”), we are pleased on behalf of
the Borrower to invite you to submit Competitive Bid Quotes to the Borrower for
the following proposed Competitive Bid Loan(s):
Borrowing Date:                     , 201_____ 
Principal Amount           Interest Period
Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate]. Such Competitive Bid Loans shall [not] be subject to prepayment
[in accordance with the plans and conditions of the Agreement]. Your Competitive
Bid Quote must comply with Section 2.4(c) of the Agreement and the foregoing.
Capitalized terms used herein have the meanings assigned to them in the
Agreement.
Please respond to this invitation by no later than [10:00 a.m.] (Cleveland time)
on                     , 201            .

                      KEYBANK NATIONAL ASSOCIATION, as Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT C-3
COMPETITIVE BID QUOTE
(Section 2.4(d))
                    , 201_

     
To:
  KeyBank National Association, as Administrative Agent  
Re:
  Competitive Bid Quote to BioMed Realty, L.P. (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                    , 201_____, we hereby make the following Competitive Bid
Quote pursuant to Section 2.4(d) of the Agreement hereinafter referred to and on
the following terms:
1. Quoting Lender:
                                                               
                 
2. Person to contact at Quoting Lender:
                                                       
                         1
3. Borrowing Date:                                                          
                       
4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods, at the following rates and with the
following prepayment terms:

                      Principal   Interest   [Competitive   [Absolute   Minimum
  Prepayment Amount2   Period3   LIBOR Margin4]   Rate5]   Amount6   Terms7
 
                   

 

      1  
As specified in the related Invitation For Competitive Bid Quotes.
  2  
Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and integral
multiples of $1,000,000.
  3  
As specified in the related Invitation For Competitive Bid Quotes.
  4  
Competitive LIBOR Margin for the applicable LIBOR Interest Period. Specify
percentage (rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or
“MINUS”.
  5  
Specify rate of interest per annum (rounded to the nearest 1/100 of 1%).
  6  
Specify minimum amount, if any, which the Borrower may accept (see
Section 2.4(d)(ii)(d)).
  7  
As specified in the related Invitation for Competitive Bid Quotes.

 

EXHIBIT C-3-1



--------------------------------------------------------------------------------



 



We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Unsecured Credit
Agreement dated as of July 14, 2011, among the Borrower, the lenders from time
to time party thereto, and KeyBank National Association, as Administrative Agent
for the lenders (as amended, supplemented or otherwise modified from time to
time through the date hereof, the “Agreement”), irrevocably obligates us to make
the Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part. Capitalized terms used herein and not otherwise defined herein shall have
their meanings as defined in the Agreement.

                      Very truly yours,    
 
                    [NAME OF LENDER]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT C-3-2



--------------------------------------------------------------------------------



 



EXHIBIT D-1
LINE NOTE

$                       July  _____, 2011

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of                      (“Bank”) the
principal amount of                      AND NO/100 DOLLARS
($                    ), or such lesser aggregate amount of Advances as may be
made and outstanding pursuant to Bank’s Commitment under the Credit Agreement
hereinafter described, payable as hereinafter set forth but excluding
Competitive Bid Advances and Swing Loans, each of which is evidenced by a
separate promissory note. Borrower promises to pay interest on the principal
amount hereof remaining unpaid from time to time from the date hereof until the
date of payment in full, payable as hereinafter set forth.
Reference is made to the Unsecured Credit Agreement of even date herewith among
Borrower, Administrative Agent and the Banks (as it may have been or may
hereafter be amended, amended and restated, modified, supplemented or renewed
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
ascribed to those terms in the Credit Agreement. This is one of the Line Notes
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be July 13, 2015, subject to extension as provided in
Section 2.10 of the Credit Agreement).
Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance outstanding hereunder from the date such Advance was made until
payment in full, and shall accrue and be payable at the rates and on the dates
set forth in the Credit Agreement both before and after default and before and
after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Bank shall keep a
record of Advances made by it and payments of principal with respect to this
Note, and such record shall be presumptive evidence of the principal amount
owing under this Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.

 

EXHIBIT D-1-1



--------------------------------------------------------------------------------



 



Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Note is subject to the consent of certain parties pursuant to
Section 11.8 of the Credit Agreement.
This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

                      “Borrower”    
 
                    BIOMED REALTY, L.P., a Maryland limited partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole general Partner  
 
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT D-1-2



--------------------------------------------------------------------------------



 



EXHIBIT D-2
COMPETITIVE BID NOTE
July __, 2011
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of                      (“Lender”)
amount of Competitive Bid Advances made by Lender and outstanding under the
Credit Agreement hereinafter described, payable as hereinafter set forth.
Borrower promises to pay interest on the principal amount hereof remaining
unpaid from time to time from the date hereof until the date of payment in full,
payable as set forth in the Credit Agreement.
Reference is made to the Unsecured Credit Agreement of even date herewith among
Borrower, Administrative Agent and the Lenders (as it may have been or may
hereafter be amended, amended and restated, modified, supplemented or renewed
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
ascribed to those terms in the Credit Agreement. This is one of the Competitive
Notes referred to in the Credit Agreement, and any holder hereof is entitled to
all of the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be July  _____, 2015, subject to extension as provided in
Section 2.10 of the Credit Agreement).
Interest shall be payable on the outstanding daily unpaid principal amount of
each Competitive Bid Advance outstanding hereunder from the date such
Competitive Bid Advance was made until payment in full, and shall accrue and be
payable at the rates and on the dates set forth in the Credit Agreement both
before and after default and before and after maturity and judgment.
The amount of each payment hereunder shall be made to Lender at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Lender shall keep a
record of Advances made by it and payments of principal with respect to this
Note, and such record shall be presumptive evidence of the principal amount
owing under this Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.

 

EXHIBIT D-2-1



--------------------------------------------------------------------------------



 



Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Note is subject to the consent of certain parties pursuant to
Section 11.8 of the Credit Agreement.
This Note shall be delivered to and accepted by Lender in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

                      “Borrower”    
 
                    BIOMED REALTY, L.P., a Maryland limited partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole general Partner  
 
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT D-2-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF REQUEST FOR LOAN

     
TO
  KeyBank National Association (“Agent”) and Lenders (as defined below).


This Request For Loan (this “Request For Loan”) is made pursuant to Section 2.1
of that certain Unsecured Credit Agreement dated as of July 14, 2011 (as it may
have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”) by and among
BioMed Realty, L.P., a Maryland limited partnership (“Borrower”), Agent and
Lenders (as defined in the Credit Agreement). All capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Credit Agreement. This document is a “Request For Loan” as defined in the Credit
Agreement. This document is not a request for a Competitive Bid Loan.

1.  
Check one of the following:

o  
Borrower hereby requests that Lenders make a Loan pursuant to the Credit
Agreement as follows:

  (a)  
Amount of Loan: $                    .
    (b)  
Date of Loan:                     .
    (c)  
Type of Loan (check one box only):

     
o      LIBOR Rate Loan with Interest Period of  _____.
  o      Base Rate Loan

o  
Borrower hereby requests that Lenders redesignate outstanding Base Rate Loans
heretofore made or redesignated as follows:

  (a)  
Total Amount of Loans to be Redesignated: $                    .
    (b)  
Date of Redesignation:                     .
    (c)  
Type of Loan as so Redesignated: LIBOR Rate Loan with a
                    -month Interest Period ending                     , 201
 _____.

o  
Borrower hereby requests that Lenders renew outstanding LIBOR Rate Loans
heretofore made as follows:

  (a)  
Total Amount of Loans to be Renewed: $                    .
    (b)  
Date of Renewal:                     .
    (c)  
Type of Loan as so Renewed: LIBOR Rate Loan with a                     -month
Interest Period ending                     , 201  _____.

 

EXHIBIT E-1



--------------------------------------------------------------------------------



 



o  
Borrower hereby requests that Agent, in its capacity as Swing Loan Lender,
advance a Swing Loan pursuant to the Credit Agreement as follows:

  (a)  
Amount of Swing Loan: $                    .
    (b)  
Date of Swing Loan:                     .

2. In connection with any Loan (or redesignation or renewal) requested herein,
Borrower hereby represents, warrants and certifies to Agent for the benefit of
Lenders that as of the date of the Loan (or redesignation or renewal) requested
herein, both immediately before and after giving effect to the same, (i) no
Event of Default or Default has occurred and is continuing, (ii) all
representations and warranties of Borrower set forth in Article 4 of the Credit
Agreement are true and correct in all material respects, except for changes to
the representations and warranties that were permitted under the Credit
Agreement and (iii) the Outstanding Facility Amount does not exceed the
Aggregate Commitment.
3. This Request for Loan is executed as of the date stated below by a Senior
Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein to be true and correct.
Dated as of                     , 201___

                      “BORROWER”    
 
                    BIOMED REALTY, L.P.,
a Maryland limited partnership    
 
               
 
  By:   BioMed Realty Trust, Inc., its sole general Partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
SWING LOAN NOTE

      $75,000,000   July  _____, 2011

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION, a
national banking association (“Bank”) the principal amount of SEVENTY-FIVE
MILLION AND NO/100 DOLLARS ($75,000,000), or such lesser or greater aggregate
amount of Swing Loans as may be made and outstanding pursuant to Bank’s Swing
Loan Commitment under the Credit Agreement hereinafter described, payable as
hereinafter set forth. Borrower promises to pay interest on the principal amount
hereof remaining unpaid from time to time from the date hereof until the date of
payment in full, payable as hereinafter set forth.
Reference is made to the Unsecured Credit Agreement of even date herewith among
Borrower, Administrative Agent and the Banks (as it may have been or may
hereafter be amended, amended and restated, modified, supplemented or renewed
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
ascribed to those terms in the Credit Agreement. This is the Swing Loan Note
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be July  _____, 2015, subject to extension as provided in
Section 2.10 of the Credit Agreement).
Interest shall be payable on the outstanding daily unpaid principal amount of
each Swing Loan outstanding hereunder from the date such Swing Loan was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office located in Cleveland, Ohio, for the account of Bank, in lawful
money of the United States of America and in immediately available funds not
later than 2:00 p.m., Cleveland time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland time, on any
Banking Day, shall be deemed received on the next succeeding Banking Day. Bank
shall keep a record of Swing Loans made by it and payments of principal with
respect to this Note, and such record shall be presumptive evidence of the
principal amount owing under this Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.

 

EXHIBIT F-1



--------------------------------------------------------------------------------



 



Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

                      “Borrower”:    
 
                    BIOMED REALTY, L.P., a Maryland limited partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole general Partner  
 
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF LETTER OF CREDIT REQUEST
KeyBank National Association
Application and Agreement for Irrevocable Standby Letter of Credit

         
To:
  International Standby Services Group
  Date:
 
  4910 Tiedeman, 4th floor
Brooklyn, Ohio 44144
Mailcode: OH-01-51-0435
Fax Number: (216) 813-3719    

Please issue your Irrevocable Letter of Credit and notify the Beneficiary by:

         
o Mail
  o Swift/Telex   o Courier

     
Beneficiary: (show full name & complete street address)
  Applicant: (show full name & complete street address)
 
   
Expiration Date:                     
  Dollar Amount (USD): $
 
   
o Automatic Extension Clause          Days Notice:                     
  (Amount in words):
o Ultimate Expiration Date:
   

Available by Drafts at sight drawn on you and accompanied by the following
documents:

             
o
    1.     Beneficiary’s statement purportedly signed by an authorized
individual of (Beneficiary) certifying “The Principal, (Applicant), has not
performed or fulfilled all the undertakings, covenants and conditions in
accordance with the terms of the agreement dated                      between
(Applicant) and (Beneficiary)”.
 
           
o
    2.     Beneficiary’s statement purportedly signed by an authorized
individual or (Beneficiary) certifying “We hereby certify that invoices under
sales agreement between (Applicant) and (Beneficiary) have been submitted for
payment and said invoices are past due and payable”.
 
           
o
    3.     Beneficiary’s statement purportedly signed by an authorized
individual of (Beneficiary) certifying “We hereby certify that (Applicant) has
failed to honor their contractual agreement dated                      between
(Applicant) and (Beneficiary) and that payment has not been made and is
                     past due.
 
           
o
    4.     Beneficiary’s statement purportedly signed by one of its authorized
individuals certifying that (Applicant) was the successful bidder under the
Tender No.                      dated                      for supply of
                     and that                      (Applicant) has withdrawn
their bid or failed to enter into contract.
 
           
o
    5.     Beneficiary’s statement, purportedly signed by an authorized
individual reading:
 
          (Please indicate below the wording which is to appear in the statement
to be presented.)
 
           
o
    6.     No statement or document by the Beneficiary other than a draft is
required to be presented under this L/C.

 

EXHIBIT G-1



--------------------------------------------------------------------------------



 



                      Partial Drawings:   o Permitted   o Not Permitted  
Charges for:   o Beneficiary   o Applicant

Special instructions or conditions:
 
 
 
The opening of this credit is governed by the terms and conditions as set forth
in the credit agreement. Furthermore, the applicant shall include revisions of
the terminology set forth above as you deem necessary. I/we hereby agree to the
terms and conditions, covenants, and agreements above.
This application and agreement are subject to the current uniform customs and
practice for documentary credits fixed the International Chamber of Commerce and
to the terms and conditions set forth in the Reimbursement Agreement.

         
 
      Date:                     
 
       
(Customer’s Signature)
  (Customer’s Bank Sign Here —
if other than KeyBank National Association)    

 

EXHIBIT G-2



--------------------------------------------------------------------------------



 



KeyBank National Association
Application for Amendment to Standby Letter of Credit

     
To:
  International Standby Services Group
4910 Tiedeman, 4th floor
Brooklyn, Ohio 44144
Mailcode: OH-01-51-0435
Fax Number: (216) 813-3718

         
Date:
  Amendment #:   Letter of Credit #:

             
Please amend by:
  o Airmail   o Cable/Swift   o Courier

o Extend Expiration Date to:

             
o Increase
  o Decrease   By: $   New Total: $

     
o Change Address
  New Address:

o Beneficiary
o Applicant
o Add     o Delete
The following documentary requirement(s) / special instruction(s):
 
 
o Other:
 
 
We understand that amendments to Irrevocable Standby Letters of Credit are
subject to acceptance by the beneficiary. All other terms and conditions of the
original Letter of Credit, the Application for the same, and the Agreement for
Standby Letters of Credit and Security Agreement remain unchanged. This
application shall include revisions of the terminology set forth above as you
deem necessary.

     
Applicant Name:
   
Authorized Signature:
  Title/Phone Number:
Authorized Signature:
  Title/Phone Number:

 

EXHIBIT G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
PARENT GUARANTY
This Parent Guaranty (the “Guaranty”) is made as of July  ________, 2011 by
BioMed Realty Trust, Inc., a Maryland corporation (“Guarantor”), to and for the
benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (the “Administrative Agent”) for itself and the lenders
under the Credit Agreement (as defined below) and their respective successors
and assigns (collectively, the “Lenders”).
RECITALS
A. BioMed Realty, L.P., a limited partnership organized under the laws of the
State of Maryland (“Borrower”), and Guarantor have requested that the Lenders
make a revolving credit facility available to Borrower in an aggregate principal
amount of up to $750,000,000, subject to future increase to up to $1,250,000,000
(the “Facility”).
B. The Lenders have agreed to make available the Facility to Borrower pursuant
to the terms and conditions set forth in an Unsecured Credit Agreement of even
date herewith among Borrower, KeyBank, individually, and as Administrative
Agent, and the Lenders named therein (as amended, modified or restated from time
to time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.
C. Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
D. Guarantor is the sole general partner of Borrower. Guarantor acknowledges
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Guarantor by enhancing
the financial strength of the consolidated group of which Guarantor and Borrower
are members. The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the performance by the Lenders of their obligations under
the Credit Agreement.
E. As a condition to the execution of the Loan Agreement and the extension and
modification of the terms of the Loan, the Lenders and the Administrative Agent
have required that Guarantor execute this Guaranty.

 

EXHIBIT H-1



--------------------------------------------------------------------------------



 



AGREEMENTS
NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:
(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums that may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and
(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.
3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind that may be required to be given by any Law, (ii) any defense or
right of set-off that Guarantor may have against Borrower or that Guarantor or
Borrower may have against the Administrative Agent or the Lenders or the holder
of a Note, (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities that otherwise might be legally
required to charge Guarantor with liability, (iv) any defense based on the
failure by the Administrative Agent and the Lenders to inform Guarantor of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Guarantor is fully responsible for
being and remaining informed by Borrower of all circumstances bearing on the
existence or creation, or the risk of nonpayment of the Facility Indebtedness or
the risk of nonperformance of the Obligations, (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations, (vi) invalidity or
unenforceability of any Facility Indebtedness or Obligation and (vii) any
statute of limitations of any jurisdiction affecting any term of

 

EXHIBIT H-2



--------------------------------------------------------------------------------



 



the Facility Indebtedness or the Obligations. Credit may be granted or continued
from time to time by the Lenders to Borrower without notice to or authorization
from Guarantor, regardless of the financial or other condition of Borrower at
the time of any such grant or continuation. The Administrative Agent and the
Lenders shall have no obligation to disclose or discuss with Guarantor the
Lenders’ assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
the Administrative Agent and the Lenders to Guarantor. No modification or waiver
of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the Lenders.
4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions that may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
(unless such payment was expressly directed to be applied to the Facility
Indebtedness and such direction was made in accordance with the Loan Documents)
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all Indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and the other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing that might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend or modify a Note, the Credit Agreement or any of the
other Loan Documents and may waive or release any provision or provisions of a
Note, the Credit Agreement or any other Loan Document and, with reference to
such instruments, may make and enter into any such agreement or agreements as
the Administrative Agent, the Lenders and Borrower may deem proper and
desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Guarantor’s
obligations hereunder.
5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the

 

EXHIBIT H-3



--------------------------------------------------------------------------------



 



Lenders from pursuing concurrently or successively all rights and remedies
available to them at Law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Guarantor’s obligations hereunder, it being the purpose and intent of Guarantor
that the obligations of such Guarantor hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Guarantor’s obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower under a Note, the Credit Agreement or any other
Loan Document or by reason of Borrower’s bankruptcy or by reason of any creditor
or bankruptcy proceeding instituted by or against Borrower. This Guaranty shall
continue to be effective and be deemed to have continued in existence or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to a Note, the Credit Agreement or any other Loan Document
is rescinded or otherwise required to be returned by the payee upon the
insolvency, bankruptcy, or reorganization of the payor, all as though such
payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment. The obligations of
Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.
6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.
7. If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
8. The parties hereto intend that each provision in this Guaranty comports with
all applicable Law. However, if any provision or provisions, or if any portion
of any provision or provisions, in this Guaranty is found by a court of
competent jurisdiction to violate any applicable Law or public policy, and if
such court should declare such portion, provision or provisions of this Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Guaranty shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Administrative Agent and the Lender or the holder of a Note
under the remainder of this Guaranty shall continue in full force and effect.

 

EXHIBIT H-4



--------------------------------------------------------------------------------



 



9. Any Indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated Indebtedness at any time when a Default or Event of Default exists
under the Credit Agreement or the Loan Documents, and any such payments to
Guarantor made while any Default or Event of Default then exists under the
Credit Agreement or the Loan Documents on account of such subordinated
Indebtedness shall be collected and received by Guarantor in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Guarantor hereunder.
10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11. Any amounts received by a Lender from any source on account of any Facility
Indebtedness may be applied by such Lender toward the payment of such Facility
Indebtedness, and in such order of application as is set forth in the Credit
Agreement.
12. Guarantor hereby submits to personal jurisdiction in the State of Ohio for
the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of either the Cuyahoga
County Common Pleas Court in Cleveland, Ohio or the United States District Court
in Cleveland, Ohio, in any action, suit, or proceeding that the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Ohio and hereby waives any objection that Guarantor may have to
the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph 12 shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.

 

EXHIBIT H-5



--------------------------------------------------------------------------------



 



13. All notices and other communications provided to any party hereto under this
Guaranty shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted. Notice may be given as follows:
To Guarantor:
BioMed Realty Trust, Inc.
17190 Bernardo Center Drive
San Diego, California 92128
Attention: Vice President, Real Estate Counsel
Telephone: (858)485-9840
Facsimile: (858) 485-9843

With a copy to:
Latham & Watkins LLP
600 West Broadway, Suite 1800
San Diego, California 92101
Attention: Steven J. Levine, Esq.
Telephone: (619) 236-1234
Facsimile: (619) 696-7419
To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Real Estate Capital
Phone: (216) 689-5989
Facsimile: (216) 689-4997
With a copy to:
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: (312) 876-8132
Facsimile: (312) 876-7934
If to any other Lender, to its address set forth in the Credit Agreement.
14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

 

EXHIBIT H-6



--------------------------------------------------------------------------------



 



15. This Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of New York without any regard to conflict of Law principles
that would result in the application of any Law other than the Laws of New York.
16. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP THAT IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

EXHIBIT H-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor has executed and delivered this Parent Guaranty as
of the date first written above.

                      BIOMED REALTY TRUST, INC.,
a Maryland corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

EXHIBIT H-8



--------------------------------------------------------------------------------



 



EXHIBIT I
DESIGNATION AGREEMENT
Dated: ________________, 201_____
Reference is made to the Unsecured Credit Agreement dated as of July 14, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among BioMed Realty, L.P., the Lenders parties thereto, and KeyBank
National Association, as Administrative Agent (the “Administrative Agent”) for
the Lenders. Terms defined in the Credit Agreement are used herein with the same
meaning.
_____________________________________________ (the
“Designor”), ________________________________  (the “Designee”), the
Administrative Agent and the Borrower agree as follows:
1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Section 2.4 of the Credit Agreement. Any assignment by Designor to Designee of
its rights to make a Competitive Bid Loan pursuant to such Section 2.4 shall be
effective at the time of the funding for such Competitive Bid Loan and not
before such time.
2. The Designor makes no representation or warranty and assumes no
responsibility pursuant to this Designation Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower or
Guarantor or the performance or observance by the Borrower or Guarantor or any
of their respective obligations under any Loan Document or any other instrument
or document furnished pursuant thereto. (It is acknowledged that the Designor
may make representations and warranties of the type described above in other
agreements to which the Designor is a party.)
3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Section 7.1 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own independent credit analysis and decision to enter
into this Designation Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Designor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under Loan Document; (c) confirms that it is a Designated Lender; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Lender.

 

EXHIBIT I-1



--------------------------------------------------------------------------------



 



4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to deliver and
receive all communications and notices under the Credit Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and made approvals, waivers, consents or amendment to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee. The Borrower, the Administrative
Agent and each of the Lenders may rely on and are beneficiaries of the preceding
provisions.
5. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Designation
Agreement (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on the signature page thereto.
6. Neither the Administrative Agent nor the Borrower shall institute, or join
any other person in instituting, against the Designee any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law at any time that
the Designee has any outstanding debt or other securities which are rated by
S&P, Moody’s or any other rating agency or at any time within one year and one
day after the date such debt or other securities have been repaid in full.
7. The Designor unconditionally agrees to pay or reimburse the Designee and save
the Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against the Designee, in its capacity as such, in any way
relating to or arising out of this Designation Agreement or any other Loan
Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damage, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.
8. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right to make Competitive Bid Advances as pursuant to Section 2.4 of the Credit
Agreement and the rights and obligations of a Lender related thereto.
9. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to the provisions
thereof regarding conflicts of law.
10. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as of delivery of a manually executed counterpart of this Designation
Agreement.

 

EXHIBIT I-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.
Effective Date1  _____________________, 201__

                 
 
              as     Designor    
 
               
 
  By:       
 
    Title:          
 
               
 
              as     Designee    
 
               
 
  By:       
 
    Title:          
 
                    Applicable Lending Office (and address for notices):    
 
                                             
 
  Attention:      
 
  Re: Account No.       

 

      1  
This date should be no earlier than five Banking Days after the delivery of this
Designation Agreement to the Administrative Agent.

 

EXHIBIT I-3



--------------------------------------------------------------------------------



 



Accepted this ____ day of _______________, 201_

                          KEYBANK NATIONAL ASSOCIATION       BIOMED REALTY, L.P.
   
 
                        By:               By: BioMed Realty Trust Inc.,        
                    Name:                   its general partner        
 
                      Title:  
 
             
 
 
 
           
 
         
 
      By:        
 
 
 
        Name:  
 
   
 
 
 
            Title:
 
   
 
               
 
   

 

EXHIBIT I-4



--------------------------------------------------------------------------------



 



SCHEDULE 4.4

SUBSIDIARIES

              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
1. BioMed Realty, L.P.
  Limited Partnership   0.3% GP Interest by BioMed Realty Trust, Inc.
97.5% LP Interest by BioMed Realty Trust, Inc.
2.2% LP Interest by others   Maryland
 
           
2. BioMed Realty Holdings, Inc.
  Corporation   100% by BioMed Realty , L.P.   Maryland
 
           
3. BioMed Realty Trust, Inc. REIT Qualification Trust
  Trust   100% Beneficiary is BioMed Realty Holdings, Inc.   California
 
           
4. BioMed Realty LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
5. BioMed Realty Development LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
6. BMR-JV I Holdings LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
7. BMR-JV II Holdings LLC
  Limited Liability Company   100% by BioMed Realty Holdings, Inc.   Delaware
 
           
8. BioMed Ventures LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
9. BMV Direct LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
10. BMR-217th Place LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
11. BMR-270 Albany Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
12. BMR-34790 Ardentech Court LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-1



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
13. BMR-34175 Ardenwood Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
14. 34175 Ardenwood Venture, LLC
  Limited Liability Company   87.5% Membership Interest by BMR-34175 Ardenwood
Boulevard LLC
12.5% Membership Interest by Tarlton-Wohl Venture Nine, LLC   Delaware
 
           
15. BMR-Ardsley Park LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
16. BMR-8808 Balboa Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   California
 
           
17. BMR-Bayshore Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
18. BMR-6411 Beckley Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
19. Guilford Real Estate Trust 1998-1
  Grantor Trust   100% Beneficiary is BioMed Realty, L.P., Trustee is BMR-6411
Beckley Street LLC   Utah
 
           
20. BMR-Belward Campus Drive LSM LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Maryland
 
           
21. BMR-9920 Belward Campus Q LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Rhode Island
 
           
22. BMR-17190 Bernardo Center Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
23. BMR-Blackfan Circle LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
24. BMR-Bridgeview Technology Park LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
25. BMR-Bridgeview Technology Park II LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-2



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
26. BMR-Bridgeview Technology Park III LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
27. BMR-3030 Bunker Hill Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
28. BMR-58 Charles Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
29. BMR-134 Coolidge Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
30. BMR-Cray Court LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
31. BMR-6300 Dumbarton Circle LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
32. BMR-350 E Kendall F LLC
  Limited Liability Company   100% by BMR-PR II LLC   Delaware
 
           
33. BMR-650 E Kendall B LLC
  Limited Liability Company   100% by BMR-PR II LLC   Delaware
 
           
34. BMR-475 Eccles Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
35. BMR-2600 Eisenhower Road LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
36. BMR-201 Elliott Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
37. BMR-21 Erie Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
38. BMR-40 Erie Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
39. BMR-Executive Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
40. BMR-4570 Executive Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-3



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
41. BMR-500 Fairview Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
42. BMR-530 Fairview Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
43. BMR-2282 Faraday Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
44. BMR-Forbes Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
45. BMR-Fresh Pond Research Park LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
46. BMR-700 Gateway LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
47. BMR-750,800,850 Gateway LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
48. BMR-900 Gateway LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
49. BMR-1000 Gateway LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
50. BMR-Gateway/Oyster LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
51. BMR-Gateway Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
52. BMR-Gazelle Court LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
53. BMR-350 George Patterson Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
54. BMR-7 Graphics Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
55. BMR-201 Industrial Road LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-4



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
56. BMR-John Hopkins Court LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
57. BMR-3525 John Hopkins Court LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
58. BMR-6500 Kaiser Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
59. BMR-450 Kendall Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
60. BMR-500 Kendall Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
61. BMR-Kendall Development LLC
  Limited Liability Company   100% by BMR-PR II TRS LLC   Delaware
 
           
62. BMR-Kendall Holdings LLC
  Limited Liability Company   100% by BMR-PR II TRS LLC   Delaware
 
           
63. BMR-145 King of Prussia Road GP LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
64. BMR-145 King of Prussia Road LP
  Limited Partnership   99.5% LP Interest of BioMed Realty, L.P.
0.5% GP Interest of BMR-145 King of Prussia Road GP LLC   Delaware
 
           
65. BMR-Landmark at Eastview LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
66. BMR-7 Lucent Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
67. 10165 McKellar Court, L.P.
  Limited Partnership   21% GP Interest by BMR-10165 McKellar Court GP LLC
79% LP Interest by Quidel Corporation   California
 
           
68. BMR-10165 McKellar Court GP LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   California

 

SCHEDULE 4.4-5



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
69. BMR-Medical Center Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
70. BMR-3450 Monte Villa Parkway LLC
  Limited Liability Company   100% by BioMed Realty, L.P. BioMed Realty LLC is
Managing Member   Delaware
 
           
71. BMR-6114-6154 Nancy Ridge Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
72. BMR-6828 Nancy Ridge Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
73. BMR-One Research Way LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
74. BMR-180 Oyster Point LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
75. BMR-200 Oyster Point LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
76. BMR-Pacific Center Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
77. BMR-3500 Paramount Parkway LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
78. BMR-Patriot LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
79. BMR-335-395 Phoenixville Pike LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
80. BMR-PR II LLC
  Limited Liability Company   20% BMR-JV I Holdings LLC, 80% Prudential  
Delaware
 
           
81. BMR-PR II TRS LLC
  Limited Liability Company   20% BMR-JV II Holdings LLC, 80% Prudential  
Delaware
 
           
82. BMR-Research Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-6



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
83. BMR-10835 Road to the Cure LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
84. BMR-Rogers Street LLC
  Limited Liability Company   100% by BMR-PR II LLC   Delaware
 
           
85. BMR-10240 Science Center Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
86. BMR-10255 Science Center Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
87. BMR-Shady Grove Road HQ LLC
  Limited Liability Company   100% by BMR-Shady Grove Holdings LLC   Maryland
 
           
88. BMR-Shady Grove Holdings LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
89. BMR-Shady Grove B LLC
  Limited Liability Company   100% by BMR-Shady Grove Holdings LLC   Delaware
 
           
90. BMR-Shady Grove D LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
91. BMR-200 Sidney Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
92. BMR-Sorrento Plaza LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
93. BMR-Sorrento Valley LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
94. BMR-11388 Sorrento Valley Road LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
95. BMR-Sorrento West LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
96. BMR-Spring Mill Drive GP LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
97. BMR-Spring Mill Drive, L.P.
  Limited Partnership   1% GP Interest by BMR-Spring Mill Drive GP LLC 99% LP
Interest by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-7



--------------------------------------------------------------------------------



 



              Name of Subsidiary   Form of Legal Entity   Ownership  
Jurisdiction  
98. BMR-Torreyana LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
99. BMR-9865 Towne Centre Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
100. BMR-9885 Towne Centre Drive LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
101. BMR-Trade Centre Avenue LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
102. BMR-6611 Tributary Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Maryland
 
           
103. BMR-900 Uniqema Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
104. BMR-1000 Uniqema Boulevard LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
105. BMR-325 Vassar Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
106. BMR-3200 Walnut Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
107. BMR-Waples LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
108. BMR-675 West Kendall Street LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
109. BMR-50 West Watkins Mill LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
110. BMR-West Watkins Mill LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware
 
           
111. BMR-Weston LLC
  Limited Liability Company   100% by BioMed Realty, L.P.   Delaware

 

SCHEDULE 4.4-8



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
MATERIAL LITIGATION
None.

 

SCHEDULE 4.10-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.17
HAZARDOUS MATERIALS MATTERS
As disclosed in the environmental reports previously delivered to the
Administrative Agent.

 

SCHEDULE 4.17-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
PROJECTS

      Property Name   Ownership
1. 1522 217th Place S.E.
  Fee Simple
 
   
2. 270 Albany Street
  Fee Simple
 
   
3. 34790 Ardentech Court
  Fee Simple
 
   
4. 34175 Ardenwood Boulevard
  Fee Simple-through 87.5% interest in LLC
 
   
5. 410, 420, 430, 440, 444 and 460 Saw Mill River Road, Ardsley, New York 10502
  Fee Simple
 
   
6. 8808 Balboa Avenue
  Fee Simple
 
   
7. Brisbane Technology Park (3240, 3260, 3280 Bayshore Boulevard)
  Fee Simple
 
   
8. 6411 Beckley Street
  Fee Simple-through 100% interest in a trust
 
   
9. 9911 Belward Campus Blvd
  Fee Simple
 
   
10. 9920 Belward Campus Drive
  Fee Simple
 
   
11. 320 Bent Street
  Leasehold Interest*
 
   
12. 301 Binney Street
  Leasehold Interest*
 
   
13. 152 Sixth Street (Kendall Crossing Apt)
  Leasehold Interest*
 
   
14. 17190 Bernardo Center Drive
  Fee Simple
 
   
15. 3 Blackfan Circle
  Fee Simple
 
   
16. Bridgeview Technology Park
(24500 Clawiter Road;
24600 Industrial Boulevard)
  Fee Simple
 
   
17. Bridgeview Technology Park II
(24590 Clawiter Road)
  Fee Simple
 
   
18. Bridgeview Technology Park III
(24546 Industrial Boulevard)
  Fee Simple
 
   
19. 3030 Bunker Hill Street
  Fee Simple
 
   
20. 58 Charles Street
  Fee Simple
 
   
21. 134 Coolidge Avenue
  Fee Simple

 

SCHEDULE 4.19-1



--------------------------------------------------------------------------------



 



      Property Name   Ownership
22. 6300 Dumbarton Circle
  Fee Simple
 
   
23. 475 Eccles Avenue
  Fee Simple
 
   
24. 2600 Eisenhower Road
  Fee Simple
 
   
25. 201 Elliott Avenue
  Fee Simple
 
   
26. 21 Erie Street
  Fee Simple
 
   
27. 40 Erie Street
  Fee Simple
 
   
28. 47 Erie Street
  Fee Simple
 
   
29. 4775 and 4785 Executive Drive
  Fee Simple
 
   
30. 4570 Executive Drive
  Fee Simple
 
   
31. 500 Fairview Avenue
  Fee Simple
 
   
32. 530 Fairview Avenue
  Fee Simple
 
   
33. 2282 Faraday Avenue
  Fee Simple
 
   
34. 530-540 Forbes Boulevard
  Fee Simple
 
   
35. Fresh Pond Research Park
(25, 27/31, 33/45, 51 and 61 Moulton Street and 665 Concord Avenue)
  Fee Simple
 
   
36. 700 Gateway Boulevard
  Fee Simple
 
   
37. 750, 800, and 850 Gateway Boulevard
  Fee Simple
 
   
38. 900 Gateway LLC
  Fee Simple
 
   
39. 1000 Gateway LLC
  Fee Simple
 
   
40. 7333, 7555, 7575, 7677, 7707, 7979, 7999, 7700, 7600, and 7500 Gateway
Boulevard (Pacific Research Center)
  Fee Simple
 
   
41. 2855 Gazelle Court
  Fee Simple
 
   
42. 350 George Patterson Boulevard
  Fee Simple
 
   
43. 7 Graphics Drive
  Fee Simple
 
   
44. 201 Industrial Road
  Fee Simple
 
   
45. 3545-3575 John Hopkins Court
  Fee Simple

 

SCHEDULE 4.19-2



--------------------------------------------------------------------------------



 



      Property Name   Ownership
46. 3525 John Hopkins Court
  Fee Simple
 
   
47. 6500 Kaiser Drive
  Fee Simple
 
   
48. 500 Kendall Street
  Fee Simple
 
   
49. 350 Kendall Street
  Fee Simple*
 
   
50. 650 East Kendall Street
  Fee Simple*
 
   
51. 145 King of Prussia Road
  Fee Simple-through 100% GP and LP interest
 
   
52. Landmark at Eastview
(777, 771, 769, 767, 765 Old Saw Mill River Rd.)
(735,745 and 755 Old Saw Mill River Rd.)
  Fee Simple
 
   
53. 7 Lucent Drive
  Fee Simple
 
   
54. 10165 McKellar Court
  Fee Simple*
 
   
55. 9704 and 9708 — 9714 Medical Center Drive
  Fee Simple
 
   
56. 3450-3451 Monte Villa Parkway
  Fee Simple
 
   
57. 6114, 6118, 6122, 6124, 6126 and 6154 Nancy Ridge Drive
  Fee Simple
 
   
58. 6828 Nancy Ridge Drive
  Fee Simple
 
   
59. One Research Way
  Fee Simple
 
   
60. 180 Oyster Point Boulevard
  Fee Simple
 
   
61. 200 Oyster Point Boulevard
  Fee Simple
 
   
62. 5870 and 5880 Pacific Center Boulevard
  Fee Simple
 
   
63. 3500 Paramount Parkway
  Fee Simple
 
   
64. 3908 Patriot Drive
  Fee Simple
 
   
65. 335-339 Phoenixville Pike
  Fee Simple
 
   
66. 1701 and 1711 Research Boulevard
  Fee Simple
 
   
67. 10835 Road to the Cure
  Fee Simple
 
   
68. 10240 Science Center Drive
  Fee Simple
 
   
69. 10255 Science Center Drive
  Fee Simple

 

SCHEDULE 4.19-3



--------------------------------------------------------------------------------



 



      Property Name   Ownership
70. 14200 Shady Grove Road
  Fee Simple-through 100% interest in LLC
 
   
71. 200 Sidney Street
  Fee Simple
 
   
72. 11404 and 11408 Sorrento Valley Road
  Fee Simple
 
   
73. 4215 Sorrento Valley Boulevard
  Fee Simple
 
   
74. 11388 Sorrento Valley Road
  Fee Simple
 
   
75. 11080, 11100, 11120 and 11180 Roselle Street and 11055, 11095, 11111, 11125,
and 11175 Flintkote Avenue
  Fee Simple
 
   
76. 2-30 Spring Mill Drive
  Fee Simple-through 100% GP and LP interest.
 
   
77. 11010 Torreyana Road
  Fee Simple
 
   
78. 9855 and 9865 Towne Centre Drive
  Fee Simple
 
   
79. 9875 and 9885 Towne Centre Drive
  Fee Simple
 
   
80. 2600 and 2620 Trade Centre Avenue
  Fee Simple
 
   
81. 6611 Tributary Street
  Fee Simple
 
   
82. 900 Uniqema Boulevard
  Fee Simple
 
   
83. 1000 Uniqema Boulevard
  Fee Simple
 
   
84. 325 Vassar Street
  Fee Simple
 
   
85. 9535 Waples Street
  Fee Simple
 
   
86. 1825, 1865, 1885 33rd Street/ 3200 Walnut Street
  Fee Simple
 
   
87. 675 West Kendall Street
  Fee Simple
 
   
88. 50 West Watkins Mill Road
  Fee Simple
 
   
89. 55 and 65 West Watkins Road
  Fee Simple
 
   
90. 3000 Weston Parkway
  Fee Simple

      *  
Such properties are owned by Investment Affiliates of Borrower.

 

SCHEDULE 4.19-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
BANK COMMITMENTS AND PERCENTAGES
(to be updated on allocation)*

                  Lender   Commitment     Percentage  
KeyBank
  $ 86,500,000       11.5 %
Wells Fargo
    86,500,000       11.5 %
U.S. Bank
    60,000,000       8.0 %
Raymond James
    60,000,000       8.0 %
UBS Loan Finance LLC
    50,000,000       6.7 %
Morgan Stanley
    50,000,000       6.7 %
Deutsche Bank
    50,000,000       6.7 %
Sumitomo
    43,000,000       5.7 %
RBS Citizens, N.A. dba Charter One
    43,000,000       5.7 %
Regions Bank
    43,000,000       5.7 %
PNC Bank
    43,000,000       5.7 %
Comerica Bank
    30,000,000       4.0 %
TD Bank
    30,000,000       4.0 %
Sovereign
    25,000,000       3.3 %
Bank of East Asia
    10,000,000       1.3 %
Bank Hapoalim
    10,000,000       1.3 %
Mega/ICBC
    10,000,000       1.3 %
Land Bank of Taiwan
    10,000,000       1.3 %
Chang HWA
    10,000,000       1.3 %
 
           
TOTAL:
  $ 750,000,000       100.0 %
 
           

      *  
Schedule 1.1 may be subsequently revised from time to time to reflect
assignments of a Bank’s interest in the Loans as contemplated in Section 11.8,
and reductions in the Aggregate Commitment pursuant to Section 2.7, or increases
in the Aggregate Commitment pursuant to Section 2.8.

 

SCHEDULE 1.1



--------------------------------------------------------------------------------



 



SCHEDULE 1.2

                                      LIBOR Rate     Facility Fee   Credit
Rating (S&P/Fitch and Moody’s)   Base Rate Margin     Margin     Percentage  
At least A- and A3
    0.00 %     1.00 %     0.25 %
At least BBB+ and Baa1
    0.25 %     1.25 %     0.25 %
At least BBB or Baa2
    0.50 %     1.45 %     0.25 %
At least BBB- or Baa3
    0.75 %     1.55 %     0.35 %
Below BBB- and Baa3
    1.25 %     2.05 %     0.45 %

The Credit Ratings to be utilized for purposes of this Schedule are those
ratings assigned to the senior unsecured long-term debt securities of Guarantor
without third-party credit enhancement and any rating assigned to any other debt
security of Guarantor shall be disregarded. The applicable Credit Rating in
effect at any date is that in effect at the close of business on such date. The
first two categories, with the lowest margins, require a Credit Rating at the
specified level by at least two of Moody’s, S&P and Fitch. The second two
categories require Credit Ratings from at least two of the rating agencies and a
Credit Rating at the specified level from at least one of Moody’s, S&P and
Fitch. The final category, with the highest margin, will apply if the Credit
Ratings from Moody’s, S&P and Fitch are all below the specified level or if the
Guarantor does not have a Credit Rating from at least two of Moody’s, S&P and
Fitch.

 

SCHEDULE 1.2



--------------------------------------------------------------------------------



 



SCHEDULE 1.3
EXISTING LETTERS OF CREDIT
1. $7,800,000 Letter of Credit issued for the benefit of DPR Construction, Inc.
with an expiration date of 7/28/11.

 

SCHEDULE 1.3